Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 1 of 59 PageID #: 2094




               EXHIBIT 6
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 2 of 59 PageID #: 2095




                                  Deposition of:
                          Matthew Shoemake
                              February 27, 2020


                                In the Matter of:

          Wapp Tech Limited Partnership et al v.
            Micro Focus International PLC




                           Veritext Legal Solutions
                      800-462-2233 | calendar-de@veritext.com |
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 3 of 59 PageID #: 2096



                                                                         Page 1

 1                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
 2                                 SHERMAN DIVISION
 3      WAPP TECH LIMITED                      *
        PARTNERSHIP AND WAPP TECH              *
 4      CORP.                                  *
                                               *
 5                                             *
        VS                                     * CIVIL ACTION NO.
 6                                             * 4:18-cv-469
                                               *
 7                                             *
        BANK OF AMERICA CORP.                  *
 8
 9
10
11                                 ORAL DEPOSITION
12                                           OF
13                                 MATTHEW SHOEMAKE
14                                FEBRUARY 27, 2020
15
16                ANSWERS AND DEPOSITION OF MATTHEW SHOEMAKE,
17      produced as a witness at the instance of the
18      Plaintiff, taken in the above-styled and -numbered
19      cause on the 27th day of February, 2020, from
20      9:15 a.m. to 2:42 p.m., before Deborah A. Copeland, a
21      Certified Shorthand Reporter in and for the State of
22      Texas, reported by machine shorthand at the offices of
23      Gibson Dunn, located at 2001 Ross Avenue, in
24      the City of Dallas, County of Dallas and State of
25      Texas, pursuant to the Rules of Federal Procedure.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 4 of 59 PageID #: 2097


                                                       Page 2                                                           Page 4
     1           APPEARANCES                                     1               MATTHEW SHOEMAKE,
     2
                                                                 2   the witness, being first sworn, testified as follows:
     3 FOR THE PLAINTIFF ( Appearing telephonically)
     4    MR. HENRICK PARKER                                     3                 EXAMINATION
          Devlin Law Firm                                        4   BY MR. PARKER:
     5    1526 Gilpin Avenue                                     5      Q Good morning, Mr. Shoemake. My name is Rik
          Wilmington, Delaware 19806                             6   Parker. I'm on the phone from Wilmington, Delaware.
     6    302.449.9010
          hparker@devinlaw.com                                   7   Have you ever been deposed before?
     7                                                           8      A I have been deposed before.
     8 FOR THE DEFENDANT                                         9      Q How many times?
     9    MR. NEEMA JALALI                                      10      A Nice to meet you, by the way. I'm glad to
          MR. PHILLIP JACOB SPEAR
    10    Gibson Dunn & Crutcher, LLP                           11   hear that you -- I thought you may have been on the
          555 Mission Street                                    12   West Coast, it's very early. So I'm happy to hear
    11    San Francisco, California 94105                       13   you're on the East Coast.
          415.393.8200                                          14            Then to answer your question, I think
    12    njalali@gibsondunn.com
    13                                                          15   now it's probably over 30 times I've been deposed.
    14                                                          16      Q And have all of those depositions concerned
    15                                                          17   some aspect of patent litigation?
    16                                                          18      A No, not all of them. The vast majority have,
    17
                                                                19   but there may be one or two exceptions.
    18
    19                                                          20      Q What's the general subject matter of the
    20                                                          21   exceptions?
    21                                                          22      A So I think there are two exceptions. One of
    22
                                                                23   them, there was a case that I testified in that had to
    23
    24                                                          24   do with false advertising related to wifi, and so
    25                                                          25   there were not patents involved in that case. And
                                                       Page 3                                                           Page 5
     1               INDEX                                       1   there was also at one of my previous employers, there
     2
     3 Appearances                   2                           2   was an employee that sued the company, so I guess it
       Stipulations                 4                            3   had to do with a termination of employment issue and I
     4                                                           4   was deposed in that as well.
       MATTHEW SHOEMAKE
     5    Examination by Mr. Parker        4
                                                                 5      Q Roughly how many expert reports or
          Examination by Mr. Jalali      105                     6   declarations have you prepared?
     6                                                           7      A You mean outside this case, correct? Just in
       Corrigendum                   109
                                                                 8   general?
     7 Reporter's Certificate     111
     8                                                           9      Q Yes. Just in total over your career.
     9                                                          10      A I'm sorry. You asked about expert reports.
                    EXHIBITS
                                                                11   Anything else? Expert reports and declarations?
    10
       NUMBER             DESCRIPTION          PAGE             12      Q Yeah. I said declarations. Written versions
    11                                                          13   of you giving an expert opinion.
       Exhibit 34 Declaration of Matthew 7
                                                                14      A Sure. So the answer is numerous. I would
    12         B. Shoemake With Attachments
    13 Exhibit 35 U.S. Patent 192          14                   15   have to -- I don't know the exact number, but I can
    14 Exhibit 36 U.S. Patent 864          14                   16   try to give an estimate. Total expert reports and
    15 Exhibit 37 U.S. Patent 678          14                   17   declarations, I also would not be surprised if it was
    16 Exhibit 38 Joint Claim Construction    15
               And Prehearing Statement                         18   20 or 30, or north of 30, or in excess of 30.
    17         With Attachments                                 19      Q To your knowledge, has the court ever
    18                                                          20   criticized one of your opinions?
    19
    20                                                          21      A Not that I'm aware of.
    21                                                          22      Q Did you bring any documents with you today?
    22                                                          23      A I did not. I don't have any documents here
    23
    24                                                          24   with me. I do have some documents that have been put
    25                                                          25   in front of me. I haven't looked at them, but I

                                                                                                            2 (Pages 2 - 5)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 5 of 59 PageID #: 2098


                                                            Page 6                                                            Page 8
     1   assume they're exhibits that maybe you sent.                 1   your retention specific to a given action or did it
     2      Q Yes. We'll get to those shortly.                        2   include more than one action at that time?
     3      A Okay.                                                   3       A I don't have my retention agreement in front
     4      Q When were you retained by Gibson Dunn for               4   of me. What I recall is that there was -- that it
     5   purposes of these actions?                                   5   contains a list of multiple parties, but I don't have
     6      A I was thinking about that just this morning.            6   it in front of me. And I generally understand the
     7   It was the second half of last year. I don't know the        7   retention to pertain to the WAPPs case that is brought
     8   exact month.                                                 8   and listed of the first page of Exhibit 34 against --
     9      Q And were you originally retained only to                9   well, I understand it to pertain to all three cases.
    10   provide expert opinions as to -- well, let me start         10   And, more importantly, the declaration, Exhibit 34, is
    11   over again.                                                 11   submitted on behalf of all defendants that are -- as I
    12              When you were originally retained by             12   say in Paragraph Number 1. So it's for all three
    13   Gibson Dunn, how many patents were you retained to          13   cases that are listed on the first page of Exhibit 34.
    14   provide expert opinions about?                              14       Q And you referred to Paragraph 1 on Page 2 of
    15              MR. JALALI: Objection. Form.                     15   Exhibit 34. That paragraph refers to three different
    16      A So I don't think that's the way the retention          16   patents, right?
    17   worked. I think that it was a general retention, and        17       A It does. It refers to the 192, the 864 and
    18   I don't recall there being any -- I think there was         18   678 patents.
    19   specificity to a case or cases, but I don't recall          19       Q If you look at -- so I'm not quite sure how
    20   specificity to patents.                                     20   they put things together, but I believe your counsel
    21      Q (By Mr. Parker) Have you been retained                 21   helped me to attach all of the exhibits to Exhibit 34
    22   for -- as to all three of the -- actually, let me           22   so it is a single complete -- let me just start out.
    23   just -- let's -- I guess it's already been marked.          23   Could you please look through Exhibit 34 and tell me
    24   the court reporter has marked as Exhibit 34 a document      24   whether or not you believe it's complete as you
    25   that I hope you have in front of you or will have in a      25   created it.
                                                            Page 7                                                            Page 9
     1   moment.                                                      1       A Give me one moment. I do see that there are
     2              (Exhibit 34 marked.)                              2   exhibits here that were in the stack that I set aside,
     3       A I do. There's a stack and 34 is at the top             3   so give me one moment to analyze what I have here.
     4   of the stack. So what I will do, I'll take 34 and            4             Okay. So since this is by phone, it
     5   I'll set the rest of the stack to the side. If you           5   looks like I have Exhibit 34, which has -- I'll just
     6   want me to grab anything other than 34 out of the            6   tell you the exhibits I have, I have Exhibits 34, 35,
     7   stack, I'm happy to do that as well.                         7   36, and it looks like there's one more, and I have 37.
     8       Q Let's start with Exhibit 34, please. Do you            8   I'm setting those aside. Previously I had set aside
     9   recognize that document?                                     9   what looks to be Exhibits A through G, which I think
    10       A I do.                                                 10   go -- are part of, actually, Exhibit 34. So those are
    11       Q What is it?                                           11   exhibits to the declaration that is the subject matter
    12       A This is the declaration that I submitted in           12   of today's deposition. And I have -- and I do have,
    13   this case regarding claim construction.                     13   it looks like a complete set of the exhibits, which is
    14       Q And there are three different cases actually          14   Exhibits A through G.
    15   captioned on the front page of Exhibit 34, correct?         15       Q Okay. Just so everybody is clear here, it's
    16       A That's correct.                                       16   my intention that Exhibit 34 include the entirety of
    17       Q Have you been retained in all three of those          17   Dr. Shoemake's declaration including the Exhibits A
    18   actions?                                                    18   through G.
    19       A So my -- so if we look at Paragraph 1 of my           19             If you would look at the Exhibit B to
    20   report. So I have been retained to -- by counsel for        20   your declaration, and, in particular, Page 4 of
    21   the defendants, and that -- so this report is               21   Exhibit B, or it's numbered Page 4 of 14.
    22   submitted on behalf of all the defendants in the case.      22       A You broke up just a little bit. So you're
    23   Does that answer your question?                             23   asking me to go to Exhibit B of Exhibit 34, correct?
    24       Q Let me back up. When you were first retained          24       Q Yes.
    25   at some point in the latter half of last year, was          25       A Okay. I have Exhibit B.

                                                                                                                  3 (Pages 6 - 9)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 6 of 59 PageID #: 2099


                                                         Page 10                                                           Page 12
     1      Q That's your CV, correct?                              1   my retention to be limited to a -- to a -- to a
     2      A Exhibit B to Exhibit 34 of my declaration --          2   specific case. I understand that it -- for example,
     3   I'm sorry. I have -- let me start over. Yes.               3   it's not just limited, if you're asking to the first
     4   Exhibit B to Exhibit 4 is my CV. It's a version of my      4   case listed on Page 1 of Exhibit 34. I understand my
     5   CV dated February 19 of 2020.                              5   retention to be applicable to not only the 192 patent
     6      Q Okay. And if you would look at Numbered Page          6   and the 678 patent, but other patents that may arise
     7   4 of that CV --                                            7   in the case in the Eastern District of Texas or any
     8      A I'm there.                                            8   cases in the Northern District of Delaware or any
     9      Q -- there's a reference to a case involving            9   other districts or appeals courts.
    10   WAPP Tech near the bottom of the page. Do you see         10              So I don't understand my retention to be
    11   that?                                                     11   limited to only the 192, only the 168 [sic], only, for
    12      A I do.                                                12   example, Seattle Spinco or only Micro Focus.
    13      Q And that reference refers to -- well,                13   Hopefully that helps -- that's responsive to your
    14   actually for what purpose were you retained in that       14   question.
    15   action?                                                   15       Q Why, then, is there mention of two patents in
    16             MR. JALALI: Objection. Form. And I'll           16   that description, but not of the third patent?
    17   caution the witness not to reveal any privileged          17       A Give me one moment. I don't know. I'd have
    18   information.                                              18   to research that. I don't -- it -- it would be
    19      A So you said that action. So this item in my          19   speculation, but it may be because -- it may be
    20   CV refers to the -- refers to my general retention in     20   because my own action was to review those patents
    21   the actions that WAPP has brought against Micro Focus     21   first and that just ended up how I listed it in my CV.
    22   and the other defendants that are listed on Page 1 of     22   But, of course, as I say in my declaration in this
    23   Exhibit 34.                                               23   case, all three patents that I discuss in my
    24      Q (By Mr. Parker) The mention on Page 4 of             24   declaration are from the same family.
    25   your CV refers to the case being in the District of       25       Q What did you do to prepare for today's
                                                         Page 11                                                           Page 13
     1   Delaware, correct?                                         1   deposition?
     2      A It does. That's correct. I see that. I                2       A I reviewed documents. I reviewed my
     3   don't know if that's a typo or not. I would have to        3   declaration. I reviewed the three patents that my
     4   check. I, generally, in my CV try to keep a listing        4   declaration is directed toward, those patents listed
     5   brief of these cases. So I don't know -- I'd have to       5   in Paragraph 1 of my declaration. I also met with
     6   go check records to see if that's a typo or not.           6   counsel for defendants yesterday at their offices in
     7      Q Okay. Well, and it mentions -- the                    7   downtown Dallas. I read one of the patents again in
     8   description there mentions two U.S. patents, correct?      8   full as well, the 192 patent. And I think that's a
     9      A It does. The 192 patent and the 678 patent.           9   good summary of what I did to prepare. I tried to get
    10      Q Were you originally not retained to                  10   a good night's sleep.
    11   provide --                                                11       Q Did you look at anything that's not mentioned
    12             MR. PARKER: Was someone else talking,           12   somewhere in your declaration, Exhibit 34?
    13   or was it just an echo that I had?                        13       A I did. I did.
    14             THE WITNESS: That was the court                 14       Q What did you look at that wasn't mentioned in
    15   reporter. You broke up just a little bit. Could you       15   the declaration?
    16   repeat your question since you broke up.                  16       A I looked at one spreadsheet that listed the
    17      Q (By Mr. Parker) Sure. I didn't actually              17   terms that are at issue in the -- at this stage of the
    18   finish it. Were you originally retained -- were you       18   litigation, meaning this claim construction stage. I
    19   not originally retained to also provide opinions about    19   understand that there are terms that I did not opine
    20   the 864 patent that you now reference in Paragraph 1      20   on and was not asked to opine on in my report, but are
    21   of your declaration, Exhibit 34?                          21   nonetheless at issue and are in front of the court and
    22      A Let me answer it this way since there was a          22   I looked through a list of those terms.
    23   negative in your question.                                23       Q When you say a spreadsheet, was this a --
    24             So my retention is broad and is not             24   well, to your knowledge, is that a spreadsheet that
    25   limited to just these two patents. I don't understand     25   was -- that formed at least part of a court filing?

                                                                                                            4 (Pages 10 - 13)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 7 of 59 PageID #: 2100


                                                          Page 14                                                         Page 16
     1       A I don't know, but to speculate, I would say      1           A Give me one moment to review. Just for the
     2   it looked that way to me. So it may be something       2        record, there is a blank page between Page 4 and 5 of
     3   that -- and this is pure speculation. It may be        3        Exhibit A. It looks like it was a printing error, a
     4   something that the parties jointly put together to     4        pure white page. I'm leaving it in. I'm not taking
     5   submit to the court. I don't know one way or another. 5         it out. There's also one between 9 and 10, and
     6       Q All right.                                       6        between 14 and 15. I'm almost done.
     7             MR. PARKER: So I'm going to ask the          7                   I think this is likely the document that
     8   court reporter to locate, I think there are probably   8        I looked at. The document that I looked at had -- was
     9   three different versions. I think we only need to use 9         in this format. It had, well, three main columns and
    10   one of a pleading that's entitled Joint Claim         10        I think maybe this document I have in front of me
    11   Construction And Plea Hearing Statements.             11        actually has four columns, but the first column is a
    12             MR. JALALI: We're looking for it, Rik.      12        thin column that has numbers. And the document that I
    13   I see the cover meeting here, is that what you're     13        looked at had the disputed claim terms and then also
    14   talking about?                                        14        had plaintiff and defendant's proposed construction.
    15             MR. PARKER: If you can just tell me         15        So I don't have that document in front of me, but I
    16   which action the header says.                         16        think it's likely that this is that document or very
    17             MR. JALALI: The first one I came            17        similar to the document that I looked at.
    18   across, Joint Claim Construction And Prehearing       18           Q Just to close the loop, other than this
    19   Statement. The case number -- the pacer stamp is the 19         spreadsheet that you believe is at least very similar
    20   519 case.                                             20        to Exhibit A of Exhibit 38, is there anything else
    21             MR. PARKER: Okay. So let's mark that        21        that you looked at to prepare for this deposition that
    22   one as Exhibit 38, please. I realize we're going out 22         isn't listed or discussed in your declaration?
    23   of order here perhaps.                                23           A Let me think for a moment. No, not that I
    24             (Exhibits 35-37 marked.)                    24        recall at this time.
    25       Q (By Mr. Parker) Actually, let me just -- why 25              Q How was your declaration, Exhibit 38,
                                                          Page 15                                                         Page 17
     1   don't we do this. I believe the court reporter has          1   prepared?
     2   marked and you had in front of you and put off to the       2             MR. JALALI: Objection. Form. Caution
     3   side Exhibits 35, 36 and 37. Could you look at those,       3   the witness not to reveal anything privileged.
     4   Dr. Shoemake, and just tell me what those are.              4      A So Exhibit -- I think -- so the record is
     5      A Yes. I'm looking now. So I'll go through               5   clear, I think you just said Exhibit 38, which is not
     6   them one at a time.                                         6   my declaration. My declaration is Exhibit 34.
     7            Exhibit 35 includes -- oh, it looks like           7      Q (By Mr. Parker) You're right. I apologize.
     8   multiple copies of the -- it's the 192 patent. There        8   I meant Exhibit 34.
     9   just happened to be multiple copies. So that's              9      A Okay. Can you repeat your question, please.
    10   Exhibit 35. And then Exhibit 36 is the 864 patent.         10      Q How was Exhibit 34 prepared?
    11   And Exhibit 37 is the 678 patent.                          11             MR. JALALI: Objection. Form. I'll
    12      Q Okay. So those are the three patents that             12   caution the witness not to reveal anything privileged.
    13   are referenced in your declaration, correct?               13      A So what do you mean by how it was prepared?
    14      A That's correct.                                       14      Q (By Mr. Parker) I mean, what was the
    15            (Exhibit 38 marked.)                              15   process? Did you write the entire thing? Were you
    16      Q Okay. Now if we can mark as Exhibit 38, the           16   given something by somebody else? How did the written
    17   document that your counsel was talking about a minute      17   document -- how was it created?
    18   ago.                                                       18             MR. JALALI: Objection. Form. And I'll
    19      A Okay. So I have in front of me, Exhibit 38            19   caution the witness not to reveal anything privileged.
    20   now, which includes two exhibits, Exhibits A and B.        20      A Well, the general process was, counsel made
    21   Is that what you wanted me to have?                        21   me aware that we're at the stage of the proceedings
    22      Q Yes. So ignoring the single line header that          22   for the different cases that deals with claim
    23   appears on each page, if you could look at Exhibit A       23   construction, and counsel asked me to review the
    24   to Exhibit 38. And does that look like the                 24   patents. And there were -- I think I was provided
    25   spreadsheet that you said you looked at?                   25   documents similar to what's in Exhibit A of Exhibit 34

                                                                                                            5 (Pages 14 - 17)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 8 of 59 PageID #: 2101


                                                          Page 18                                                         Page 20
     1   to this deposition. I think Exhibit A to Exhibit 34     1       little. If you look at Exhibit 38 -- Exhibit A to
     2   of this deposition is -- has in the title PR4-3. My     2       Exhibit 28, that exhibit lists off 11 different terms
     3   recollection is I may have seen something called        3       or phrases. But let me do it this way.
     4   PR4-2, which I suspect may be a step in the process 4                      If you'd look at Exhibit A to Exhibit 38
     5   where the parties individually identified terms that    5       and identify for me by the number in the left column
     6   may need -- that they think the court may need to       6       which terms and phrases you provided opinions about.
     7   construe or address. So I performed my own analysis 7               A I can do that. Give me one moment. So my
     8   and I had a sequence of conference calls with           8       declaration pertains to Item 4 on Page, or I guess
     9   defendants' counsel to discuss those terms.             9       technically it's called Number -- Number 4 on Page 7.
    10             I was ultimately asked to opine on the       10       I'm continuing through. It pertains to Number 5 that
    11   terms that -- the specific terms that are mentioned in 11       starts on Page 11. It pertains to Number 6 that
    12   my declaration in Exhibit 34.                          12       starts on Page 14. It pertains to Number 7 that
    13             So I'll stop there and see if you want       13       starts on Page 18. It pertains to Number 8 which
    14   to ask me follow-up questions, but that's the general 14        starts on Page 21. And that's it.
    15   process that I went through.                           15           Q Were you asked for your opinion as to an
    16      Q Who actually wrote the declaration,               16       appropriate instruction for any of the other terms
    17   Exhibit 34?                                            17       listed in that Exhibit A to Exhibit 38? In other
    18             MR. JALALI: Objection. Form. I'll            18       words, terms 1 through 3 or 9 through 11?
    19   caution the witness not to reveal anything privileged. 19           A Could you repeat your question, please?
    20      A So the -- give me one moment. So, first --        20           Q You have identified terms 4 through 8 as ones
    21   so that the report -- those are my words. Every bit    21       on which you opine in your declaration, Exhibit 34.
    22   of this report I stand behind. As far as the drafting 22        I'm asking you whether you ever were asked for an
    23   goes -- as far as the drafting goes -- for example,    23       opinion as to any of terms 1 through 3 or 9 through
    24   the -- for example, the legal section, it's -- I       24       11?
    25   typically get that from counsel and review it myself, 25                   MR. JALALI: Objection. Form.
                                                          Page 19                                                         Page 21
     1   and I did that in this case as well. I found the            1      A So I was -- so those other disputed claim
     2   legal section to be consistent with other legal             2   terms or phrases. I was not asked to -- I was not
     3   sections that I've had in declarations and reports          3   asked to opine on them in the declaration that's
     4   over the last 12 years, but that section, Legal             4   Exhibit 34.
     5   Standards, was written by counsel. But the rest of          5      Q (By Mr. Parker) Were you ever given an
     6   it, I either wrote directly myself or was written at        6   explanation as to why you were asked as to terms 4
     7   either -- directly wrote myself or was -- or was            7   through 8, but not terms 1 to 3 and 9 to 11?
     8   written based on my direction, but, overall, these are      8      A Not that I recall.
     9   my words.                                                   9      Q Your declaration includes references as
    10              There was a final clean-up stage that           10   Exhibits C through G; is that correct?
    11   counsel does that I don't do to make sure, for             11      A Give me one moment to stay organized here.
    12   example, all the headings, for example, on Page 1 and      12   Give me one moment.
    13   the court case numbers are correct, but that's the         13             So I'm taking Exhibit 38 with its two
    14   general process. So the -- so, hopefully, that             14   exhibits, A and B, and setting that aside. I'm going
    15   addresses your question.                                   15   back to Exhibit 34, which is my declaration. You have
    16       Q So in your declaration you discuss, I think,         16   a question about the exhibits to it?
    17   maybe five different claims terms or phrases; is that      17      Q Yes. Exhibits C through G are examples of
    18   correct?                                                   18   extrinsic evidence, correct?
    19       A So here I'll point you to specific                   19      A Give me one moment. Yes. C is extrinsic
    20   paragraphs. To give you a simple answer, depending on      20   evidence from Microsoft computer dictionary. D is
    21   how you count the answer, that might be yes. I put         21   extrinsic evidence from a Chambers Dictionary of
    22   them into two different groups. And if you give me         22   Science & Technology. E is extrinsic evidence from a
    23   one moment, I can point you to paragraphs where that       23   Wiley Electrical & Electronics Engineering Dictionary.
    24   happens.                                                   24   F is also extrinsic evidence from Ques Computer User
    25       Q Well, perhaps, let me try to shortcut this a         25   Dictionary. And Exhibit G is extrinsic evidence from

                                                                                                            6 (Pages 18 - 21)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 9 of 59 PageID #: 2102


                                                           Page 22                                                       Page 24
     1   the new IEEE Standard Dictionary of Electrical &             1      Q And I need to close the loop here. Did you
     2   Electronics Terms.                                           2   consider any other references that are not listed in
     3     Q If you look at the Exhibit A to your                     3   Exhibit A to your Exhibit 34?
     4   declaration, Exhibit 34, there are -- there's a              4      A By references, do you mean, for example,
     5   category in the middle of the first page of Exhibit A        5   other dictionaries, or do you mean just any other
     6   that is entitled, Extrinsic evidence. Do you see             6   documents that I considered?
     7   that?                                                        7      Q Well, I guess I want to cover both. Let's do
     8     A I do.                                                    8   the broader question and see if there's any. Is there
     9     Q And the attached exhibits that you just                  9   anything you considered in reaching the opinions and
    10   walked through are the first five items listed under        10   preparing the declaration that is Exhibit 34 that is
    11   that heading, right?                                        11   not mentioned beyond the spreadsheet that we've
    12     A Yes. That's correct.                                    12   discussed that is not mentioned in Exhibit A to
    13     Q But there are seven more items listed under             13   Exhibit 34?
    14   that heading.                                               14      A So with respect to references, I think that I
    15     A That's correct.                                         15   did look at other dictionary references, if you will,
    16     Q Why are they not attachments to your                    16   but I didn't depend on them. For example, I recall on
    17   declaration?                                                17   my Mac Book, my Mac Book comes with a dictionary as
    18     A So I'm not sure I understand your question.             18   well. It's not -- it's not a technical dictionary
    19   So I have listed them in my declaration here as             19   like most of these listed in Exhibit A to Exhibit 34,
    20   materials considered in Exhibit A. They're publicly         20   but I recall looking at definitions of simulate and
    21   available information, so they are listed here. So          21   emulate that -- in those dictionaries as well. But
    22   can you help me understand your question?                   22   other than that, I don't recall looking at any other
    23     Q How did you decide that the references that             23   documents. I may have also just looked at general,
    24   you attach as Exhibits A through G should be the ones       24   online nontechnical dictionaries, but I didn't depend
    25   that are attached and specifically quoted from or           25   on them for my declaration.
                                                           Page 23                                                       Page 25
     1   otherwise referenced in the declaration as compared to       1      Q Okay. So the title of Exhibit A to
     2   the rest of the list here that not so discussed or           2   Exhibit 34 that says, List of materials considered is
     3   attached?                                                    3   actually an incorrect title, because you did consider
     4      A For different reasons. So, first, I have a              4   other things that aren't included in that list.
     5   collection of dictionaries that have to do with              5              MR. JALALI: Objection. Form.
     6   technical terms. And so these are the dictionaries           6      Q (By Mr. Parker) Is that correct?
     7   that I had in my personal possession in my personal          7              MR. JALALI: Objection. Form.
     8   library. And so some of them do a better or worse job        8      A No. I don't agree with that. So I have a
     9   of discussing terms like simulate and emulate. So I          9   lot of knowledge. I've read a lot of things over the
    10   don't have all of them in front of me right now, but        10   years. I haven't listed everything here that I
    11   my recollection is that, for example, some of them may      11   have -- that I've read over the years. You asked me a
    12   have just discussed simulate or emulate, or they may        12   question about other things that I've read and I told
    13   have had a definition -- or their definition of             13   you. There are other things that I've read in
    14   simulate or emulate was in a different context than --      14   addition to that. So what I was trying to list here
    15   or I felt that their context or field was slightly          15   in materials considered is things that I -- that I
    16   askew or askew from the -- from the patents in this         16   looked at in forming my opinions.
    17   case.                                                       17              And so I don't think that there's
    18              So I felt that the first five of these           18   anything inaccurate about Exhibit A to Exhibit 34. It
    19   were a -- were a good set of references to help and         19   is a list of materials that I considered.
    20   assist the court. I also felt like they sufficed,           20      Q But it's an incomplete list, because you did
    21   because I didn't feel like -- to give the court a feel      21   look at certain other things that you just mentioned
    22   for what is in the extrinsic record and technology          22   in a prior answer.
    23   dictionaries, I didn't feel like I needed to list all       23              MR. JALALI: Objection. Form.
    24   12 of them. I felt like five was a good                     24      Q (By Mr. Parker) Is that correct?
    25   representative set.                                         25              MR. JALALI: Objection. Form.

                                                                                                            7 (Pages 22 - 25)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 10 of 59 PageID #: 2103


                                                            Page 26                                                        Page 28
      1      A Could you repeat your question, please?                 1   that was looking at the patents themselves. So I
      2      Q (By Mr. Parker) In an answer that you gave              2   examined the patents. I read their specifications. I
      3   just a minute or two ago you talked about certain            3   read the claims. I considered the time that the
      4   other things that you looked at, a Mac Book. I don't         4   patents were filed. And I considered the -- I
      5   want to mischaracterize your words, but certain other        5   considered other factors the -- well, with respect to
      6   materials that you looked at, but then for whatever          6   the time, you can see in Paragraph 24 I -- so I
      7   reason you decided not to --                                 7   considered this timeframe, 2000, 2005. I also
      8      A Consider them. Yes. That's true.                        8   considered the things such as the state of development
      9      Q -- use them as a basis for your opinions.               9   and what was happening in the industry around 2005 and
     10   But you did look at them thinking that maybe you might      10   I used that as the -- generally as the basis for
     11   use them; is that fair?                                     11   coming up with my definition of a person of ordinary
     12      A No.                                                    12   skill in the art.
     13      Q Why did you look at them?                              13      Q Would your definition of a POSITA as it
     14      A I looked at them as part of my general                 14   relates to the patents in suit here be different if
     15   analysis, but I did -- I found that they were not           15   the relevant date was a year earlier, for example?
     16   applicable, so I did not consider them in forming the       16      A Give me one moment. I don't think that it
     17   opinions that are in my declaration, and so I did not       17   would.
     18   list them in the materials considered, because they         18      Q Would it be different if it was four years
     19   were not applicable. And so I didn't consider them in       19   later than June 10, 2005?
     20   forming the opinions, therefore, I didn't list them in      20      A I think it's unlikely to change if it was
     21   the, quote, list of materials considered, end quote.        21   four years later also.
     22            By the way, I'm happy to -- I mean, we             22      Q Do you consider yourself, today, as a person
     23   can look at those if you want because there's nothing       23   of ordinary skill in the art relevant to these patents
     24   in them that is contradictory to anything in my             24   in suit?
     25   report. And you'll see exactly why I decided not to         25      A In your question you said today, correct?
                                                            Page 27                                                        Page 29
      1   consider them, because they're -- as far as extrinsic        1      Q Yes.
      2   evidence goes, the dictionaries that I've listed here,       2      A Yes, I do.
      3   the extrinsic sources that I've listed here in               3      Q So one of the terms that you opine on in your
      4   Exhibit A are actually technical dictionaries, maybe         4   declaration, Exhibit 34, is the word emulate, correct?
      5   except for one, which is the second from the end,            5      A That's correct.
      6   Merriam Webster's Collegiate Dictionary is a                 6      Q As of mid 2005, what do you think -- how
      7   nontechnical dictionary. But, generally, I found in          7   would a person of ordinary skill in the art have
      8   my analysis that what I should be considering, because       8   construed that term as used in the patent? I'm sorry.
      9   it's more -- because it's more applicable to what's          9   I misspoke. Let me start over again.
     10   being discussed in the patents is these technical           10             Ignoring the patents, how would a person
     11   dictionaries, so that's what I considered.                  11   of ordinary skill in the art in 2005 construe -- have
     12       Q Would you please look at Paragraph 24 of your         12   construed the term emulate?
     13   declaration, Exhibit 34.                                    13             MR. JALALI: Objection. Form.
     14       A I have Exhibit 34. What was the paragraph             14      A So I want to make sure I understand your
     15   number?                                                     15   question. First, because you've asked me to put the
     16       Q 24.                                                   16   patents aside. At the same time you've asked me
     17       A I'm at Paragraph 24.                                  17   about -- your question has construe in it, which has
     18       Q What went into your determination as to what          18   to do with construction, so there's tension there to
     19   a POSITA would be as you described in Paragraph 24?         19   me. So because you've asked me to put the patents
     20            MR. JALALI: Objection.                             20   aside, yet you've asked me about construction. Can
     21       Q (By Mr. Parker) How did you come to that              21   you clarify your question?
     22   definition of level of skill of a POSITA?                   22      Q What do you think was the plain and ordinary
     23       A So I understand that a patent is to be                23   meaning of the word emulate to a person of ordinary
     24   considered from the perspective of a person of              24   skill in the art in 2005?
     25   ordinary skill in the arts. So the primary way I did        25             MR. JALALI: Objection. Form.

                                                                                                             8 (Pages 26 - 29)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 11 of 59 PageID #: 2104


                                                             Page 30                                                         Page 32
      1      A In the context of the patents or putting the             1   that the term emulate, as used in the patents in suit,
      2   patents aside?                                                2   is being used consistently with its plain and ordinary
      3      Q (By Mr. Parker) Just, in general, a person               3   meaning to a POSITA at the time; is that correct?
      4   of ordinary skill in this art field as you've defined         4      A Again, I want to make sure I understand your
      5   in your declaration, if you walked up to them on the          5   question. So the construction that Defendants have
      6   street and you said, how do you construe the term             6   put forth that I've analyzed and I agree with, yes, I
      7   emulate, what would they say the plain and ordinary           7   believe to be a proper understanding in the relevant
      8   meaning of that term is?                                      8   timeframe from the perspective of a person with
      9             MR. JALALI: Objection. Form.                        9   ordinary skill in the art with respect to the field of
     10      A So I want to make sure the record is clear.             10   the three asserted patents and in light of claims and
     11   So my declaration is about construction for the              11   the specification of those patents.
     12   patents. So you're -- and that construction is done          12      Q So the patents don't require construing the
     13   from the perspective of a person of ordinary skill in        13   term emulate in any way that would be inconsistent
     14   the art.                                                     14   with their plain and ordinary meaning; is that
     15             So what I heard in your question -- I              15   correct?
     16   just want to be clear, is that you want me to put the        16             MR. JALALI: Object to form.
     17   patents aside, and your question appears to have to do       17      A I don't understand the patents to require
     18   with a layperson, not a person of ordinary skill in          18   construction at all. I understand the process of
     19   the art, a person on the street. Is that what you            19   determining whether there's infringement or not is a
     20   want me to have in mind?                                     20   two-step process. And the first step of that process
     21      Q No.                                                     21   is claim construction. I understand that to be what
     22      A Can you clarify your question?                          22   we're going through now. I understand that to be a
     23      Q I'm talking about a person of ordinary skill            23   court process, a process that the court uses and not a
     24   in this art, the kind of person that you have defined        24   requirement of the patents.
     25   in Paragraph 24, what, to them, is the plain and             25      Q (By Mr. Parker) Okay, sir. As you set forth
                                                             Page 31                                                         Page 33
      1   ordinary meaning of the word emulate?                         1   in your declaration, if the inventor decides to give a
      2      A Give me one moment. So I would direct you to             2   term a special meaning, he's allowed to do that. And
      3   Paragraph 36 of my report. So the plain and ordinary          3   what I'm trying to understand is if you are taking the
      4   meaning in light of the specification of the patents          4   position, one way or the other, if the term emulate is
      5   at issue in this case would be mimic.                         5   given a special meaning or not given a special
      6      Q So I'm clear here, you're saying the plain               6   meaning?
      7   and ordinary meaning of emulate in the context of one         7      A Now I understand what you're asking. So
      8   of ordinary skill at the time of these patents is             8   you're asking me if I believe the inventor acted as
      9   mimic. Is that what your testimony is?                        9   his own lexicographer in defining the term emulate.
     10      A First question is vague to me because it's              10      Q Well, what I'm asking you is, is the term
     11   not clear if you're asking me to put the patent aside        11   emulate, as used in these patents, being used in any
     12   or not. And so my last answer was with respect to            12   manner that is inconsistent with its plain and
     13   what I understand the proper procedure to be when            13   ordinary meaning to a POSITA at the time?
     14   going through claim construction, which is to consider       14             MR. JALALI: Objection. Form.
     15   the claims in light of the specification from the            15      A So I don't think that -- I think that the
     16   perspective of a person of ordinary skill in the art         16   term emulate is not a term that the jury would readily
     17   and the proper timeframe. And, in that case, you can         17   understand as a person of ordinary skill in the art
     18   see in Paragraph 36 that I believe that a person of          18   would understand it. So I don't see -- I see the
     19   ordinary skill in the art would have understood              19   specification providing detail and shedding light on
     20   emulate to mean mimic. And I go through in Section A         20   what the inventor meant by the word emulate. And I
     21   that starts on Page 18 of my declaration, and I have a       21   think that emulate is not a word that a lay juror
     22   lot of explanation with respect to that, that depends        22   would readily understand and would at once understand
     23   on -- that discusses both the intrinsic record and the       23   in the context of this field. But I don't think that
     24   extrinsic evidence.                                          24   there is -- I haven't seen the inventor act as his own
     25      Q So just to be clear here, it is your opinion            25   lexicographer with respect to emulate, and I haven't

                                                                                                               9 (Pages 30 - 33)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 12 of 59 PageID #: 2105


                                                            Page 34                                                          Page 36
      1   seen the inventor use this technical and field               1             MR. JALALI: Objection. Form.
      2   specific term in a way that's -- that's inconsistent         2      Q (By Mr. Parker) Is that correct?
      3   with how a person of ordinary skill in the art could         3             MR. JALALI: Objection. Form.
      4   have understood it in this specific field.                   4      A I don't -- I don't view it exactly that way.
      5      Q (By Mr. Parker) I'm going to ask you the                5   I view it as us being in a situation where when I
      6   same question about simulate. Is the term simulate,          6   first saw these patents and I saw them using the word
      7   as used in the patents, used in a manner that is             7   emulate and simulate, I recognized, as a person of
      8   consistent with what its plain and ordinary meaning          8   ordinary skill in the art, that these had meanings
      9   would be to a person of ordinary skill in the art at         9   that a lay juror was not going to immediately
     10   the time?                                                   10   understand or immediately see. And so I thought that
     11             MR. JALALI: Objection. Form.                      11   it would be helpful for to use more common terms in
     12      A So the terms emulate and simulate -- and I             12   explaining what simulate and emulate mean.
     13   understand your question now has to do with simulate,       13             But to focus on your question, the -- I
     14   are specific terms that have meaning to individuals,        14   don't see any -- I don't think that the inventor is
     15   persons of ordinary skill in the art in this field,         15   using the word simulate in a way that contradicts what
     16   that would not be obvious or understood to a lay            16   a person of ordinary skill in the art, putting aside
     17   juror. And in analyzing the specification -- or             17   the patents, would understand simulate to mean.
     18   specifications, plural, it's the same family, the           18   However, I think a lot of light is shed on what
     19   specifications are highly similar. In analyzing the         19   simulate and emulate mean by analysis of the
     20   specifications I believe that what the inventor meant       20   specification. And I think that without construction
     21   by simulation, I believe the specification sheds a lot      21   here by the court, that the jury is going to miss --
     22   of light on what was meant by simulation.                   22   is not -- will have difficulty understanding what
     23             At the same time, I haven't seen the              23   simulate and emulate mean to a POSITA.
     24   inventor acting as his own lexicographer for the word       24      Q Is mimic a common term in this particular
     25   simulate, nor have I seen the inventor using the term       25   field or was it in this particular field at the time
                                                            Page 35                                                          Page 37
      1   simulate in a way that would be inconsistent with what       1   in 2005?
      2   a person of ordinary skill in the art would                  2            MR. JALALI: Objection. Form.
      3   understand. But, again, these are highly technical           3      A So I think mimic is a -- just a -- generally
      4   terms that may need some interpretation for the jury         4   a common word that a juror would more readily get
      5   to understand.                                               5   their hands around than the word emulate. So I think
      6      Q (By Mr. Parker) Is it your view that the                6   that when you ask about, in this field, I think
      7   plain and ordinary meaning to the POSITA at the time         7   generally the word mimic is a term that, around the
      8   of the term simulate is imitate?                             8   time of 2005, that both a person of ordinary skill in
      9             MR. JALALI: Objection. Form.                       9   the art would understand and I think is more
     10      A Could you repeat the question, please?                 10   digestible to a juror.
     11      Q (By Mr. Parker) Is it your opinion that the            11      Q (By Mr. Parker) Did the work that you were
     12   plain and ordinary meaning of the term simulate to a        12   doing back at that time, did you describe that work as
     13   POSITA at the time as used in the patents is imitate?       13   involving mimicking?
     14      A Yes. I believe in this timeframe, around               14            MR. JALALI: Objection. Form.
     15   2005, that a person of ordinary skill in the art            15      A So I want to make sure I understand the work
     16   reading the claims and reading the specification would      16   you're talking about. Are you generally asking about,
     17   understand that the term simulate means to imitate.         17   for example -- yeah, the question is not clear to me.
     18   I'd also point out that I have a section in my report       18   Which work are you referring to?
     19   starting on Page 23, Section B, where I go into great       19      Q (By Mr. Parker) In your declaration you talk
     20   detail on this and discuss both intrinsic and               20   about your work experience on several pages,
     21   extrinsic evidence with respect to this simulate term.      21   discussing the work you did over time. I'm just
     22      Q Just to be clear here, none of that evidence           22   wondering whether you commonly used the term mimic or
     23   that you're now referring to requires any kind of           23   mimicking when you were doing that work?
     24   departure from what a POSITA would consider the plain       24      A So I more commonly used terms such as
     25   and ordinary meaning?                                       25   simulate, for example. But simulate has a meaning to

                                                                                                             10 (Pages 34 - 37)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 13 of 59 PageID #: 2106


                                                            Page 38                                                           Page 40
      1   a POSITA. So recall that when I'm doing work, I'm            1      Q In the first sentence you say you may rely
      2   working with other people of skill in the art, so we         2   upon certain things, one of them being and/or
      3   frequently use terms that have meaning to us that may        3   additional materials. Do you have -- did you have
      4   not be readily apparent to a lay juror. So I would,          4   anything specific in mind when you made that
      5   for example, use the word simulate, but if I needed to       5   statement?
      6   explain that to one of my -- to a lay juror, or, for         6      A Give me one moment to refresh my memory.
      7   example, to one of my nontechnical family members, I         7      Q Let me restate it. What additional materials
      8   don't think they would at once understand all of the         8   are you referring to in that statement?
      9   meaning of the word simulate.                                9      A Okay. That's fine. Let me just read the few
     10       Q When you were asked to opine on the terms             10   paragraphs around here and then I'll answer your
     11   that you've opined on, terms -- items 4 through 8 in        11   question.
     12   the spreadsheet that we looked at earlier, did you          12              So I think what I'm doing here -- so
     13   come up with those constructions on your own or were        13   I -- all of the information that I have depended on --
     14   they given to you by counsel?                               14   I've laid out in the declaration. As you can see in
     15       A So I was asked to review the -- with respect          15   this Paragraph 3, I'm discussing additional documents
     16   to those terms, I was asked to review the proposed          16   that may come up in the future. Well, at least in
     17   constructions by both parties. So I was -- so I was         17   part I'm discussing that. I say in the third sentence
     18   given -- I forget if the number of the document is          18   of Paragraph 3 that if further information becomes
     19   PR4-2, but through some means I was informed of what        19   available, or if I'm asked to consider additional
     20   each of the parties had proposed for the                    20   information, I'd like to be able to opine on that.
     21   constructions.                                              21              So -- but going back to your question,
     22             And as you're aware, just so the record           22   the first sentence of Paragraph 3, you're asking about
     23   is clear, so for the terms at issue in my declaration,      23   the very end of that, Additional materials in forming
     24   it's my understanding that Plaintiff did not propose        24   any necessary opinions. So I think I can make this
     25   constructions for those terms.                              25   clear. So all of the materials that I've depended on
                                                            Page 39                                                           Page 41
      1      Q So your opinion was more of a type where you            1   for the opinions in this declaration are included
      2   were agreeing with constructions that were given to          2   either in the declaration or in the exhibits or
      3   you than it was coming up with your own construction;        3   referenced in the exhibits. So I have no other
      4   is that fair?                                                4   additional materials in mind when I'm referring to the
      5      A I disagree with that characterization. So               5   necessary opinions here. But if there -- if there is
      6   from Plaintiff I did not have a construction to              6   additional information in the future that becomes
      7   analyze. And from Defendants, I looked at the                7   available, I'd like to be able to consider that, and
      8   proposed construction that had -- that had been              8   that may generate new opinions.
      9   provided to me, and I determined that it was -- that         9             Here it says necessary opinions, that
     10   it was technically correct, and that it would be --         10   may generate new opinions. But there is no additional
     11   and it was consistent with how a person of ordinary         11   information, looking backwards in time, if you will,
     12   skill in the art would view the term in light of both       12   that I'm thinking of with respect to the opinions that
     13   the claims, and looking at the claims in light of the       13   are in this report. Hopefully that answers your
     14   specification. And I agreed that the constructions          14   question.
     15   were both technically accurate and would be helpful to      15      Q If you look at Paragraph 4 of your
     16   the jury. And so I adopted those constructions, and I       16   declaration, Exhibit 34.
     17   go through in some detail in this report explaining         17      A Okay.
     18   why I believe them to be correct.                           18      Q On the top of Page 3, the first sentence that
     19      Q Look at Paragraph 3 of your declaration,               19   starts on Page 3, you say, I have many years of
     20   Exhibit 34, please.                                         20   experience using simulators. What are you referring
     21      A I am at Page 3. This is the page that has              21   to when you say simulators?
     22   Paragraph -- the end of Paragraph 4 and the beginning       22      A Sure. So, first, this sentence is
     23   of Paragraph 5.                                             23   specifically talking about -- it says, In my academic
     24      Q I want you to look at Paragraph Number 3.              24   work, many years of simulators in my academic work.
     25      A I'm sorry. I'm at Paragraph 3 on Page 2.               25   And then if you look at the next sentence, I say as an

                                                                                                              11 (Pages 38 - 41)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 14 of 59 PageID #: 2107


                                                          Page 42                                                         Page 44
      1   example when I was working on my master's and Ph.D. I      1   can see for example, using Table 1, the level of
      2   used simulators. I continue to talk about those            2   precision that the inventors meant when they used the
      3   particular simulators through the rest of the              3   word emulate.
      4   paragraph.                                                 4              MR. JALALI: How are you doing? Do you
      5             And so those simulators, for example,            5   need a break?
      6   would have been written in MATLAB or C, and they are       6              THE WITNESS: I usually take a break
      7   used to simulate communications systems. So, for           7   every hour to hour and a half. I don't know how long
      8   example, wired or wireless communication systems, and      8   we've been going, but I would be fine with a break now
      9   to model how those systems might work. But they were       9   if it's a good time.
     10   not -- they were not full implementations. They were      10              MR. JALALI: Rik, are you approaching a
     11   not a mimicking, if you will, of a full communication     11   break point? Do you want to do it now?
     12   system. They were just modeling certain aspects of        12              MR. PARKER: We can do it now. That's
     13   communications systems. And I'm happy to answer more      13   fine.
     14   questions about that if you'd like.                       14              (Recess taken from 10:44 to 11:03.)
     15       Q Is there a difference between modeling and          15       Q (By Mr. Parker) Dr. Shoemake, in preparing
     16   imitating?                                                16   your declaration and coming up with your opinions that
     17       A Well, you can -- they are two different words       17   are contained therein, did you ever look at any
     18   and I actually discuss this. This comes up in some of     18   thesauruses?
     19   the extrinsic evidence that I've cited in my report.      19       A I'm just checking Exhibit A to my declaration
     20   I think I would say it this way, is one way to imitate    20   to make sure that none of these also consider
     21   something is using a model. That's how I would say        21   themselves a thesaurus. No. I think they all refer
     22   it.                                                       22   to themselves as dictionaries. And so, no, I did not
     23       Q Is another way to imitate to mimic?                 23   look at any thesauruses, that I recall.
     24       A No. That's not what I'm saying here in the          24       Q And to follow up on a question earlier, as
     25   context of this -- in the context of this report. In      25   you sit here today, are you a person of ordinary skill
                                                          Page 43                                                         Page 45
      1   fact, I would point you back to the sections where I       1   in the art of -- the relevant art field here or a
      2   talked about emulation and simulation. And by              2   person of extraordinarily skill in the art field?
      3   mimic -- so the proposed construction from Defendants,     3             MR. JALALI: Objection. Form.
      4   and I agree with that construction for emulate, is         4      A So as I sit here today, I have the skill of a
      5   mimic. As I say in the report, that is -- that             5   person of ordinary skill in the art. I also consider
      6   emulation or mimicking is precise while -- it has          6   myself an expert in the field.
      7   precision to it, while simulation is relatively less       7      Q (By Mr. Parker) You don't view those two
      8   precise. I think that it might be possible for either      8   standards as different?
      9   of them to use modeling, but I think a key distinction     9      A So I understand that the standard here, using
     10   here is that -- and this is supported by the intrinsic    10   your word, is that in claim construction the claims
     11   and extrinsic record, that emulation has a high degree    11   are supposed to be viewed in light of the
     12   of precision, while simulating or imitating does not.     12   specification from the perspective of a person of
     13      Q How do you draw the line between when it's           13   ordinary skill in the art, so that's what I've done.
     14   precise enough to move into emulation from simulation?    14   In my declaration I've considered -- I perform my
     15      A Well, we do that in light of the                     15   analysis from the perspective of a person of ordinary
     16   specifications. So, for example, we can see -- one of     16   skill in the art and that's why in Paragraph 24 of my
     17   the things that can guide us is the specification         17   report, I went through the exercise of considering
     18   itself. So if you look at Paragraph 39 of my report,      18   what I believe a person of ordinary skill in the art
     19   we see the -- we see, for example, a level of             19   to be.
     20   precision being taught by the inventors with respect      20             And so my analysis is performed as an
     21   to mobile devices. And we can see that in Table 1,        21   expert, but from the perspective of a person with
     22   for example. We can see a level of precision that is      22   ordinary skill in the art where the -- where that's
     23   used here by the inventors when they're talking about     23   proper. I understand that to be proper here when
     24   emulating an application running on a mobile device.      24   considering claim construction.
     25   So we can see, for example -- the experts in this case    25      Q Without trying to and hoping not to

                                                                                                           12 (Pages 42 - 45)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 15 of 59 PageID #: 2108


                                                            Page 46                                                         Page 48
      1   mischaracterize your testimony, I believe earlier that       1   is one place that the specification shows that
      2   you made a distinction between emulation and                 2   emulation has precision. If you didn't have this
      3   simulation that depended, at least in part, on the           3   precision, you wouldn't be able to achieve one of the
      4   degree of precision used; is that fair to say?               4   goals of emulation which is described in the
      5      A I did. But let me go to my report,                      5   specification as being able to determine using
      6   because -- so, for example, at Paragraph 36 I talk           6   emulation whether or not the application, when
      7   about emulate. And when I talked about precision             7   actually put onto the target device, for example, a
      8   earlier, you can see -- I'll just read it into the           8   Nokia 3650 mobile device, whether that application
      9   record. I say -- this is at the bottom of                    9   would exceed the resource capability of that phone or
     10   Paragraph 36. It says -- I say, A POSITA would              10   whether it would be okay. In other words, it would
     11   understand that in that environment, the target             11   not try to utilize more resources than are available.
     12   conditions and/or device would be represented with          12             I think this is kind of an overarching
     13   hardware and/or software components that model the          13   thing through the specification that a POSITA would
     14   target conditions relatively precisely as compared          14   understand.
     15   with simulations, which I describe below. And then          15      Q What -- does the patent -- do the patents
     16   I -- at the end of the paragraph, I say, I refer to         16   disclose mimicking all characteristics of a particular
     17   this relatively precise representation as mimicking a       17   mobile device?
     18   target.                                                     18             MR. JALALI: Objection. Form.
     19              And so I won't go to the section on              19      A So I think that the specification discloses
     20   simulation right now, but, yes, I did talk about            20   that you can -- with respect to the characteristics,
     21   precision earlier before our break. And, as I explain       21   for example, if we stay focused on Table 1, I think
     22   here in the report, a POSITA would view emulation as        22   there is a specific place in the specification that
     23   being more precise or relatively more precise than          23   says that there could be more characteristics or fewer
     24   simulation. And, again, that's supported by the             24   characteristics that are emulated or mimicked. So I
     25   intrinsic and extrinsic records. Well, the intrinsic        25   think that you can -- that -- so that leads me to
                                                            Page 47                                                         Page 49
      1   and extrinsic evidence.                                      1   believe that you don't necessarily have to emulate or
      2       Q Where is there intrinsic evidence that                 2   mimic every single characteristic.
      3   emulation requires a high degree of precision, a             3             But with that said, it's important to
      4   relatively high -- a relatively high precision?              4   realize that a POSITA, viewing the specification,
      5       A Well, let me start off at a high level and             5   would understand that you need to -- you need to mimic
      6   see if you want to go deeper. So I think a person of         6   sufficient characteristics precisely to allow the
      7   ordinary skill in the art, when looking at the               7   result of your profiling to be accurate, because
      8   specification, would see that the inventor is                8   that's an overall problem, if you will, that the
      9   describing emulation of applications for mobile              9   patents -- that inventor says that the patents set out
     10   devices. And one of the things that is done is the          10   to solve. So if you don't precisely mimic the mobile
     11   execution of that application in the emulator is            11   device characteristics, if you don't mimic them to a
     12   profiled, and it's profiled to determine if a resource      12   degree that allows your profiling results to be
     13   utilization is exceeded or not. And the patent lists        13   precise, then I think that would be inconsistent with
     14   a number of different types of resources, such as           14   how a person of ordinary skill in the art would view
     15   processor speed and others that we can go into if you       15   the teachings of the specification.
     16   wanted to.                                                  16             But -- so with all that said, I don't
     17             But the intrinsic record, the                     17   think the specification teaches that you have to mimic
     18   specification, talks about emulation in this context.       18   every single characteristic of the mobile device.
     19   And, for example, before the break I pointed to             19      Q (By Mr. Parker) And is it your opinion that
     20   Table 1 as an example, where the mobile device that is      20   the application that's being tested does not need to
     21   being emulated in Table 1 is shown as a Nokia 3650 and      21   be emulated in the context of the patents, the
     22   it's shown precisely with a specific processor, with a      22   invention of the patent?
     23   precise processor speed and precise storage access          23             MR. JALALI: Objection. Form.
     24   speeds and the list goes on. Even precise width in          24      A Could you repeat the question, please?
     25   pixels and height in pixels of the display. So this         25      Q (By Mr. Parker) Is it your opinion that in

                                                                                                            13 (Pages 46 - 49)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 16 of 59 PageID #: 2109


                                                           Page 50                                                          Page 52
      1   the context of the claimed systems of the patents in        1      A I'm just trying to make sure I have my hand
      2   suit, that the applications being tested do not need        2   around your question. So I think -- I don't have the
      3   to be mimicked?                                             3   record in front of me. I think you just asked about
      4             MR. JALALI: Object to form.                       4   the patent instead of a specific claim. So if you're
      5      A So the use of the word simulate and emulate,           5   asking about the patent in general, and I want to make
      6   and emulate meaning mimic, varies through the claims.       6   sure I understand your question clearly before I
      7   So I think that would be -- I think to answer the           7   answer.
      8   question we have to be more specific about which claim      8             So you're asking if the patents
      9   we're talking about.                                        9   generally talk about emulating an application?
     10      Q (By Mr. Parker) Okay. So let's be more                10      Q Yes.
     11   specific. Do you believe that there are claims             11      A So if you look at the 192 patent, if you look
     12   systems described in these patents where the               12   at the abstract, if you look at the very first
     13   application being tested needs to be mimicked?             13   sentence of the abstract, it is, A system and methods,
     14             MR. JALALI: Objection. Form.                     14   plural, emulate an application executing in real time
     15      A There are claims that require emulation,              15   in a mobile device.
     16   which I believe the proper construction of is              16             So the very first sentence of the
     17   mimicking. We need to -- let me go to -- however, the      17   abstract talks about emulation of an application.
     18   target of the simulation or emulation can potentially      18      Q In the context of the patents, emulation can
     19   vary. So give me one moment to pull the patents out.       19   apply to both the applications and the target device,
     20             Well, again, I think that we could go            20   the mobile devices, against which the applications are
     21   through -- to answer this, we need to go through claim     21   being tested; is that true?
     22   by claim. I think we have a lot of time today so I'm       22      A Yes. Generally speaking, I think that's
     23   happy to do that. But, generally speaking, if we go        23   true. I think we can see that, for example, in
     24   to the specification, the specification is talking         24   Figure 1A. You can see Unit 100, and there's emulator
     25   about emulating applications on mobile devices. With       25   101. And inside that emulator, there's a mobile
                                                           Page 51                                                          Page 53
      1   that said, some of the claims shift to -- they talk         1   device model 102. And inside the mobile device model,
      2   about simulation. Some of the claims talked about           2   and this is all inside the emulator, there's a
      3   simulation instead of emulation. And some of the            3   frame-based application 104. So I think this means
      4   claims talk about simulation with respect to --             4   that both the mobile device and applications can be
      5   without having the claims in front of me, they talked       5   implemented -- I'm sorry, can be emulated generally.
      6   about network-related items being simulated. So             6      Q Is it actually true that the described
      7   that's why I said it would be good for us to go to a        7   systems of the patents actually run the applications
      8   specific claim if you wanted to.                            8   rather than just simulating them or emulating them?
      9             That was the end of my answer. Is there           9             MR. JALALI: Object to form.
     10   another question? Are you still on the line?               10      A Can you repeat the question, please?
     11       Q Great. I just asked you a big long-winded            11      Q (By Mr. Parker) Is it true that the
     12   question and I was on mute. I apologize.                   12   described systems of the patents involve actually
     13       A I didn't hear it.                                    13   running the application being tested rather than
     14       Q Let me try it again. I can't even read it            14   simply simulating it or emulating it, that
     15   back. Okay. I'm going to step back and make this           15   application?
     16   more general and not focus on claims, and ask whether      16             MR. JALALI: Objection. Form.
     17   in your analysis of these patents for consideration of     17      A So the question is vague because you haven't
     18   the meaning of the terms emulate and simulate, whether     18   told me which system we're talking about, but I'll try
     19   it is your view that the patents discuss situations        19   to be responsive nonetheless. In doing so, I'll try
     20   where applications are emulated during the tests           20   to be clear as to how I understand your question. If
     21   process?                                                   21   you're asking, can an application actually be run
     22       A Okay. I understand that context.                     22   outside of an emulator, does the specification discuss
     23       Q Well, so are you aware -- do you believe             23   that, I believe that's true.
     24   there are situations where the patents discuss             24             For example, if you look at Figure 1A,
     25   applications being emulated?                               25   there's on the bottom right, mobile device 114. And

                                                                                                            14 (Pages 50 - 53)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 17 of 59 PageID #: 2110


                                                             Page 54                                                          Page 56
      1   you can see that inside that, it says -- shows                1      Q (By Mr. Parker) So you don't think that what
      2   frame-based application 104 as well. And I believe,           2   are mutually exclusive?
      3   if we look at the associated text that goes with              3      A I think, for example, that you could run an
      4   Figure 1A, we could see it describing that the                4   application in an emulator. You can also run an
      5   application, this frame-based application 104, can            5   application on a target device.
      6   actually be run on the mobile device 114.                     6      Q Okay. That was my question. Does the patent
      7      Q (By Mr. Parker) Is it not run within the                 7   disclose running applications as opposed to emulating
      8   system 100 as well?                                           8   them?
      9      A Is the application not run within --                     9      A So, again, you appear to be emphasizing the
     10      Q The system 100. If you're looking at                    10   word run. So to answer your question, I would -- and
     11   Figure 1A, the upper large dotted box is system 100.         11   I'm happy to do this. The patent isn't that long, I
     12   The question is, isn't the application run within that       12   think, before the claims, only like 12 or 13 columns,
     13   system as well?                                              13   I'd be happy to go through and search for the word run
     14      A Well, I think more accurately this is an                14   and see exactly what it says about -- the
     15   emulator, so it's being emulated. Is there a certain         15   specification says about run, if that's what you're
     16   distinction that you're drawing between emulation and        16   asking me to do.
     17   running?                                                     17      Q Well, it doesn't have to be the word run, it
     18      Q Well, let me ask you. Do you believe that               18   could be playing, for example, playing the
     19   emulation is different from running of an -- with            19   application. The point here is that you have proposed
     20   respect to a given application, is running that              20   that the word emulate means to mimic, which,
     21   application distinct from emulating that application?        21   presumably, does not mean the actual -- mimic implies
     22      A Well, I think these are two different topics.           22   that something else is being mimicked as opposed to
     23   And the reason I asked is because, at least my read on       23   the original thing itself doing it. Is that -- would
     24   your previous question, you seemed to emphasize the          24   you agree with that?
     25   word run, and so I wanted to make sure I understand          25            MR. JALALI: Objection. Form.
                                                             Page 55                                                          Page 57
      1   whether or not you have any specific distinction that         1      Q (By Mr. Parker) Let me make it simpler here.
      2   you're trying to draw.                                        2   Doesn't -- when you say that something, A, mimics --
      3            And so I guess to try to answer your                 3   you have to have an object of that. It's -- item A
      4   question, I think that it is possible to run an               4   mimics item B or process A mimics process B. Is that
      5   application inside an emulator. I don't know if that          5   -- would you agree with that?
      6   helps you or not. It's also possible to run the               6      A That's true for emulation as well, correct?
      7   application on the -- for example, a mobile device,           7   You're emulating something. You're emulating either a
      8   114.                                                          8   mobile device or an application, right? So I don't
      9      Q And so the patents disclose systems where an             9   see -- so the same is true for --
     10   application that's being tested is actually run as           10      Q So my --
     11   opposed to simply being emulated; is that true?              11      A Go ahead.
     12            MR. JALALI: Objection. Form.                        12      Q So my question is, does the description of
     13      A I disagree with that. You're drawing -- I               13   the systems in the patent allow for the notion of
     14   think you're drawing an improper distinction. If             14   running applications rather than running something
     15   you're suggesting that the patents don't discuss             15   that mimics the applications or emulates the
     16   emulating an application, that's just not true. I            16   applications the way you've equated them?
     17   gave you the abstract and we can start heading through       17      A Could you repeat the question, please?
     18   the specification and see other places. I've shown           18      Q When the patent -- does the patent describe
     19   you Figure 1A that shows inside an emulator the              19   scenarios where an application is played or run within
     20   application running. So maybe there's some confusion         20   the context of the inventive system rather than
     21   about the question here, some imprecision in the             21   emulating, or as you equate it, mimicking that
     22   question. But if you're asking me if -- if you're            22   application? Something else operating the act to
     23   suggesting that the application is run in the emulator       23   emulate or mimic the application?
     24   and not emulated, I disagree with that. I don't think        24      A Yes. So, for example, at Column 5, Row 15,
     25   those are mutually exclusive.                                25   in one part of the specification it says, Application

                                                                                                              15 (Pages 54 - 57)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 18 of 59 PageID #: 2111


                                                            Page 58                                                           Page 60
      1   104 is transferred to the emulator 101 for playing           1   precise with respect to the emulation, otherwise, you
      2   within mobile device model 102 to estimate resource          2   may not be able to achieve goals that are taught in a
      3   usage of application 104 when played on mobile device        3   specification, such as being able to look at a
      4   114. So there's an example that uses the word                4   profiling result to look at the -- for example, a
      5   playing.                                                     5   profiling result that tells you how much load there
      6             By the way, I should read the next                 6   was on the processor to figure out if the application
      7   sentence too. Upon playing application 104 within            7   is overloading the processor or not.
      8   model 102, emulator 101 utilizes profiler 106 to             8             So in some context speed can be very
      9   determine resource utilization of application 104            9   important to determining whether or not, for example,
     10   based upon mobile device characteristics 115.               10   you are properly emulating something as the
     11             So does that answer your question?                11   specification teaches or not.
     12      Q I think you did a moment ago, so thank you.            12      Q (By Mr. Parker) To be clear here, when
     13   Is there a difference in speed a necessary distinction      13   you -- the systems described in the patents do not
     14   that would -- let me start over again.                      14   emulate the mobile devices in the mobile device
     15             In distinguishing simulation -- you               15   entirety, do they?
     16   believe that emulation and simulation are two               16             MR. JALALI: Objection. Form.
     17   different things; is that correct?                          17      A Give me one moment to go back to the patent.
     18      A They are. And a person of ordinary skill in            18   I'm going to put the 192 -- so, first, I'm not sure
     19   the art would understand that and that's exactly why I      19   what you mean by emulate in its entirety, but a person
     20   think the court should -- one of the reasons the court      20   of ordinary skill in the art would understand, for
     21   should consider construing these terms.                     21   example, looking at Figure 2. If we shift to
     22      Q And does -- is a difference in speed in the            22   Figure 2, for example, we have emulator 101 that has
     23   context of the inventions described in the patents,         23   inside it device model 102. And inside the model
     24   something that you believe is a determining factor as       24   memory 216 we can again see an application 104. So
     25   to whether something is a simulation or an emulation?       25   we're in the context of an emulator and we have
                                                            Page 59                                                           Page 61
      1      A Speed of what?                                          1   profilers 106 at the bottom. For example, there's a
      2      Q Well, you've used it in your declaration in             2   processor profile module 202 that would be monitoring
      3   various spots, have you not? You talked about speed.         3   the execution of application 104 inside the device
      4      A I have. There are different types of speed.             4   model operating inside the emulator, and to determine,
      5   That's why to answer your question, I want to make           5   for example, if the application is overloading the --
      6   sure I understand exactly what type of speed you're          6   would overload the processor on the device.
      7   talking about.                                               7            And so now to answer your question,
      8      Q Let me try this a different way. We talked              8   certainly the -- I think a person of ordinary skill in
      9   earlier about relative precision and how, in your            9   the art would look at the teachings of the
     10   view, emulation required the higher relative precision      10   specification and believe that the emulation has to be
     11   than does simulation.                                       11   precise enough and model enough characteristics to be
     12             Does emulation require a closer                   12   able to have an accurate result from the items being
     13   adherence to real-time performance than does                13   profiled. So, therefore, be able to accurately
     14   simulation --                                               14   determine if the -- what the resource utilization is
     15             MR. JALALI: Objection. Form.                      15   for specific resources or characteristics of the
     16      Q (By Mr. Parker) -- the terms of speed?                 16   mobile device.
     17             MR. JALALI: Objection. Form.                      17      Q (By Mr. Parker) But what's being emulated is
     18      A So, first, context matters here. We don't              18   actually network characteristics and not the actual
     19   have a specific context. So I'm trying to be                19   device; is that true?
     20   responsive without a particular context. I can tell         20            MR. JALALI: Objection. Form.
     21   you that, depending on context and what type of speed       21      A So, again, context is important. There's no
     22   you're talking about, for example, if you're talking        22   context to your question, whether or not we're talking
     23   about speed of a processor and you're talking about         23   about a specific claim or just generally. I think
     24   emulation, then the speed, that characteristic of a         24   you're asking just generally. And, just generally, I
     25   processor can be very important and needs to be very        25   disagree. The -- there are separate sections that I'm

                                                                                                             16 (Pages 58 - 61)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 19 of 59 PageID #: 2112


                                                             Page 62                                                           Page 64
      1   happy to discuss in the specification that talk about         1   at the top of Page 25, they can be, for example, check
      2   network connectivity and network events. But the              2   a message or send a message. So the specification
      3   initial part of the specification talks about                 3   describes these as events. I think in this part of
      4   emulation of a -- of a mobile device with -- and where        4   the specification they discuss three different
      5   an application is running inside that emulator or             5   categories of events, but these are network-related
      6   model without discussion or requiring a network               6   events, but they are -- they certainly don't have
      7   interface at all. So I disagree with your statement.          7   precision in modeling the entire network or large --
      8      Q (By Mr. Parker) So I guess I'm going to                  8   or even key aspects of the network.
      9   circle back here, then, because is there anyplace in          9             What we have here is we have something
     10   the patent specification where there is a discussion         10   that's simulating, which is less precise. It does
     11   of emulating more of the additional aspects of the           11   imitate certain aspects related to the network, such
     12   mobile device beyond the network performance                 12   as checking messages or sending messages, but this is
     13   characteristics?                                             13   evidence, for example, of what I'm talking about, that
     14      A I'm trying to decide if we should try to                14   simulation is relatively less precise than emulation
     15   align on your question, or if I should answer because        15   and doesn't constitute a full or near-full modeling of
     16   the answer seems to be, yes, there are many places.          16   a -- of the target.
     17   Look at Figure 2. Figure 2 shows that there are --           17      Q In that paragraph you were just reading from,
     18   there's profiling, for example, of -- with a                 18   starting four lines down on Page 25, this is in
     19   unit 202, which is a profiler that determines, for           19   Exhibit 34, you describe the application as running on
     20   example, processor load. We can look at the specific         20   the emulator. So the application, in the context of
     21   language in the specification related to that.               21   this description here, is neither being emulated nor
     22   There's also a profiler for memory. There's a                22   being simulated; is that correct?
     23   profiler for graphics. A profiler for system profile         23      A Give me one moment. So, first, just for the
     24   model 208. And so these are all profilers that are           24   record, you broke up a little bit, but I think I have
     25   monitoring resource usage as the application runs            25   some aspects of your question.
                                                             Page 63                                                           Page 65
      1   inside the emulator and none of those have to do with         1             So what -- so here in this sentence on
      2   network connectivity at all.                                  2   Page 25 of my declaration that starts with, According
      3      Q What basis do you have for asserting that                3   to the asserted patents, once the user. So with
      4   imitation is comparatively relatively imprecise when          4   respect to that, what I'm describing is that, yes, an
      5   compared to mimicking?                                        5   application can run on an emulator, and the
      6      A Sure. I'm happy to help with that. Give me               6   specification describes that certain network events of
      7   just one moment. I'm headed to my report. This is             7   interest can, likewise, be simulated, such as
      8   Exhibit 34. We can go to the section on simulation.           8   simulation of sending a message or checking a message.
      9   I lay out the answer to that question there.                  9   And I think that a person of ordinary skill in the art
     10             So this starts on Page 23, Paragraph 44            10   would understand that -- in reading this
     11   under the heading Simulate. Give me one moment. So           11   specification, would understand that, again, we're in
     12   as one example, I would direct you to Paragraph 46           12   the context of looking at resource load on a mobile
     13   where I talk about the intrinsic record and the              13   device using an emulator. And with respect to network
     14   specification talking about simulation, and talking          14   events that could put load on the target device, on
     15   about pull-down lists that have network                      15   the resources in the target device, one of the things
     16   characteristics that may be simulated by a simulator.        16   that could be done is to have a simulation of network
     17             And I won't read the whole Paragraph 46,           17   events, such as sending a message or checking a
     18   we can go where you want to go, but you can see in           18   message. And, yes, the specification describes that
     19   this context in the -- and this is the context of the        19   that can be done in the context of emulation as well.
     20   specification discussing simulation, you can see that        20      Q Do you have an opinion as to where on the
     21   rather than emulating an entire network with                 21   emulation versus simulation, I don't know, maybe
     22   precision, what's happening is there's a relatively          22   spectrum or division, modeling falls? Is modeling
     23   imprecise action going on here, which is simulating,         23   more like simulation or emulation?
     24   which is described as simulating. And you can see,           24      A Yeah. I don't view it that way at all. You
     25   for example, some of the actions can be -- and this is       25   can see, for example, in some of the extrinsic record

                                                                                                               17 (Pages 62 - 65)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 20 of 59 PageID #: 2113


                                                           Page 66                                                          Page 68
      1   you can see -- you can see the word modeling being          1   nature?
      2   used there as well. I'm happy to look at that with          2            MR. JALALI: Objection. Form.
      3   you if you'd like to, but I think it would be fair to       3      A No. I don't view it that way. That's not
      4   say that you could potentially call a simulator -- you      4   what I was trying to -- that's not what I was trying
      5   could say a simulator is modeling something, you could      5   to say. I was trying to give the court -- I think in
      6   also say an emulator is modeling something. And so I        6   that case, I think I was trying to give the court an
      7   don't think that injection of the word modeling             7   example of something that relates to simulation. So,
      8   caused -- I don't think that the word modeling              8   for example, it is -- so, for example, what -- with
      9   necessarily would just go with simulation or                9   hurricanes, what you do is, at least with current
     10   emulation. I think that you could use the word             10   computing power it seems impossible. I think it is
     11   modeling potentially with either of them in a true         11   impossible to -- to mimic the -- mimic exactly what a
     12   fashion, if you will.                                      12   hurricane is going to do using a computer.
     13       Q How would modeling differ if it was a                13            And so, in fact, what happens in
     14   simulating model as opposed to an emulating model?         14   hurricane modeling is there's a model. There's a --
     15       A I think we can go back to the intrinsic              15   and the model is simulated. And, in fact, different
     16   evidence for guidance there, and we can see the            16   meteorologists come up with many different models.
     17   specification teaching that simulation, for example,       17   And if you go and study -- when there's a hurricane,
     18   is not a complete modeling. For example, we see that       18   if you go to NOAH.gov you'll see that the tracks they
     19   the simulator being discussed around -- in column 12,      19   give to the general public, they actually have
     20   I think it is, of the 192 patent, that we can see that     20   underlying many different models that they simulate
     21   it is not trying to model the complete network. It's       21   and try to predict exactly what the hurricanes are
     22   trying to model very limited aspects of the network.       22   going to do.
     23   So we don't have a precise model of a network, we have     23            So I was trying to use this as an
     24   very limited aspects of a network.                         24   example to help the court understand some of the
     25              And, in fact, the specification says we         25   differences between simulation and emulation. If you
                                                           Page 67                                                          Page 69
      1   just have certain events. So events, not even a full        1   were going to try to, using a computer, which is the
      2   network being modeled. But when we look at the              2   context that we're in here with the patents, if you
      3   specification with respect to emulation, we see             3   were going to try to emulate all of the important or
      4   precision. We see to the degree we refer to -- if you       4   key aspects of a hurricane, and I list some of those
      5   turn back to Figure, for example, 11A in the                5   out in my report that I think we might want to know,
      6   specification, again we -- and I'm happy to look at         6   like its speed, where it's coming ashore, where
      7   text in the specification with you as well if you'd         7   spawned tornados are going to be, then that degree of
      8   like to. We see that -- in fact, let's go back to           8   mimicking using a computer is not possible. That's
      9   Figure 2. We see here in the context of an emulator         9   why hurricanes are simulated and not emulated using
     10   that there has to be -- the degree of modeling has to      10   computers.
     11   be complete and precise enough to achieve the              11      Q (By Mr. Parker) Wouldn't a -- it sounds like
     12   objective, if you will. So the objective here, we end      12   you are talking in the context of computer simulation
     13   up -- in the emulator, we end up with a complete model     13   as opposed to just simulation as that term would be,
     14   of the mobile device. It's so complete that you can        14   you know, commonly understood.
     15   actually emulate or run or play, whichever verb you        15             Would a simulation of a hurricane be
     16   want to use, the application inside the model. And         16   more akin to what somebody might do -- make a movie of
     17   it's complete and precise enough to allow you to           17   where you recreate, as best you can with CGI and
     18   profile or measure the resource utilization as we can      18   whatever else, the look and feel of a hurricane?
     19   see with the profilers 106.                                19      A Give me one moment. So, first, I mentioned a
     20       Q Once, again, I was on mute. I'm trying to            20   computer at least because I think that's the context
     21   avoid making a lot of noise next to the phone.             21   that we're in with respect to the claims at issue
     22             Okay. Paragraph 45 of your declaration           22   here. We're talking about the field of using
     23   you analyze a hurricane. In fact, wouldn't emulating       23   computers to implement emulators and simulate certain,
     24   a hurricane require essentially God-like qualities to      24   for example, aspects of a network.
     25   create giant winds and lots of rain and things of that     25             You can see, in fact, just one example

                                                                                                            18 (Pages 66 - 69)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 21 of 59 PageID #: 2114


                                                            Page 70                                                           Page 72
      1   of that is in Figure 1B where unit 130, that the             1      Q (By Mr. Parker) Can you answer the question?
      2   emulator is running on it is called a computer. But          2      A I can. I'm happy to. Can you repeat the
      3   with that said, I don't think I got your question.           3   question?
      4   Because to answer your question, because I focused on        4      Q Is the scope of meaning of simulate
      5   your preamble there. So can you repeat the specific          5   coextensive with the scope of meaning of imitate, just
      6   question? You may be on mute.                                6   generally? In other words, not within the context of
      7      Q No. We're not on mute. I'm just mute at the             7   the patents in suit.
      8   moment.                                                      8             MR. JALALI: Objection. Form.
      9      A Okay.                                                   9      A Putting the patents in suit aside, it may or
     10      Q I think we can move on. I think the                    10   may not be. I haven't analyzed that question.
     11   deposition is clear on this one.                            11      Q (By Mr. Parker) So you don't know the answer
     12             Are there real world -- are there                 12   as you sit here right now?
     13   situations where something can be imitating something       13      A If asked to analyze that, I could try to
     14   else but not simulating that something else?                14   analyze it. But putting the patents aside, I would
     15             MR. JALALI: Objection. Form.                      15   need context and I would need time to analyze within
     16      A I haven't had to consider that for this                16   that context to see if in the specific context they
     17   declaration. There may or there may not be. What I          17   were exactly the same or different. But from the --
     18   was doing for the declaration was considering and           18   but in the context of the patents and from the
     19   analyzing a small number, I think five words and            19   perspective of a person of ordinary skill in the art,
     20   phrases that I was asked to opine on. I haven't --          20   I think they're coextensive.
     21   one of those was simulate, which I agree means              21      Q Let's talk about emulate. As a general
     22   imitate. And I have a lot of detail in my report            22   matter, is the scope of meaning of the word emulate
     23   describing that. I think you're asking me the reverse       23   coextensive with the scope of meaning of the word
     24   question and I'd have to analyze that further.              24   mimic?
     25      Q (By Mr. Parker) Well, let's think of it in             25             MR. JALALI: Object to form.
                                                            Page 71                                                           Page 73
      1   terms of like a Venn diagram. If you had the circle          1      A Again, I didn't analyze it as a general
      2   of meaning of the term simulate and the circle of            2   matter. I analyzed in the context of the patents that
      3   meaning of the term imitate, are they going to be            3   are at issue here and with respect to the asserted
      4   coextensive?                                                 4   claims in light of the specification from the
      5             MR. JALALI: Objection. Form.                       5   perspective of a person of ordinary skill in the art.
      6      A So in the context of these patents and the              6   So I did not go outside that context to try to decide
      7   asserted claims and in light of the specification,           7   if emulate and mimic are coextensive in some other
      8   yes. I think that simulate and emulate are                   8   context.
      9   coextensive. If you drew the diagram, the -- they            9             In this context, I think that -- in this
     10   would overlap. It's important to note that my               10   context meaning the context of the patents at issue in
     11   response is with respect to these patents, which I          11   these cases, and the context of the asserted claims, I
     12   think is the proper context for us to be operating in.      12   do believe that they're coextensive. I believe that
     13      Q (By Mr. Parker) Do you believe they're                 13   mimicking is a good construction and helpful
     14   coextensive if you take them generically? In other          14   construction to the jury to convey what emulate means
     15   words, not in the specific context of the patent?           15   to a person of ordinary skill in this art.
     16             MR. JALALI: Objection. Form.                      16      Q (By Mr. Parker) So as we sit here, you don't
     17      A So I think it's irrelevant to the analysis             17   know the answer to the question that I asked. That's
     18   here whether outside the context of the claims you can      18   correct?
     19   find a context in which they're not coextensive. My         19             MR. JALALI: Objection. Form.
     20   understanding here is that the exercise that the court      20      A As I sit here today, I haven't analyzed how
     21   is going through is claim construction that's viewed        21   coextensive emulate and mimic are outside the context
     22   that is construing words and phrases in the claims and      22   of the patents and claims at issue in this case. My
     23   that's supposed to be done in context of the patents        23   analysis was performed with respect to the patents at
     24   themselves and in light of the specification, not           24   issue in these cases.
     25   outside.                                                    25      Q (By Mr. Parker) Do you have any knowledge as

                                                                                                             19 (Pages 70 - 73)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 22 of 59 PageID #: 2115


                                                            Page 74                                                         Page 76
      1   to the meaning of the word mimic as a general matter?        1   those same restrictions, so that's why I've used
      2            MR. JALALI: Object to form.                         2   simulate to -- well, I've used imitate as the
      3      A Give me one moment. Yes, I do.                          3   construction for simulate. I've analyzed this. It
      4      Q (By Mr. Parker) What does the word mimic                4   actually came from Defendants' counsel, but I think
      5   mean to you?                                                 5   this is a good representation, imitate, of what
      6      A Right. As a general matter, outside the                 6   simulate means. And I explain this starting in
      7   context of the patents, the word mimic has to do with        7   Paragraph 44 -- at least in Paragraph 44 and going on
      8   trying to be the same as, if you will. So trying to          8   in my report.
      9   be the same as some type of other target or object.          9             By the way, I point you to the end of
     10   Trying to be the same as another person. Trying to be       10   Paragraph 44 where I talk about imitating a target as
     11   the same as something else.                                 11   well and I say, I refer to this relatively imprecise
     12            In this context, mimicking means, for              12   modeling and representation as imitating a target.
     13   example, trying to be the same as a mobile device.          13      Q Did you conduct any investigation through,
     14   And so, therefore, enabling an emulator that is             14   you know, looking at dictionaries or any other kind of
     15   mimicking a mobile device to try to be precise enough       15   research into the meaning of the word imitate while
     16   in its mimicking that you can do things like profiling      16   preparing your declaration?
     17   of resource utilization.                                    17      A I did, but I did not depend on it, because I
     18      Q What's your understanding of the word                  18   think that, unlike the words simulate and emulate, I
     19   imitate?                                                    19   think the words mimic and imitate have a more common
     20            MR. JALALI: Objection. Form.                       20   meaning and understanding to a layperson, to a lay
     21      A Again, now, you mean just as a kind of a               21   juror.
     22   general matter, putting aside the patents, do I have        22      Q What investigation or research did you do
     23   an understanding of the word imitate?                       23   into the term imitate?
     24      Q (By Mr. Parker) Is imitate used in the                 24      A As I mentioned earlier this morning, I looked
     25   patent?                                                     25   at the dictionary that comes with my Mac Book. This
                                                            Page 75                                                         Page 77
      1      A So you're changing the question. So --                  1   is a software dictionary, and I looked at definitions
      2      Q Yeah. I mean, you said in the context of the            2   of simulate and imitate there. And they were
      3   patents and I'm not sure imitate is in the patents.          3   consistent with what I think a lay juror or a
      4   Is imitate in the patents?                                   4   layperson would view -- I'm sorry. I may have
      5      A Oh, that's not what I meant to imply. I was             5   misspoken. I looked at imitate and mimic, and they
      6   asking -- I was trying to get clarification on your          6   were consistent with how I think a lay juror would
      7   question and I was trying to understand if you're            7   view those terms. I think they have a meaning that's
      8   asking me the meaning of what I mean by imitate,             8   more understandable to a lay juror than the terms
      9   generally to a layperson or what I mean with respect         9   simulate and emulate.
     10   to the proposed construction in light of the                10             THE WITNESS: So, Mr. Parker, lunch is
     11   specifications of the patents at issue in this case?        11   here. I don't know what your lunch plans are, but is
     12      Q Are you saying that the word imitate is used           12   this a good time for a break?
     13   differently by you in construing the patent than it is      13             MR. PARKER: Sure. Why don't we do
     14   generally?                                                  14   that.
     15      A No. That's not what I was saying. I was                15             (Recess was taken from 12:23 to 1:30.)
     16   trying to make sure your question was clear.                16      Q (By Mr. Parker) Why don't we pull out
     17      Q Okay. My question was very simple. What is             17   Exhibit 37, which is the 678 patent, and Exhibit A to
     18   your understanding of the meaning of the word imitate?      18   Exhibit 38, the spreadsheet that has the proposed
     19             MR. JALALI: Objection. Form.                      19   construction.
     20      A Give me one moment. So imitate -- imitate              20      A Okay. Give me one moment to find those.
     21   also has some qualities of being like something else,       21   Okay. I have Exhibits 37 and 38.
     22   but it's not as strong as mimic.                            22      Q Okay. So I'm going to be talking about the
     23             Mimic means you're trying to have the             23   claim term that's on Page 7 of Exhibit A of Exhibit
     24   exact qualities or exactly copy with precision.             24   38, Item Number 4, Claim Term Number 4.
     25   Imitate -- a general meaning of imitate does not have       25      A Okay.

                                                                                                            20 (Pages 74 - 77)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 23 of 59 PageID #: 2116


                                                             Page 78                                                          Page 80
      1      Q I'm pointing you to that so you can have it              1   network related events. But, generally, putting
      2   in front of you. But that appears in -- for example,          2   the -- generally bandwidth is a characteristic of a
      3   Claim 1 of the 678 patent, which is Exhibit 37, so I'm        3   network, putting the patent specification aside, if
      4   going to be asking you to look at Claim 1 of the 678          4   you will.
      5   patent.                                                       5      Q But bandwidth is a thing as opposed to an
      6      A Okay. So I have -- is there any objection to             6   action, right? I mean, how are you using bandwidth in
      7   me throwing away these blank pages? For example,              7   the context of an activity?
      8   there's a blank page between -- in Exhibit 38 between         8      A Sure. Give me just one moment to answer
      9   Page 1 and 2.                                                 9   that. So I've grown accustomed to using the
     10      Q It doesn't bother me. My copy doesn't have              10   specification that's in the 192, by the way, so I
     11   those blank pages.                                           11   grabbed the 192. If you look in Column 12, starting
     12      A All right. Good. So I've taken the blank                12   at Line 3 going through Line 20, there's a paragraph
     13   page out. So now Exhibit 38 just has Pages 1, 2 --           13   there. And I think this gets to the answer to your
     14   all the way through 5, plus Exhibits A and B. All            14   question.
     15   right. Where did you want me to go in Exhibit 38?            15              You can see the inventors discussing
     16      Q Claim Term Number 4. It's on Page 7 of                  16   window 1200 shows a pull-down list 1202 of network
     17   Exhibit A.                                                   17   characteristics that may be simulated by simulator
     18      A Okay. I'm sorry. Got it. I'm getting out                18   810. Then it says, For example, simulator 810 may
     19   Exhibit A. I'm on Page 7. Item Number 4 begins --            19   allow control of scripted events. And so -- and then
     20   this is the one, Simultaneously visually simulate via        20   it gives an example of some of the scripted events.
     21   one or more profile display windows.                         21   So the inventors for, say, one of the scripted events
     22      Q But I'm going to be asking you questions                22   is bandwidth.
     23   about Claim 1 of the 678 patent.                             23              So this is an area of the specification
     24      A Okay. So let me get that as well. Try to                24   this tells us that the inventors view bandwidth as
     25   stay organized here. So now I have Exhibit 37 as well        25   something that can fit within the category of an
                                                             Page 79                                                          Page 81
      1   and I've gone to the claims. I have turned to Claim 1         1   event, specifically here a scripted event.
      2   in Column 15 of the 678 patent as well.                       2      Q So let's turn back to your -- the Defendants
      3      Q So the construction proposed by the                      3   proposed construction for the phrase we've been
      4   Defendants and agreed to by you is set forth there in         4   looking at, Item 4 on Page 7 of Exhibit A of
      5   the spreadsheet on Page 7. Imitate, while at the same         5   Exhibit 38. The proposed definition says, Imitate,
      6   time displaying one or more windows showing in real           6   then comma, and then ends with the imitated activity,
      7   time resources of the mobile device that are available        7   which, in the context of the claim we've been looking
      8   to the application as a result of the imitated                8   at, I believe is a plurality of operator network
      9   activity. I read that properly, right?                        9   characteristics. I think you said that. Let me pause
     10      A I believe you did.                                      10   there. That's correct, right?
     11      Q Okay. So if we use that claim construction              11      A Yes. I think that if you look at -- I'm
     12   for the phrase in the context of Claim 1 of the 678          12   sorry. Let me switch back to the correct patent now.
     13   patent, what is the imitated activity in Claim 1?            13   Give me one moment. I'm accumulating a lot of
     14      A Give me one moment. Well, it's a plurality              14   documents here.
     15   of operator network characteristics, and then that           15             So going back to the 678, in the back
     16   goes on.                                                     16   with the claims in Column 5, yes, we see that Claim 1
     17      Q So you're saying that operator network                  17   says Simulate, and then it says, Via one or more
     18   characteristics is an activity?                              18   profile display windows. But if I skip over that to
     19      A Yes, I am. That's correct. So that's what's             19   see what's being simulated, we have simulate a
     20   being simulated, a plurality of operator network             20   plurality of operator network characteristics. So
     21   characteristics.                                             21   what you said is correct.
     22      Q Bandwidth is a type of network                          22      Q Okay. So in the proposed construction that
     23   characteristic, is it not?                                   23   the Defendants are setting forth and you've agreed
     24      A The specification describes bandwidth in one            24   with, what is being displayed is not the simulated or
     25   place that I'm aware of, and it talks about it under         25   imitated activity; is that correct?

                                                                                                              21 (Pages 78 - 81)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 24 of 59 PageID #: 2117


                                                             Page 82                                                          Page 84
      1       A I think what I would say is with respect to             1             So this is not just a display of
      2   the display -- display, we have the claim requiring           2   bandwidth on a screen, for example. This requires
      3   that you simulate via one or more profile display             3   that -- this has -- it's important to realize that
      4   windows. And I explain in my declaration that, in my          4   this via one or more profile display windows has to do
      5   opinion, a person of ordinary skill in the art would          5   with profiling of the resource utilization on the
      6   turn to the specification to understand what this             6   mobile device. In fact, the claim doesn't require
      7   means, what it means to simulate via a window. And            7   displaying bandwidth at all.
      8   then we would -- we find in the specification                 8      Q So if you were to look at Figure 12 of any
      9   description of profiles and displays, and actually a          9   one of the patents -- I mean, I guess let's stick with
     10   number of figures that talk about taking the profile         10   the 678 patent.
     11   data that tells us about the resources of the mobile         11      A I'm sorry? Which claim number do you want to
     12   device that are available to the application, it talks       12   go to?
     13   about displaying those. I think maybe the first time         13      Q Figure 12.
     14   there is a figure that shows that is something like          14      A Oh, Figure 12. Okay. I'm at Figure 12 of
     15   Figure 3, but we can go through figures, if you'd like       15   the 678 patent.
     16   to.                                                          16      Q Are you there?
     17       Q Okay. My question is, is what's being                  17      A I am, yes.
     18   displayed something that's different than the                18      Q Okay. Would you agree that the items listed
     19   plurality of operator network characteristics?               19   in the bottom window there, 1202, 1204, 1206, that
     20       A Yes. What's being -- as I explain in my                20   those are various network characteristics?
     21   report, this display window, when you look at the            21      A Give me one moment. Yes, I would. In fact,
     22   specification, is about the -- is about profiling, and       22   you can look in the specification at Column 12,
     23   it's about resources on a mobile device. So, yes. So         23   Row 26, it says that window 1200 shows a pull-down
     24   what is being displayed has to do with profiling, as I       24   list 1202 of network characteristics. These are
     25   explain in my declaration, and resources -- and              25   characteristics that, continuing, that may be
                                                             Page 83                                                          Page 85
      1   resource utilization.                                         1   simulated by the simulator 810.
      2      Q So as you're construing this element, the via            2      Q Please find the 192 patent, which is
      3   one or more profile display windows actually relates          3   Exhibit 35.
      4   to something different than what is being simulated.          4      A Okay.
      5   I want to be sure I'm understanding what you're               5      Q In particular Claim 1.
      6   saying. Is that correct?                                      6      A I'm going to put the 168 patent away for the
      7      A Well, I think the answer to that is, yes, but            7   time being. Sorry. Give me just one second. Trying
      8   let me just add to it to make sure it's clear. So,            8   to stay organized here.
      9   yes, in Claim 1 of the 678 what's being simulated is a        9              I have Exhibit 35 out, which is the 192
     10   plurality of operator network characteristics. The           10   patent. I understand you want to go to Claim 1.
     11   claim also requires the simulation to be via one or          11      Q Yes.
     12   more profile display windows. And then a person of           12      A Okay. I'm there. I'm in Column 14.
     13   ordinary skill in the art to determine what that means       13      Q I'm just going to clarify pretty much the
     14   would turn to the specification and see that the             14   same thing that I did with the last claim. But what
     15   specification discusses -- and I'm being general here,       15   is the -- in the claim the word emulate is used
     16   that the specification, with respect to a profile            16   instead of simulate, and you have proposed that that
     17   display window, that means a particular thing that the       17   means mimic. What is it that's being -- what activity
     18   inventor has taught about, that has to do with windows       18   is being mimicked in the context of this claim?
     19   that display resource utilization of mobile devices.         19      A A plurality of network characteristics.
     20             And with respect to this specific claim,           20      Q And how is the -- how would you determine
     21   that would be displaying the resource utilization in         21   whether the plurality of network characteristics are
     22   windows where what is being simulated is a plurality         22   being simulated or emulated?
     23   of operator network characteristics. And, again, the         23              MR. JALALI: Object to form.
     24   claim goes on, for example, including at last                24      Q (By Mr. Parker) In the earlier claim it
     25   bandwidth.                                                   25   talks about simulating the network characteristics.

                                                                                                              22 (Pages 82 - 85)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 25 of 59 PageID #: 2118


                                                            Page 86                                                           Page 88
      1   In this claim it talks about emulating the network           1       Q I think you used simulate twice and I was
      2   characteristics. How would you determine which of            2   saying in one instance simulate, in another instance
      3   those two things was being done if you were looking at       3   emulate.
      4   an example of the system?                                    4       A I'm sorry if I misspoke. I meant to say
      5             MR. JALALI: Objection. Form.                       5   simulate one time and emulate in the other. If that's
      6      A Let me just give you a general answer. So I             6   your question, I think that can happen. I think it's
      7   think you're asking about kind of the second step of         7   possible to, for example, emulate the arrival -- it
      8   infringement analysis moving past claim construction.        8   might be possible to emulate some specific network
      9   So I would compare the claims as construed by -- and         9   characteristic and also -- and it, likewise, might be
     10   using any terms that the court might construe, and          10   possible to simulate the same network characteristic.
     11   those would be compared to a -- to a product. And so        11       Q And, in your mind in such an example, what is
     12   I would analyze that product to determine if it is          12   it that distinguishes whether it's being emulated or
     13   emulating or mimicking a plurality of network               13   simulated?
     14   characteristics.                                            14       A So, again, that goes back to what we
     15             And I actually wouldn't stop there, just          15   discussed this morning, the difference between
     16   so you know. And I'm sure you're quite aware that the       16   emulation and simulation to a -- what that means to a
     17   claim continues. But I would look at that product and       17   person of ordinary skill in the art in light of what's
     18   make a determination as to whether or not it was            18   being taught in the specification. It would have to
     19   emulating or mimicking a plurality of network               19   do with the level of precision. Emulation is precise
     20   characteristics versus simulating. And that would           20   and exacting, but a simulation need not be. And that
     21   turn on things such as the level of precision that was      21   can be seen in the -- that can be seen in the
     22   being used with the plurality of network                    22   teachings that are in the specification. For example,
     23   characteristics.                                            23   with respect to the discussion on simulating network
     24      Q (By Mr. Parker) Would the same network                 24   characteristics where it's not done by, for example,
     25   characteristic be simulated or emulated? I'm not --         25   emulating a full emulation, but rather done by
                                                            Page 87                                                           Page 89
      1   let me try that again.                                       1   simulating just specific events.
      2             Both of these claims talk about the                2      Q So we'll stick with Claim 1 of the 192
      3   network characteristics. And you've said that the            3   patent. Does simultaneously visually emulating, as
      4   activity that's in one instance imitated and in              4   used in that claim, require that more be emulated than
      5   another instance mimicked. Can the same network              5   just the plurality of network characteristics? Let me
      6   characteristic, depending on how it is presented, fit        6   try again. Hold on.
      7   within -- be something that can be simulated in one          7             We have in Claim 1 of the 678 patent,
      8   instance, and in another instance, be something that         8   Exhibit 37, we talk about simultaneously visually
      9   can be emulated?                                             9   simulating, but in the third patent that we haven't
     10      A Give me one moment to think about your                 10   been talking about recently, but I'd like for you to
     11   question. Okay. If you don't mind, can you just             11   get now, Exhibit 36, you have a similar phrase in
     12   repeat the question one more time, or as close to it        12   Claim 1, except it does not say simultaneously
     13   as you can?                                                 13   visually.
     14      Q I am trying to find out whether you believe            14      A Yes. I talked about this in my report
     15   that the same network characteristic could be used in       15   somewhere around Paragraph 56, I think.
     16   the context of both Claim 1 of the 678 patent and the       16      Q What does simultaneously visually add to the
     17   Claim 1 of the 192 patent. Let me just leave it at          17   rest of the term? If you have the two terms side by
     18   that.                                                       18   side, they're the same except for one of them has
     19      A I think -- let me just tell you how I                  19   simultaneously visually?
     20   understand your question, and then I'll answer it. So       20      A Right. I've analyzed this. I can address
     21   I think you're simply asking, could -- if given a           21   this for you. Were you finished with your question?
     22   network characteristic, might it be possible to             22      Q Yes.
     23   emulate that network characteristic, and might it be        23      A Give me one moment. So if look in Paragraph
     24   possible to simulate the same network characteristic.       24   56, kind of start in the middle, I have a sentence
     25   That's your question, correct?                              25   that starts with, First and then a subsequent sentence

                                                                                                              23 (Pages 86 - 89)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 26 of 59 PageID #: 2119


                                                            Page 90                                                           Page 92
      1   that starts with second. And so this is referring to         1   characteristics in the context of simulation there.
      2   embodiments in the specification. And so to                  2            Likewise, with respect to emulation, the
      3   understand this phrasing, like simultaneously                3   patents also talk about emulation, and it's in a more
      4   visually, I turned to the specification, and I see the       4   broad way, it's not just one paragraph. They talk
      5   specification teaching different embodiments. So let         5   about emulation in many locations. And so the patents
      6   me read from Paragraph 56. I say, First, the asserted        6   talk about both emulation and simulation, and they
      7   patents state that profile data 152 may be displayed         7   also do talk about the network characteristics and
      8   in real time as application 104 is played within model       8   simulating them.
      9   2. And then also the specification teaches that              9      Q Okay. I think you -- I probably phrased it
     10   something else could happen. Reading from Paragraph         10   poorly, because I think you missed the import of my
     11   56 again. I say, Second, the asserted patents state         11   question.
     12   that, alternatively, profile data 152 may be output as      12            The question is, does the patents
     13   report.                                                     13   describe -- you used the word emulate and simulate,
     14             And so I think this is where the                  14   but does it provide any further explanation of what
     15   specification gives us guidance on what simultaneously      15   that means when you're talking about a particular
     16   visually means. I think that a person of ordinary           16   network characteristic?
     17   skill in the art would understand this term                 17            MR. JALALI: Objection. Form.
     18   simultaneously visually to correspond to that first         18      A So let me try to -- I didn't mean to miss
     19   embodiment, where there is a real time requirement to       19   your previous question, so let me try to make sure I
     20   display the data as the emulation occurs.                   20   understand this question before I dive in again.
     21             And, likewise, you can see in claims              21            So are you focusing on does -- does the
     22   that do not have this simultaneous visually, I think        22   patent specification describe how to emulate or mimic
     23   that Defendants have not included -- well, the              23   a network characteristic? Is that the crux of your
     24   proposed construction from Defendants that I agree          24   question?
     25   with, does not include that requirement for a               25      Q (By Mr. Parker) Well, it may be an aspect of
                                                            Page 91                                                           Page 93
      1   real-time display.                                           1   it. I'm getting an echo on the phone. Are you guys
      2             Simultaneous means displaying the window           2   not having an echo on your end?
      3   and the information that's required to be in the             3      A We don't hear an echo, but you're breaking up
      4   window at the same time the simulation or emulation is       4   just a little bit, so something is happening on the
      5   running.                                                     5   network.
      6             MR. PARKER: I would like to take a                 6              MR. PARKER: Going to hang up and call
      7   10-minute break with the expectation that I am close         7   back in.
      8   to finishing. I just want to make sure I'm not               8              THE WITNESS: Okay.
      9   missing anything.                                            9              MR. PARKER: I'm back and it's just as
     10             MR. JALALI: Okay.                                 10   bad.
     11             (Recess taken from 2:03 to 2:09.)                 11              MR. JALALI: Rik, you're pretty close to
     12      Q (By Mr. Parker) So we've spent some time               12   done, sounds like.
     13   talking about network characteristics as they are used      13              MR. PARKER: Yeah. I think so.
     14   in -- that phrase is used in the patent and in the          14              MR. JALALI: Want to try calling my
     15   claims, in particular.                                      15   phone and I'll put it on speaker here and see if
     16             Do any of the patents describe how                16   that's easier?
     17   network characteristics are mimicked?                       17              MR. PARKER: Let me call from my cell
     18             MR. JALALI: Objection. Form.                      18   phone rather than the conference room phone.
     19      A So let me answer it this way. So, first,               19              MR. JALALI: Okay.
     20   with respect to network characteristics, the patents        20      Q (By Mr. Parker) So the question is, the
     21   do talk about network characteristics. One place that       21   patents describe simulating network characteristics or
     22   they talk about that is in Column 12 of the 192             22   emulating network characteristics, but do they give
     23   patent. And we can see the first full paragraph             23   any more detailed description about what that means
     24   there, Rows 3 through 20, talk about network                24   with respect to any given network characteristic?
     25   characteristics. They talk about network                    25      A Okay. So there are details in the

                                                                                                              24 (Pages 90 - 93)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 27 of 59 PageID #: 2120


                                                            Page 94                                                         Page 96
      1   specification. So, for example, going back to                1   paragraph it talks about -- for example, with respect
      2   Column 12 where the first complete paragraph where the       2   to simulation that you may just -- this is my word,
      3   inventor talks about simulating network                      3   you may trigger a network event. You may trigger
      4   characteristics, there are details such as, they're          4   a -- for example, an event such as receiving a
      5   referring to simulator 810. And we can see that              5   message. There may also be some in -- I think there's
      6   simulator 810, I believe in -- for example, we can see       6   another place in the specification as well. Maybe
      7   that in Figure 8. So, in general, there are more             7   Column 11. Give me one moment. Almost done. Give me
      8   details, but I think the very last part of your              8   one second. Just finding it in Column 1. Here we go.
      9   question, you're really asking about details of the          9             So Column 1, Row 23, again is talking
     10   network characteristics themselves and there is in          10   about network simulation. It says, For example, if a
     11   this Paragraph 12, I guess trying to be responsive to       11   message is received and/or retrieved by a model 102
     12   your question, there are these scripted events that         12   while playing application 104, certain resources are
     13   are talked about or they're events. It says, The            13   required to handle the received message and,
     14   simulator may allow control of scripted events,             14   therefore, available resources for the application is
     15   consumer events, incoming events. And then it gives         15   reduced accordingly. If you look above where I just
     16   different types of events. This is under the context        16   read, there's also some discussion about network
     17   of the paragraph of network characteristics. And so         17   simulation using events.
     18   there's some additional detail provided by the              18             But I think a person of ordinary skill
     19   specification.                                              19   in the art would look at this and understand this is
     20      Q But it's not detail that would allow a POSITA          20   not a fully -- this is not a full emulation, this is a
     21   to determine whether or not the network characteristic      21   simulation where, for example, you trigger a -- for
     22   is being simulated or emulated, is it?                      22   example, a message to be received. And then the
     23             MR. JALALI: Objection. Form.                      23   emulator, the model that's running the application,
     24      A Oh, yes. Well, first, there are two parts to           24   can then determine how the resource utilization is
     25   answering that question. First, a person of ordinary        25   impacted.
                                                            Page 95                                                         Page 97
      1   skill in the art or an expert in the case should be          1             So I do think that there are a number of
      2   able to determine if a network characteristic is being       2   things in the specification where the inventors are
      3   emulated or simulated by a particular product. But,          3   teaching us not only about the differences between
      4   further, this Paragraph 12 gives us some guidance into       4   emulation and simulation, but giving us examples of
      5   exactly that, in that it's talking about simulation          5   how you might go about simulating certain network
      6   rather than emulation of network characteristics. And        6   characteristics.
      7   it talks about using scripted events and using events        7      Q Is there a description as to how any
      8   for that simulation. So there's some guidance right          8   particular network characteristic is mimicked?
      9   there as to an aspect of a potential simulation of a         9             MR. JALALI: Object to form.
     10   network characteristic.                                     10      A There are descriptions of emulation and
     11       Q (By Mr. Parker) We're still, I think,                 11   simulation. There are also discussions, as I've just
     12   talking past each other here, because the -- what I'm       12   gone through several times now, that describe how
     13   trying to find out is whether a person of ordinary          13   network characteristics can be simulated. There are
     14   skill would take away from the patent that, okay,           14   descriptions of how those network characteristics can
     15   we're talking about network characteristics. When I'm       15   be simulated in the context of emulating using a
     16   simulating, I'm going to be doing something -- some         16   device model, for example, in Figure 8.
     17   level of precision or some other aspect of the              17             If you're asking if the -- if there is
     18   characteristics that puts it into the category of           18   an equivalent paragraph to Paragraph 12 that says how
     19   simulation or, conversely, puts it into the category        19   to mimic a network characteristic, I don't think that
     20   of emulation.                                               20   exists in the specification, but there's plenty of
     21             Is there any detail about any of the              21   discussion of emulation in the specification itself.
     22   network characteristics that would aid in that              22      Q (By Mr. Parker) But the notion of saying
     23   determination?                                              23   emulate and simulate is the description or conclusion
     24       A Yes. There is, and that's just what I was             24   about what is happening without a description of what
     25   going through. For example, in Column 12 in this            25   is going on to meet that conclusion. What is

                                                                                                            25 (Pages 94 - 97)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 28 of 59 PageID #: 2121


                                                             Page 98                                                          Page 100
      1   happening with the network characteristics that               1   you. I can go through more, if you want me to go
      2   demonstrates that it is simulating or emulating? Is           2   through more.
      3   there any description along those lines?                      3              There's, for example, Figure 8. There's
      4             MR. JALALI: Object to form.                         4   a discussion of a network simulator 804. There's an
      5      A So you're very garbled, by the way. It's                 5   operator development server 808 that has a simulator
      6   very difficult to understand what you're saying. Can          6   in it that has an event generator. 814, which
      7   you just give me the main part of the question so I           7   corresponds, I think, to this Column 11 and 12 that we
      8   can try to hear it clearly?                                   8   were looking at. In fact, you can see in Column 11
      9      Q (By Mr. Parker) Hold on. Let me see if this              9   that simulator 810 using data provider 812 and event
     10   works any better.                                            10   generator 814 does -- interacts with network simulator
     11      A Yes. That was an improvement on our end.                11   804.
     12      Q Not an improvement on my end. My question               12              So there's a lot of discussion here
     13   concerns whether there is any description in the             13   about network characteristics and their simulations
     14   specification that informs the reader about how a            14   and how they -- yeah. And so there are many things
     15   particular network characteristic is presented so that       15   that are being discussed here with respect to network
     16   it either simulates or emulates the network                  16   characteristics and their simulation and how that fits
     17   characteristic?                                              17   with the emulation. For example, emulator 101 in
     18             MR. JALALI: Objection. Form.                       18   Figure 8.
     19      A And your question has to do with how it's               19      Q But none of those provide the detail that
     20   presented?                                                   20   would allow a person or person of ordinary skill to
     21      Q (By Mr. Parker) You have been talking                   21   determine on their own whether the network
     22   about, in conclusiary terms, it says, This                   22   characteristic is only being simulated or is actually
     23   characteristic is simulated. But I'm asking, what --         23   being emulated; is that true?
     24   what other description, if any, is there that                24      A It sounds like you're asking me to undertake
     25   evidences that it is being simulated or emulated?            25   like a Section 112 analysis. I haven't been asked to
                                                             Page 99                                                          Page 101
      1              MR. JALALI: Objection. Form.                       1   do that at this stage. So are you asking about lack
      2       A That what? You have the pronoun it in your              2   of written description in support of simulation and
      3   question. Are you talking about a generic network             3   emulation?
      4   characteristic?                                               4      Q No. You have pointed to a number of
      5       Q (By Mr. Parker) Yes. Any network                        5   different places where the terms simulate or simulator
      6   characteristics. I don't care.                                6   for emulate, emulator, emulation appear. But I'm
      7       A Maybe we should focus on the question. The              7   asking you, is there any additional detail that would
      8   question is vague. Three or four times now I have             8   support looking at a network characteristic as set up
      9   explained where the specification talks about                 9   in one of these systems and saying, Oh, yeah, that
     10   simulation of network events and where it talks about        10   network characteristic is being simulated or it's
     11   emulation and where it talks about emulation and             11   being emulated?
     12   simulation of network events together, or I should           12      A And I think multiple times now I've said,
     13   say, network characteristics and how the network             13   yes, there are details in the specification that would
     14   characteristics may be implemented using events. So          14   help a person of ordinary skill in the art and also an
     15   it's just not clear to me how my answers are --              15   expert in analyzing product to determine whether, for
     16       Q Is there any description as to how those               16   example, a network characteristic is being simulated
     17   things are accomplished?                                     17   or emulated. I've talked about Column 12 where it
     18              MR. JALALI: Objection. Form.                      18   talks about simulation of network characteristics
     19       A Those things? These questions are --                   19   using events. I've talked about --
     20       Q (By Mr. Parker) The network -- the                     20      Q What is there in Paragraph 12 that points to
     21   simulation of network characteristics or the emulation       21   a network characteristic and shows that it is not
     22   of network characteristics?                                  22   being emulated?
     23       A Yes, there is.                                         23      A So Paragraph 12 talks about how to simulate
     24       Q What is that?                                          24   network -- I'm sorry. It's Column 12, it's not
     25       A Well, I've gone through that many times for            25   paragraph. So it's Column 12, the paragraph we're

                                                                                                             26 (Pages 98 - 101)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 29 of 59 PageID #: 2122


                                                            Page 102                                                         Page 104
      1   talking about is Rows 3 through 20. And so this               1   see that the -- we see the specification teaching us
      2   column talks about -- it talks about simulation of            2   -- no matter what you're simulating, we see that it's
      3   network characteristics using pull-down menus and             3   not a full-blown version of what is being simulated.
      4   using different types of events.                              4   We see things used like triggering events instead of
      5      Q Let's pick one of those things. Let's say                5   generating full-blown E-mail servers or network
      6   checking E-mail. That's an example, right?                    6   browsers or implementing complete network models.
      7      A Yes. That's correct.                                     7             And so I think that a person --
      8      Q Could you emulate the event of checking                  8      Q Does precise or precision appear anywhere in
      9   E-mail?                                                       9   the specification?
     10      A Yes. I think you could.                                 10      A Sorry. I wasn't finished with my answer.
     11      Q Within the context of the patent? So what               11             I think that a person with ordinary
     12   would -- what detail would you need to know to               12   skill in the art would see that -- throughout these
     13   determine whether checking E-mail is being emulated or       13   specifications, they see the difference between an
     14   merely simulated?                                            14   emulator and simulator. By the way, that's seen in
     15      A Yes. I think that -- for example, what's                15   the specification, but I even saw it immediately just
     16   being taught in Figures 8 through 13 and the                 16   with my knowledge as a person of ordinary skill in the
     17   associated text can guide us on that. I think that,          17   art before I read the specification I knew of this
     18   for example, with respect to E-mail, one might look          18   difference between emulator and simulator and that's
     19   and follow the guidance of Column 12 for simulation.         19   reflected in the extrinsic information as well.
     20   There might just be something that triggers the              20             So your next question was?
     21   application to think that there's an event -- triggers       21      Q Do any of the words precise, precision --
     22   the application to process an incoming E-mail event.         22   leave it with those two. Do they appear anywhere in
     23   With an emulation, one might expect a -- expect              23   this specification?
     24   something more full-blown, a mimicking of something          24      A You know, I haven't searched for them, but I
     25   that actually generates an E-mail, not merely                25   don't think that they do. Those are words that I've
                                                            Page 103                                                         Page 105
      1   something that generates an event or simulates                1   used to try to communicate what these terms mean and
      2   something happening, but something that emulates a            2   try to help the court understand what the difference
      3   real E-mail occurring.                                        3   is between emulation and simulation.
      4             And so that gets back to what we                    4      Q Okay. That's precisely my point. Okay.
      5   discussed earlier about the difference between                5             MR. PARKER: I don't have any further
      6   emulation and simulation. So a person of ordinary             6   questions.
      7   skill in the art would expect there to be precision,          7                  EXAMINATION
      8   and more precision in that emulation of an E-mail and         8   BY MR. JALALI:
      9   more of a having full-blown characteristics of                9      Q Neema Jalali for defendants.
     10   receiving an E-mail message.                                 10             Dr. Shoemake, can I have you turn to the
     11      Q But none of that is described in the patent             11   192 patent.
     12   specification, is it, the way that you distinguish           12      A Yes. Give me just a moment. I was just
     13   simulation from emulation in terms of precision and          13   putting that patent back in proper order. Give me one
     14   the like, that is not discussed in the patent, is it?        14   moment.
     15      A I disagree.                                             15      Q For the record, this is Exhibit Number --
     16      Q Where is it discussed?                                  16      A 35. Actually, I think I've achieved the
     17      A Well, throughout the specification. The                 17   proper ordering. I have the 192 patent in front of
     18   specification talks about emulation throughout. We           18   me, which is Exhibit 35.
     19   talked about this earlier today. We started out with         19      Q Do you recall earlier today answering
     20   Table Number 1 and talking about how emulation of            20   questions regarding the first sentence in the
     21   something, whether it's a mobile device or a network         21   abstract?
     22   message would be very -- it would be very precise to         22      A I do. That sentence says, A system and
     23   allow you to -- for example, in the case of emulation,       23   methods emulate an application executing in real time
     24   to profile properly.                                         24   in a mobile device. Yes, I recall that.
     25             And then in the case of simulation, we             25      Q Do you remember questions relating to the

                                                                                                           27 (Pages 102 - 105)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 30 of 59 PageID #: 2123


                                                           Page 106                                                         Page 108
      1   emulation of the application in the context of the           1   suit directed to running the application in an
      2   sentence?                                                    2   emulated version of the mobile device or running the
      3       A I do.                                                  3   application in a real-world version of the mobile
      4       Q Can you describe what that means?                      4   device?
      5       A I can. I think I would, again, probably use            5      A If I understand your question correctly, they
      6   Figure 1A to do that. And so you can see in Figure 1A        6   are -- the patents are focused on running the actual
      7   there is an emulator 101, it's emulating a mobile            7   application inside an emulator, not on the real-world
      8   device mode 102. There is an application called a            8   mobile device. In fact, they teach that there are
      9   frame-based application 104. And, by the way, on the         9   problems with having to run the actual application in
     10   bottom right-hand side you can see there's a mobile         10   development on the real-world mobile device, so they
     11   device 114. It's actually in dashed lines, but you          11   would teach away from that. They actually teach
     12   can see it also -- dashed lines has frame-based             12   toward running the actual application inside the
     13   application 104.                                            13   emulator and inside a mobile device model such as
     14              And so -- then going back to the                 14   emulator 101 and mobile device model 102.
     15   abstract, you were asking about emulate an                  15             MR. JALALI: I have nothing further.
     16   application. So, for example, with respect to this          16   Rik, do you?
     17   Figure 1A, you can see that there's an application          17             MR. PARKER: No. Nothing further from
     18   104, and it can be run either inside the mobile device      18   me. Thank you, Dr. Shoemake.
     19   114 or inside the emulator 101. By the way, that is         19             THE WITNESS: Nice to meet you.
     20   the exact application that's run in both models, so         20             (Deposition concluded.)
     21   it's not -- the application itself isn't a mimicked         21
     22   version of the application. In fact, this                   22
     23   specification teaches that you can run the same             23
     24   application in either the emulator or in the mobile         24
     25   device in the target platform, if you will, on the          25
                                                           Page 107                                                         Page 109
      1   mobile device -- device itself.                             1            CHANGES AND SIGNATURE
      2             Sometimes persons of ordinary skill in            2 WITNESS NAME: MATTHEW SHOEMAKE
      3   the art might say, as appears to be happening here in            DATE OF DEPOSITION: FEBRUARY 27, 2020
      4   the abstract, emulate an application, but that is not       3
      5   a mimicked application, it's the same application that      4 PAGE      LINE CHANGE REASON
      6   could be run inside an emulator or could be run on the      5 ____________________________________________________
      7   target mobile device.                                       6 ____________________________________________________
      8      Q Thank you. So just to clarify, when the                7 ____________________________________________________
                                                                      8 ____________________________________________________
      9   sentence here in the abstract that you also testified
                                                                      9 ____________________________________________________
     10   about just now and earlier today, A system and methods
                                                                      10 ____________________________________________________
     11   emulate an application executing in real time in a
                                                                      11 ____________________________________________________
     12   mobile device, the application referenced here, is it
                                                                      12 ____________________________________________________
     13   the actual application that the patent envisions being
                                                                      13 ____________________________________________________
     14   developed or is it an emulated version of the
                                                                      14 ____________________________________________________
     15   application?
                                                                      15 ____________________________________________________
     16      A It is the prior. It's the actual application
                                                                      16 ____________________________________________________
     17   that you're trying to develop and you can run that on       17 ____________________________________________________
     18   the mobile device, or you can run it inside the             18 ____________________________________________________
     19   emulator. This patent doesn't teach nor would a             19 ____________________________________________________
     20   person of ordinary skill in the art ever think that         20 ____________________________________________________
     21   the application itself is actually emulated or a            21 ____________________________________________________
     22   mimicked version of the application. It's actually          22 ____________________________________________________
     23   the real application that you're trying to develop to       23 ____________________________________________________
     24   run -- ultimately run on the mobile division.               24 ____________________________________________________
     25      Q And are the claims of the three patents in             25 ____________________________________________________

                                                                                                          28 (Pages 106 - 109)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 31 of 59 PageID #: 2124


                                                              Page 110                                                           Page 112
      1    I, MATTHEW SHOEMAKE, have read the foregoing                     1         ___ was not requested by the deponent or a
        deposition and hereby affix my signature that same is               2   party before the completion of the deposition.
      2 true and correct, except as noted above.
      3                                                                     3      I further certify that I am neither attorney nor
                    _________________________________                       4   counsel for, nor related to or employed by any of the
      4             MATTHEW SHOEMAKE                                        5   parties to the action in which this deposition is
      5                                                                     6   taken, and further that I am not a relative or
        STATE OF TEXAS )                                                    7   employee of any attorney or counsel employed by the
      6
           Before me, _________________________on this day                  8   parties hereto, or financially interested in the
      7 personally appeared, MATTHEW SHOEMAKE, known to me (or              9   action.
        proved to me under oath or through ______________) to              10
      8 be the person whose name is subscribed to the                      11      IN WITNESS WHEREOF, I have hereunto set my hand
        foregoing instrument and acknowledged to me that they
                                                                           12   this __________ day of ______________, 2020.
      9 executed the same for the purposes and consideration
        therein expressed.                                                 13
     10                                                                    14
           Given under my hand and seal of office this                     15           <%12676,Signature%>
     11 ____day of _______________________, 2020.                                       DEBORAH A. COPELAND, CSR 5730
     12
                                                                           16           Expiration Date: 7/31/22
                    __________________________________
     13             Notary Public in and                                                VERITEXT LEGAL SOLUTIONS
                    For the State of _________________                     17           Veritext Registration No. 571
     14                                                                                 300 Throckmorton Street, Suite 1600
     15                                                                    18           Fort Worth, Texas 76102
     16
     17
                                                                                        817.336.3042
     18                                                                    19           800.336.4000
     19                                                                    20   Job No. 4007891
     20                                                                    21
     21                                                                    22
     22
     23
                                                                           23
     24                                                                    24
     25                                                                    25
                                                                Page 111                                                         Page 113
      1 STATE OF TEXAS           X                                          1   COUNTY OF DALLAS)
      2 COUNTY OF DALLAS X                                                  2   STATE OF TEXAS )
                                                                            3
      3
                                                                            4      I hereby certify that the witness was notified on
      4         I, Deborah A. Copeland, a Certified                         5   _______________ that the witness has 30 days or (___
      5 Shorthand Reporter duly commissioned and qualified in               6   days per agreement of counsel) after being notified by
      6 and for the State of Texas, do hereby certify that                  7   the officer that the transcript is available for
      7 there came before me on the 27th day of February,                   8   review by the witness and if there are changes in the
      8 2020, in the offices of Gibson Dunn & Crutcher,                     9   form or substance to be made, then the witness shall
                                                                           10   sign a statement reciting such changes and the reasons
      9 located at 2001 Ross Avenue, in the City of Dallas,
                                                                           11   given by the witness for making them;
     10 State of Texas, the following named person, to-wit:
                                                                           12      That the witness' signature was/was not returned
     11 MATTHEW SHOEMAKE, who was duly sworn to testify the                13   as of ______________________.
     12 truth, the whole truth, and nothing but the truth of               14      Subscribed and sworn to on this, the ____ day of
     13 knowledge touching and concerning the matters in                   15   ________________, 2020.
     14 controversy in this cause; and that he was thereupon               16
                                                                           17           <%12676,Signature%>
     15 examined upon his oath and his examination reduced to
                                                                                        DEBORAH A. COPELAND, CSR 5730
     16 typewriting under my supervision; that the deposition
                                                                           18           Expiration Date: 7/31/22
     17 is a true record of the testimony given by the                                  VERITEXT LEGAL SOLUTIONS
     18 witness.                                                           19           Veritext Registration No. 571
     19     I further certify that pursuant to FRCP Rule                                300 Throckmorton Street, Suite 1600
     20 30(e) that the signature of the deponent:                          20           Fort Worth, Texas 76102
     21       _x__ was requested by the deponent or a party
                                                                                        817.336.3042
                                                                           21           800.336.4000
     22 before the completion of the deposition, and that
                                                                           22   Job No. 4007891
     23 signature is to be before any notary public and                    23
     24 returned within 30 days from date of receipt of the                24
     25 transcript:                                                        25

                                                                                                               29 (Pages 110 - 113)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 32 of 59 PageID #: 2125


                                                               Page 114
      1   Neema Jalali, Esquire
      2   njalali@gibsondunn.com
      3                  March 10, 2020
      4   Warp Tech Limited Partnership Et Al. v. Seattle Spinco Inc.
      5      2/27/2020, Matthew Shoemake (#4007891)
      6      The above-referenced transcript is available for
      7   review.
      8      Within the applicable timeframe, the witness should
      9   read the testimony to verify its accuracy. If there are
     10   any changes, the witness should note those with the
     11   reason, on the attached Errata Sheet.
     12      The witness should sign the Acknowledgment of
     13   Deponent and Errata and return to the deposing attorney.
     14   Copies should be sent to all counsel, and to Veritext at
     15   cs-midatlantic@veritext.com
     16
     17    Return completed errata within 30 days from
     18   receipt of testimony.
     19     If the witness fails to do so within the time
     20   allotted, the transcript may be used as if signed.
     21
     22            Yours,
     23            Veritext Legal Solutions
     24
     25




                                                                                        30 (Page 114)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 33 of 59 PageID #: 2126


   [& - 39]                                                                        Page 1

             &              106:19              1:30 77:15              40:15,18,22 41:18
    & 2:10 21:22,23       115 58:10             1a 52:24 53:24          41:19 80:12 82:15
      22:1 111:8          11:03 44:14             54:4,11 55:19         91:24 102:1
                          11a 67:5                106:6,6,17          30 4:15 5:18,18,18
              1
                          12 19:4 23:24         1b 70:1                 111:20,24 113:5
    1 7:19 8:12,14          56:12 66:19 80:11            2              114:17
      10:22 11:20 12:4      84:8,13,14,14,22                          300 112:17 113:19
      13:5 19:12 20:18                          2 3:3 8:14 39:25
                            91:22 94:2,11                             302.449.9010 2:6
      20:23 21:7 43:21                            60:21,22 62:17,17
                            95:4,25 97:18                             34 3:11 6:24 7:2,3
      44:1 47:20,21                               67:9 78:9,13 90:9
                            100:7 101:17,20                             7:4,6,8,15 8:8,10
      48:21 78:3,4,9,13                         2/27/2020 114:5
                            101:23,24,25                                8:13,15,21,23 9:5
      78:23 79:1,12,13                          20 5:18 80:12
                            102:19                                      9:6,10,16,23 10:2
      81:16 83:9 85:5                             91:24 102:1
                          1200 80:16 84:23                              10:23 11:21 12:4
      85:10 87:16,17                            2000 28:7
                          1202 80:16 84:19                              13:12 17:6,8,10,25
      89:2,7,12 96:8,9                          2001 1:23 111:9
                            84:24                                       18:1,12,17 20:21
      103:20                                    2005 28:7,9,19
                          1204 84:19                                    21:4,15 22:4 24:3
    10 16:5 28:19 91:7                            29:6,11,24 35:15
                          1206 84:19                                    24:10,13,19 25:2
      114:3                                       37:1,8
                          12676 112:15                                  25:18 27:13,14
    100 52:24 54:8,10                           202 61:2 62:19
                            113:17                                      29:4 39:20 41:16
      54:11                                     2020 1:14,19 10:5
                          12:23 77:15                                   63:8 64:19
    101 52:25 58:1,8                              109:2 110:11
                          13 56:12 102:16                             35 3:13 9:6 15:3,7
      60:22 100:17                                111:8 112:12
                          130 70:1                                      15:10 85:3,9
      106:7,19 108:14                             113:15 114:3
                          14 3:13,14,15 9:21                            105:16,18
    102 53:1 58:2,8                             208 62:24
                            16:6 20:12 85:12                          35-37 14:24
      60:23 96:11 106:8                         21 20:14
                          15 3:16 16:6 57:24                          36 3:14 9:7 15:3
      108:14                                    216 60:24
                            79:2                                        15:10 31:3,18
    104 53:3 54:2,5                             23 35:19 63:10
                          152 90:7,12                                   46:6,10 89:11
      58:1,3,7,9 60:24                            96:9
                          1526 2:5                                    3650 47:21 48:8
      61:3 90:8 96:12                           24 27:12,16,17,19
                          1600 112:17                                 37 3:15 9:7 15:3
      106:9,13,18                                 28:6 30:25 45:16
                            113:19                                      15:11 77:17,21
    105 3:5                                     25 64:1,18 65:2
                          168 12:11 85:6                                78:3,25 89:8
    106 58:8 61:1                               26 84:23
                          18 20:13 31:21                              38 3:16 14:22
      67:19                                     27 1:14 109:2
                          19 10:5                                       15:15,16,19,24
    109 3:6                                     27th 1:19 111:7
                          192 3:13 8:17 11:9                            16:20,25 17:5
    10:44 44:14                                 28 20:2
                            12:5,11 13:8 15:8                           20:1,4,17 21:13
    11 20:2,11,18,24                            2:03 91:11
                            52:11 60:18 66:20                           77:18,21,24 78:8
      21:7 96:7 100:7,8                         2:09 91:11
                            80:10,11 85:2,9                             78:13,15 81:5
    111 3:7                                     2:42 1:20
                            87:17 89:2 91:22                          39 43:18
    112 100:25              105:11,17                    3
    114 53:25 54:6        19806 2:5             3 20:18,23 21:7
      55:8 58:4 106:11                            39:19,21,24,25

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 34 of 59 PageID #: 2127


   [4 - answer]                                                                    Page 2

              4                     8          accurately 54:14       agree 25:8 32:6
    4 3:3,5 9:20,21       8 20:13,20 21:7        61:13                  43:4 56:24 57:5
      10:4,7,24 16:2        38:11 94:7 97:16   accustomed 80:9          70:21 84:18 90:24
      20:8,9,20 21:6        100:3,18 102:16    achieve 48:3 60:2      agreed 39:14 79:4
      38:11 39:22 41:15   800.336.4000           67:11                  81:23
      77:24,24 78:16,19     112:19 113:21      achieved 105:16        agreeing 39:2
      81:4                804 100:4,11         acknowledged           agreement 8:3
    4007891 112:20        808 100:5              110:8                  113:6
      113:22 114:5        810 80:18,18 85:1    acknowledgment         ahead 57:11
    415.393.8200 2:11       94:5,6 100:9         114:12               aid 95:22
    44 63:10 76:7,7,10    812 100:9            act 33:24 57:22        akin 69:16
    45 67:22              814 100:6,10         acted 33:8             al 114:4
    46 63:12,17           817.336.3042         acting 34:24           align 62:15
    469 1:6                 112:18 113:20      action 1:5 8:1,2       allotted 114:20
    4:18 1:6              864 3:14 8:17          10:15,19 12:20       allow 49:6 57:13
                            11:20 15:10          14:16 63:23 80:6       67:17 80:19 94:14
              5
                                                 112:5,9                94:20 100:20
    5 16:2 20:10 39:23              9
                                               actions 6:5 7:18         103:23
      57:24 78:14 81:16   9 16:5 20:18,23        10:21 63:25          allowed 33:2
    519 14:20               21:7               activity 79:9,13,18    allows 49:12
    555 2:10              94105 2:11             80:7 81:6,25         alternatively
    56 89:15,24 90:6      9:15 1:20              85:17 87:4             90:12
      90:11                         a          actual 56:21 61:18     america 1:7
    571 112:17 113:19                            107:13,16 108:6,9    analysis 18:7
                          a.m. 1:20
    5730 112:15                                  108:12                 26:15 27:8 36:19
                          able 40:20 41:7
      113:17                                   add 83:8 89:16           45:15,20 51:17
                            48:3,5 60:2,3
              6             61:12,13 95:2      addition 25:14           71:17 73:23 86:8
    6 20:11               abstract 52:12,13    additional 40:3,7        100:25
    678 3:15 8:18 11:9      52:17 55:17          40:15,19,23 41:4,6   analyze 9:3 39:7
      12:6 15:11 77:17      105:21 106:15        41:10 62:11 94:18      67:23 70:24 72:13
      78:3,4,23 79:2,12     107:4,9              101:7                  72:14,15 73:1
      81:15 83:9 84:10    academic 41:23,24    address 18:7             86:12
      84:15 87:16 89:7    access 47:23           89:20                analyzed 32:6
                          accomplished         addresses 19:15          72:10 73:2,20
              7
                            99:17              adherence 59:13          76:3 89:20
    7 3:11 20:9,12                             adopted 39:16          analyzing 34:17
                          accumulating
      77:23 78:16,19                           advertising 4:24         34:19 70:19
                            81:13
      79:5 81:4                                affix 110:1              101:15
                          accuracy 114:9
    7/31/22 112:16                             ago 15:18 26:3         answer 4:14 5:14
                          accurate 39:15
      113:18                                     58:12                  7:23 11:22 19:20
                            49:7 61:12
    76102 112:18                                                        19:21 25:22 26:2
      113:20
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 35 of 59 PageID #: 2128


   [answer - believe]                                                                Page 3

      31:12 40:10 42:13      90:8 96:12,14,23     asked 5:10 13:20        79:7 82:12 96:14
      50:7,21 51:9 52:7      102:21,22 105:23       17:23 18:10 20:15     113:7 114:6
      55:3 56:10 58:11       106:1,8,9,13,16,17     20:22 21:2,3,6      avenue 1:23 2:5
      59:5 61:7 62:15        106:20,21,22,24        25:11 29:15,16,19     111:9
      62:16 63:9 70:4        107:4,5,5,11,12,13     29:20 38:10,15,16   avoid 67:21
      72:1,11 73:17          107:15,16,21,22        40:19 51:11 52:3    aware 5:21 17:21
      80:8,13 83:7 86:6      107:23 108:1,3,7,9     54:23 70:20 72:13     38:22 51:23 79:25
      87:20 91:19            108:12                 73:17 100:25          86:16
      104:10               applications 47:9      askew 23:16,16                  b
    answering 94:25          50:2,25 51:20,25     asking 9:23 12:3
                                                                        b 3:9,12 9:19,21
      105:19                 52:19,20 53:4,7        20:22 31:11 33:7
                                                                          9:23,25 10:2,4
    answers 1:16             56:7 57:14,15,16       33:8,10 37:16
                                                                          15:20 21:14 35:19
      41:13 99:15          apply 52:19              40:22 52:5,8
                                                                          57:4,4 78:14
    anyplace 62:9          approaching              53:21 55:22 56:16
                                                                        back 7:24 21:15
    apologize 17:7           44:10                  61:24 70:23 75:6
                                                                          37:12 40:21 43:1
      51:12                appropriate 20:16        75:8 78:4,22 86:7
                                                                          51:15,15 60:17
    apparent 38:4          area 80:23               87:21 94:9 97:17
                                                                          62:9 66:15 67:5,8
    appeals 12:9           arrival 88:7             98:23 100:24
                                                                          81:2,12,15,15
    appear 56:9 101:6      art 28:12,23 29:7        101:1,7 106:15
                                                                          88:14 93:7,9 94:1
      104:8,22               29:11,24 30:4,14     aspect 4:17 92:25
                                                                          103:4 105:13
    appearances 3:3          30:19,24 31:16,19      95:9,17
                                                                          106:14
    appeared 110:7           32:9 33:17 34:3,9    aspects 42:12
                                                                        backwards 41:11
    appearing 2:3            34:15 35:2,15          62:11 64:8,11,25
                                                                        bad 93:10
    appears 15:23            36:8,16 37:9 38:2      66:22,24 69:4,24
                                                                        bandwidth 79:22
      30:17 78:2 107:3       39:12 45:1,1,2,5     asserted 32:10
                                                                          79:24 80:2,5,6,22
    applicable 12:5          45:13,16,18,22         65:3 71:7 73:3,11
                                                                          80:24 83:25 84:2
      26:16,19 27:9          47:7 49:14 58:19       90:6,11
                                                                          84:7
      114:8                  60:20 61:9 65:9      asserting 63:3
                                                                        bank 1:7
    application 43:24        72:19 73:5,15        assist 23:20
                                                                        based 19:8 53:3
      47:11 48:6,8           82:5 83:13 88:17     associated 54:3
                                                                          54:2,5 58:10
      49:20 50:13 52:9       90:17 95:1 96:19       102:17
                                                                          106:9,12
      52:14,17 53:3,13       101:14 103:7         assume 6:1
                                                                        basis 26:9 28:10
      53:15,21 54:2,5,5      104:12,17 107:3      attach 8:21 22:24
                                                                          63:3
      54:9,12,20,21,21       107:20               attached 22:9,25
                                                                        beginning 39:22
      55:5,7,10,16,20,23   arts 27:25               23:3 114:11
                                                                        begins 78:19
      56:4,5,19 57:8,19    ashore 69:6            attachments 3:12
                                                                        behalf 7:22 8:11
      57:22,23,25 58:3,7   aside 9:2,8,8 21:14      3:17 22:16
                                                                        believe 8:20,24
      58:9 60:6,24 61:3      29:16,20 30:2,17     attorney 112:3,7
                                                                          15:1 16:19 31:18
      61:5 62:5,25           31:11 36:16 72:9       114:13
                                                                          32:7 33:8 34:20
      64:19,20 65:5          72:14 74:22 80:3     available 22:21
                                                                          34:21 35:14 39:18
      67:16 79:8 82:12                              40:19 41:7 48:11
                                                                          45:18 46:1 49:1
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 36 of 59 PageID #: 2129


   [believe - clear]                                                                Page 4

      50:11,16 51:23      call 66:4 93:6,17     cgi 69:17                102:6,8,13
      53:23 54:2,18       called 18:3 20:9      chambers 21:21         circle 62:9 71:1,2
      58:16,24 61:10        70:2 106:8          change 28:20           cited 42:19
      71:13 73:12,12      calling 93:14           109:4                city 1:24 111:9
      79:10 81:8 87:14    calls 18:8            changes 109:1          civil 1:5
      94:6                capability 48:9         113:8,10 114:10      claim 3:16 7:13
    best 69:17            captioned 7:15        changing 75:1            13:18 14:10,18
    better 23:8 98:10     care 99:6             characteristic           16:13 17:22 21:1
    beyond 24:11          career 5:9              49:2,18 59:24          31:14 32:21 45:10
      62:12               case 4:23,25 5:7        79:23 80:2 86:25       45:24 50:8,21,22
    big 51:11               6:19 7:13,22 8:7      87:6,15,22,23,24       51:8 52:4 61:23
    bit 9:22 11:15          10:9,25 12:2,4,7      88:9,10 92:16,23       71:21 77:23,24
      18:21 64:24 93:4      12:23 14:19,20        93:24 94:21 95:2       78:3,4,16,23 79:1
    blank 16:2 78:7,8       19:1,13 23:17         95:10 97:8,19          79:11,12,13 81:7
      78:11,12              31:5,17 43:25         98:15,17,23 99:4       81:16 82:2 83:9
    blown 102:24            68:6 73:22 75:11      100:22 101:8,10        83:11,20,24 84:6
      103:9 104:3,5         95:1 103:23,25        101:16,21              84:11 85:5,10,14
    book 24:17,17         cases 6:19 7:14 8:9   characteristics          85:15,18,24 86:1,8
      26:4 76:25            8:13 11:5 12:8        48:16,20,23,24         86:17 87:16,17
    bother 78:10            17:22 73:11,24        49:6,11 58:10          89:2,4,7,12
    bottom 10:10 46:9     categories 64:5         61:11,15,18 62:13    claimed 50:1
      53:25 61:1 84:19    category 22:5           63:16 79:15,18,21    claims 19:17 28:3
      106:10                80:25 95:18,19        80:17 81:9,20          31:15 32:10 35:16
    box 54:11             cause 1:19 111:14       82:19 83:10,23         39:13,13 45:10
    break 44:5,6,8,11     caused 66:8             84:20,24,25 85:19      50:6,11,15 51:1,2
      46:21 47:19 77:12   caution 10:17 17:2      85:21,25 86:2,14       51:4,5,16 56:12
      91:7                  17:12,19 18:19        86:20,23 87:3          69:21 71:7,18,22
    breaking 93:3         cell 93:17              88:24 89:5 91:13       73:4,11,22 79:1
    brief 11:5            certain 25:21 26:3      91:17,20,21,25         81:16 86:9 87:2
    bring 5:22              26:5 40:2 42:12       92:1,7 93:21,22        90:21 91:15
    broad 11:24 92:4        54:15 64:11 65:6      94:4,10,17 95:6,15     107:25
    broader 24:8            67:1 69:23 96:12      95:18,22 97:6,13     clarification 75:6
    broke 9:22 11:15        97:5                  97:14 98:1 99:6      clarify 29:21
      11:16 64:24         certainly 61:8          99:13,14,21,22         30:22 85:13 107:8
    brought 8:7 10:21       64:6                  100:13,16 101:18     clean 19:10
    browsers 104:6        certificate 3:7         102:3 103:9          clear 9:15 17:5
              c           certified 1:21        characterization         30:10,16 31:6,11
                            111:4                 39:5                   31:25 35:22 37:17
    c 2:1 21:10,17,19
                          certify 111:6,19      check 11:4,6 64:1        38:23 40:25 53:20
      42:6
                            112:3 113:4         checking 44:19           60:12 70:11 75:16
    california 2:11
                                                  64:12 65:8,17          83:8 99:15

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 37 of 59 PageID #: 2130


   [clearly - correct]                                                              Page 5

    clearly 52:6 98:8     comparatively         considered 22:20         59:18,19,20,21
    close 16:18 24:1        63:4                  24:6,9 25:2,15,19      60:8,25 61:21,22
      87:12 91:7 93:11    compare 86:9            26:18,21 27:11,24      63:19,19 64:20
    closer 59:12          compared 23:1           28:3,4,5,7,8 45:14     65:12,19 67:9
    coast 4:12,13           46:14 63:5 86:11    considering 27:8         69:2,12,20 71:6,12
    coextensive 71:4,9    complete 8:22,24        45:17,24 70:18         71:15,18,19,23
      71:14,19 72:5,20      9:13 66:18,21       consistent 19:2          72:6,15,16,16,18
      72:23 73:7,12,21      67:11,13,14,17        34:8 39:11 77:3,6      73:2,6,8,9,10,10
    collection 23:5         94:2 104:6          consistently 32:2        73:11,21 74:7,12
    collegiate 27:6       completed 114:17      constitute 64:15         75:2 79:12 80:7
    column 16:11,12       completion 111:22     construction 3:16        81:7 85:18 87:16
      20:5 57:24 66:19      112:2                 7:13 13:18 14:11       92:1 94:16 97:15
      79:2 80:11 81:16    components 46:13        14:18 16:14 17:23      102:11 106:1
      84:22 85:12 91:22   computer 21:20          29:18,20 30:11,12    continue 42:2
      94:2 95:25 96:7,8     21:24 68:12 69:1      31:14 32:5,18,21     continues 86:17
      96:9 100:7,8          69:8,12,20 70:2       36:20 39:3,6,8       continuing 20:10
      101:17,24,25        computers 69:10         43:3,4 45:10,24        84:25
      102:2,19              69:23                 50:16 71:21 73:13    contradictory
    columns 16:9,11       computing 68:10         73:14 75:10 76:3       26:24
      56:12               concerned 4:16          77:19 79:3,11        contradicts 36:15
    come 27:21 38:13      concerning 111:13       81:3,22 86:8         control 80:19
      40:16 68:16         concerns 98:13          90:24                  94:14
    comes 24:17 42:18     concluded 108:20      constructions          controversy
      76:25               conclusiary 98:22       38:13,17,21,25         111:14
    coming 28:11 39:3     conclusion 97:23        39:2,14,16           conversely 95:19
      44:16 69:6            97:25               construe 18:7          convey 73:14
    comma 81:6            conditions 46:12        29:11,17 30:6        copeland 1:20
    commissioned            46:14                 86:10                  111:4 112:15
      111:5               conduct 76:13         construed 29:8,12        113:17
    common 36:11,24       conference 18:8         86:9                 copies 15:8,9
      37:4 76:19            93:18               construing 32:12         114:14
    commonly 37:22        confusion 55:20         58:21 71:22 75:13    copy 75:24 78:10
      37:24 69:14         connectivity 62:2       83:2                 corp 1:4,7
    communicate             63:2                consumer 94:15         correct 5:7 7:15
      105:1               consider 24:2 25:3    contained 44:17          7:16 9:23 10:1
    communication           26:8,16,19 27:1     contains 8:5             11:1,2,8 15:13,14
      42:8,11               28:22 31:14 35:24   context 23:14,15         19:13,18 21:10,18
    communications          40:19 41:7 44:20      30:1 31:7 33:23        22:12,15 25:6,24
      42:7,13               45:5 58:21 70:16      42:25,25 47:18         28:25 29:4,5 32:3
    company 5:2           consideration           49:21 50:1 51:22       32:15 36:2 39:10
                            51:17 110:9           52:18 57:20 58:23      39:18 57:6 58:17

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 38 of 59 PageID #: 2131


   [correct - determine]                                                            Page 6

      64:22 73:18 79:19              d             82:4,25               18:1,2 70:11
      81:10,12,21,25       d 3:1 21:20           declarations 5:6        108:20 109:2
      83:6 87:25 102:7     dallas 1:24,24 13:7     5:11,12,17 19:3       110:1 111:16,22
      110:2                  111:2,9 113:1       deeper 47:6             112:2,5
    correctly 108:5        dashed 106:11,12      defendant 2:8         depositions 4:16
    correspond 90:18       data 82:11 90:7,12    defendant's 16:14     describe 37:12
    corresponds 100:7        90:20 100:9         defendants 7:21         46:15 57:18 64:19
    corrigendum 3:6        date 28:15 109:2        7:22 8:11 10:22       91:16 92:13,22
    counsel 7:20 8:20        111:24 112:16         13:6 18:9 32:5        93:21 97:12 106:4
      13:6 15:17 17:20       113:18                39:7 43:3 76:4      described 27:19
      17:23 18:9,25        dated 10:5              79:4 81:2,23          48:4 50:12 53:6
      19:5,11 38:14        day 1:19 110:6,11       90:23,24 105:9        53:12 58:23 60:13
      76:4 112:4,7           111:7 112:12        defined 30:4,24         63:24 103:11
      113:6 114:14           113:14              defining 33:9         describes 64:3
    count 19:21            days 111:24 113:5     definition 23:13        65:6,18 79:24
    county 1:24 111:2        113:6 114:17          23:13 27:22 28:11   describing 47:9
      113:1                deals 17:22             28:13 81:5            54:4 65:4 70:23
    course 12:22           deborah 1:20          definitions 24:20     description 3:10
    court 1:1 5:19           111:4 112:15          77:1                  11:8 12:16 57:12
      6:24 11:14 13:21       113:17              degree 43:11 46:4       64:21 82:9 93:23
      13:25 14:5,8 15:1    decide 22:23 62:14      47:3 49:12 67:4       97:7,23,24 98:3,13
      18:6 19:13 23:20       73:6                  67:10 69:7            98:24 99:16 101:2
      23:21 32:23,23       decided 26:7,25       delaware 2:5 4:6      descriptions 97:10
      36:21 58:20,20       decides 33:1            11:1 12:8             97:14
      68:5,6,24 71:20      declaration 3:11      demonstrates 98:2     detail 33:19 35:20
      86:10 105:2            7:12 8:10 9:11,17   departure 35:24         39:17 70:22 94:18
    courts 12:9              9:20 10:2 11:21     depend 24:16,24         94:20 95:21
    cover 14:13 24:7         12:22,24 13:3,4,5     76:17                 100:19 101:7
    create 67:25             13:12,15 15:13      depended 40:13          102:12
    created 8:25 17:17       16:22,25 17:6,6       40:25 46:3          detailed 93:23
    criticized 5:20          18:12,16 19:16      depending 19:20       details 93:25 94:4
    crutcher 2:10            20:8,21 21:3,9,15     59:21 87:6            94:8,9 101:13
      111:8                  22:4,17,19 23:1     depends 31:22         determination
    crux 92:23               24:10,25 26:17      deponent 111:20         27:18 86:18 95:23
    cs 114:15                27:13 29:4 30:5       111:21 112:1        determine 47:12
    csr 112:15 113:17        30:11 31:21 33:1      114:13                48:5 58:9 61:4,14
    current 68:9             37:19 38:23 39:19   deposed 4:7,8,15        83:13 85:20 86:2
    cv 1:6 10:1,4,5,7        40:14 41:1,2,16       5:4                   86:12 94:21 95:2
      10:20,25 11:4          44:16,19 45:14      deposing 114:13         96:24 100:21
      12:21                  59:2 65:2 67:22     deposition 1:11,16      101:15 102:13
                             70:17,18 76:16        9:12 13:1 16:21

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 39 of 59 PageID #: 2132


   [determined - electronics]                                                       Page 7

    determined 39:9          105:2                 63:20 80:15          doing 37:12,23
    determines 62:19       differences 68:25     discussion 62:6,10       38:1 40:12 44:4
    determining 32:19        97:3                  88:23 96:16 97:21      53:19 56:23 70:18
      58:24 60:9           different 7:14 8:15     100:4,12               95:16
    develop 107:17,23        14:9 17:22 19:17    discussions 97:11      dotted 54:11
    developed 107:14         19:22 20:2 23:4     display 47:25          downtown 13:7
    development 28:8         23:14 28:14,18        78:21 81:18 82:2     dr 9:17 15:4 44:15
      100:5 108:10           42:17 45:8 47:14      82:2,3,21 83:3,12      105:10 108:18
    device 43:24 46:12       54:19,22 58:17        83:17,19 84:1,4      drafting 18:22,23
      47:20 48:7,8,17        59:4,8 64:4 68:15     90:20 91:1           draw 43:13 55:2
      49:11,18 52:15,19      68:16,20 72:17      displayed 81:24        drawing 54:16
      53:1,1,4,25 54:6       82:18 83:4 90:5       82:18,24 90:7          55:13,14
      55:7 56:5 57:8         94:16 101:5 102:4   displaying 79:6        drew 71:9
      58:2,3,10 60:14,23   differently 75:13       82:13 83:21 84:7     duly 111:5,11
      61:3,6,16,19 62:4    difficult 98:6          91:2                 dunn 1:23 2:10 6:4
      62:12 65:13,14,15    difficulty 36:22      displays 82:9            6:13 111:8
      67:14 74:13,15       digestible 37:10      disputed 16:13                   e
      79:7 82:12,23        direct 31:2 63:12       21:1
                                                                        e 2:1,1 3:1,9 21:22
      84:6 97:16 103:21    directed 13:4         distinct 54:21
                                                                          102:6,9,13,18,22
      105:24 106:8,11        108:1               distinction 43:9
                                                                          102:25 103:3,8,10
      106:18,25 107:1,1    direction 19:8          46:2 54:16 55:1
                                                                          104:5 111:20
      107:7,12,18 108:2    directly 19:6,7         55:14 58:13
                                                                        earlier 28:15
      108:4,8,10,13,14     disagree 39:5         distinguish 103:12
                                                                          38:12 44:24 46:1
    devices 43:21            55:13,24 61:25      distinguishes
                                                                          46:8,21 59:9
      47:10 50:25 52:20      62:7 103:15           88:12
                                                                          76:24 85:24 103:5
      60:14 83:19          disclose 48:16        distinguishing
                                                                          103:19 105:19
    devinlaw.com 2:6         55:9 56:7             58:15
                                                                          107:10
    devlin 2:4             discloses 48:19       district 1:1,1
                                                                        early 4:12
    diagram 71:1,9         discuss 12:23 18:9      10:25 12:7,8
                                                                        easier 93:16
    dictionaries 23:5,6      19:16 35:20 42:18   districts 12:9
                                                                        east 4:13
      23:23 24:5,21,24       51:19,24 53:22      dive 92:20
                                                                        eastern 1:1 12:7
      27:2,4,11 44:22        55:15 62:1 64:4     division 1:2 65:22
                                                                        echo 11:13 93:1,2
      76:14                discussed 16:22         107:24
                                                                          93:3
    dictionary 21:20         23:2,12 24:12       document 6:24 7:9
                                                                        either 19:6,7 41:2
      21:21,23,25 22:1       27:10 66:19 88:15     15:17 16:7,8,10,12
                                                                          43:8 57:7 66:11
      24:15,17,18 27:6,7     100:15 103:5,14       16:15,16,17 17:17
                                                                          98:16 106:18,24
      76:25 77:1             103:16                38:18
                                                                        electrical 21:23
    differ 66:13           discusses 31:23       documents 5:22
                                                                          22:1
    difference 42:15         83:15                 5:23,24 13:2
                                                                        electronics 21:23
      58:13,22 88:15       discussing 23:9         17:25 24:6,23
                                                                          22:2
      103:5 104:13,18        37:21 40:15,17        40:15 81:14

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 40 of 59 PageID #: 2133


   [element - example]                                                              Page 8

    element 83:2            108:2                  106:7,19,24 107:6     22:6 27:2 31:24
    embodiment             emulates 57:15          107:19 108:7,13       35:21,22 42:19
      90:19                 98:16 103:2            108:14                47:1,2 64:13
    embodiments 90:2       emulating 43:24       emulators 69:23         66:16
      90:5                  50:25 52:9 53:8      enabling 74:14        evidences 98:25
    emphasize 54:24         53:14 54:21 55:16    ended 12:21           exact 5:15 6:8
    emphasizing 56:9        56:7 57:7,7,21       ends 81:6               75:24 106:20
    employed 112:4,7        60:10 62:11 63:21    engineering 21:23     exacting 88:20
    employee 5:2            66:14 67:23 86:1     entire 17:15 63:21    exactly 26:25 36:4
      112:7                 86:13,19 88:25         64:7                  56:14 58:19 59:6
    employers 5:1           89:3 93:22 97:15     entirety 9:16           68:11,21 72:17
    employment 5:3          98:2 106:7             60:15,19              75:24 95:5
    emulate 23:9,12        emulation 43:2,6      entitled 14:10 22:6   examination 3:5,5
      23:14 24:21 29:4      43:11,14 46:2,22     environment             4:3 105:7 111:15
      29:12,23 30:7         47:3,9,18 48:2,4,6     46:11               examined 28:2
      31:1,7,20 32:1,13     50:15,18 51:3        envisions 107:13        111:15
      33:4,9,11,16,20,21    52:17,18 54:16,19    equate 57:21          example 12:2,12
      33:25 34:12 36:7      57:6 58:16,25        equated 57:16           18:23,24 19:12,12
      36:12,19,23 37:5      59:10,12,24 60:1     equivalent 97:18        23:11 24:4,16
      43:4 44:3 46:7        61:10 62:4 64:14     errata 114:11,13        28:15 37:17,25
      49:1 50:5,6 51:18     65:19,21,23 66:10      114:17                38:5,7 42:1,5,8
      52:14 56:20 57:23     67:3 68:25 88:16     error 16:3              43:16,19,22,25
      60:14,19 67:15        88:19,25 90:20       esquire 114:1           44:1 46:6 47:19
      69:3 71:8 72:21       91:4 92:2,3,5,6      essentially 67:24       47:20 48:7,21
      72:22 73:7,14,21      95:6,20 96:20        estimate 5:16 58:2      52:23 53:24 55:7
      76:18 77:9 85:15      97:4,10,21 99:11     et 114:4                56:3,18 57:24
      87:23 88:3,5,7,8      99:11,21 100:17      event 81:1,1 96:3       58:4 59:22 60:4,9
      92:13,22 97:23        101:3,6 102:23         96:4 100:6,9          60:21,22 61:1,5
      101:6 102:8           103:6,8,13,18,20       102:8,21,22 103:1     62:18,20 63:12,25
      105:23 106:15         103:23 105:3         events 62:2 64:3,5      64:1,13 65:25
      107:4,11              106:1                  64:6 65:6,14,17       66:17,18 67:5
    emulated 47:21         emulator 47:11          67:1,1 80:1,19,20     68:7,8,8,24 69:24
      48:24 49:21 51:20     52:24,25 53:2,22       80:21 89:1 94:12      69:25 74:13 78:2
      51:25 53:5 54:15      54:15 55:5,19,23       94:13,14,15,15,16     78:7 80:18,20
      55:11,24 61:17        56:4 58:1,8 60:22      95:7,7 96:17          83:24 84:2 86:4
      64:21 69:9 85:22      60:25 61:4 62:5        99:10,12,14           88:7,11,22,24 94:1
      86:25 87:9 88:12      63:1 64:20 65:5        101:19 102:4          94:6 95:25 96:1,4
      89:4 94:22 95:3       65:13 66:6 67:9        104:4                 96:10,21,22 97:16
      98:25 100:23          67:13 70:2 74:14     everybody 9:15          100:3,17 101:16
      101:11,17,22          96:23 100:17         evidence 21:18,20       102:6,15,18
      102:13 107:14,21      101:6 104:14,18        21:21,22,24,25        103:23 106:16

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 41 of 59 PageID #: 2134


   [examples - form]                                                                   Page 9

    examples 21:17           105:15,18               69:25 84:6,21       find 71:19 77:20
      97:4                 exhibits 6:1 8:21         100:8 106:22           82:8 85:2 87:14
    exceed 48:9              9:2,6,6,9,11,13,14      108:8                  95:13
    exceeded 47:13           9:17 14:24 15:3      factor 58:24           finding 96:8
    exceptions 4:19,21       15:20,20 21:10,14    factors 28:5           fine 40:9 44:8,13
      4:22                   21:16,17 22:9,24     fails 114:19           finish 11:18
    excess 5:18              41:2,3 77:21         fair 26:11 39:4        finished 89:21
    exclusive 55:25          78:14                   46:4 66:3              104:10
      56:2                 exists 97:20           falls 65:22            finishing 91:8
    executed 110:9         expect 102:23,23       false 4:24             firm 2:4
    executing 52:14          103:7                family 12:24 34:18     first 4:2 7:24 8:8
      105:23 107:11        expectation 91:7          38:7                   8:13 12:3,21
    execution 47:11        experience 37:20       far 18:22,23 27:1         14:17 16:11 18:20
      61:3                   41:20                fashion 66:12             22:5,10 23:4,18
    exercise 45:17         expert 5:5,10,11       february 1:14,19          29:15 31:10 32:20
      71:20                  5:13,16 6:10,14         10:5 109:2 111:7       36:6 40:1,22
    exhibit 3:11,13,14       45:6,21 95:1         federal 1:25              41:18,22 52:12,16
      3:15,16 6:24 7:2,8     101:15               feel 23:21,21,23          59:18 60:18 64:23
      7:15 8:8,10,13,15    experts 43:25             69:18                  69:19 82:13 89:25
      8:21,23 9:5,10,16    expiration 112:16      felt 23:15,18,20,24       90:6,18 91:19,23
      9:19,21,23,23,25       113:18               fewer 48:23               94:2,24,25 105:20
      10:2,2,4,4,23        explain 38:6 46:21     field 23:15 30:4       fit 80:25 87:6
      11:21 12:4 13:12       76:6 82:4,20,25         32:9 33:23 34:1,4   fits 100:16
      14:22 15:7,10,10     explained 99:9            34:15 36:25,25      five 19:17 22:10
      15:11,15,16,19,23    explaining 36:12          37:6 45:1,2,6          23:18,24 70:19
      15:24 16:3,20,20       39:17                   69:22               focus 10:21 12:12
      16:25 17:4,5,6,8     explanation 21:6       figure 52:24 53:24        36:13 51:16 99:7
      17:10,25,25 18:1,1     31:22 92:14             54:4,11 55:19       focused 48:21 70:4
      18:12,17 20:1,1,2    expressed 110:9           60:6,21,22 62:17       108:6
      20:2,4,4,17,17,21    extraordinarily           62:17 67:5,9 70:1   focusing 92:21
      21:4,13,15,25 22:3     45:2                    82:14,15 84:8,13    follow 18:14 44:24
      22:4,5,20 24:3,3     extrinsic 21:18,19        84:14,14 94:7          102:19
      24:10,12,13,19,19      21:21,22,24,25          97:16 100:3,18      following 111:10
      25:1,2,18,18 27:4      22:6 23:22 27:1,3       106:6,6,17          follows 4:2
      27:13,14 29:4          31:24 35:21 42:19    figures 82:10,15       foregoing 110:1,8
      39:20 41:16 44:19      43:11 46:25 47:1        102:16              forget 38:18
      63:8 64:19 77:17       65:25 104:19         filed 28:4             form 6:15 10:16
      77:17,18,23,23                 f            filing 13:25              17:2,11,18 18:18
      78:3,8,13,15,17,19                          final 19:10               20:25 25:5,7,23,25
                           f 21:24
      78:25 81:4,5 85:3                           financially 112:8         29:13,25 30:9
                           fact 43:1 66:25
      85:9 89:8,11                                                          32:16 33:14 34:11
                             67:8,23 68:13,15
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 42 of 59 PageID #: 2135


   [form - happening]                                                             Page 10

      35:9 36:1,3 37:2    further 40:18           21:11,12,19 23:21      60:18 62:8 63:23
      37:14 45:3 48:18      70:24 92:14 95:4      28:16 31:2 33:1        68:12,22 69:1,3,7
      49:23 50:4,14         105:5 108:15,17       40:6 50:19 60:17       71:3,21 76:7
      53:9,16 55:12         111:19 112:3,6        63:6,11 64:23          77:22 78:4,22
      56:25 59:15,17      future 40:16 41:6       68:5,6,19 69:19        80:12 81:15 85:6
      60:16 61:20 68:2              g             74:3 75:20 77:20       85:13 93:6 94:1
      70:15 71:5,16                               79:14 80:8 81:13       95:16,25 97:25
                          g 9:9,14,18 21:10
      72:8,25 73:19                               84:21 85:7 86:6        106:14
                            21:17,25 22:24
      74:2,20 75:19                               87:10 89:23 93:22    good 4:5 13:9,10
                          garbled 98:5
      85:23 86:5 91:18                            96:7,7 98:7            23:19,24 44:9
                          general 4:20 5:8
      92:17 94:23 97:9                            105:12,13              51:7 73:13 76:5
                            6:17 10:20 17:20
      98:4,18 99:1,18                           given 8:1 17:16          77:12 78:12
                            18:14 19:14 24:23
      113:9                                       21:5 33:5,5 38:14    grab 7:6
                            26:14 30:3 51:16
    format 16:9                                   38:18 39:2 54:20     grabbed 80:11
                            52:5 68:19 72:21
    formed 13:25                                  87:21 93:24          graphics 62:23
                            73:1 74:1,6,22
    forming 25:16                                 110:10 111:17        great 35:19 51:11
                            75:25 83:15 86:6
      26:16,20 40:23                              113:11               groups 19:22
                            94:7
    fort 112:18 113:20                          gives 80:20 90:15      grown 80:9
                          generally 8:6 11:4
    forth 32:6,25 79:4                            94:15 95:4           guess 5:2 6:23
                            27:7 28:10 37:3,7
      81:23                                     giving 5:13 97:4         20:8 24:7 55:3
                            37:16 50:23 52:9
    found 19:1 26:15                            glad 4:10                62:8 84:9 94:11
                            52:22 53:5 61:23
      27:7                                      go 9:10,23 11:6        guidance 66:16
                            61:24,24 72:6
    four 16:11 28:18                              15:5 31:20 35:19       90:15 95:4,8
                            75:9,14 80:1,2
      28:21 64:18 99:8                            39:17 46:5,19          102:19
                          generate 41:8,10
    frame 53:3 54:2,5                             47:6,15 50:17,20     guide 43:17
                          generates 102:25
      106:9,12                                    50:21,23 51:7          102:17
                            103:1
    francisco 2:11                                56:13 57:11 60:17    guys 93:1
                          generating 104:5
    frcp 111:19                                   63:8,18,18 66:9,15            h
                          generator 100:6
    frequently 38:3                               67:8 68:17,18
                            100:10                                     h 3:9
    front 5:25 6:25                               73:6 78:15 82:15
                          generic 99:3                                 half 6:7 7:25 44:7
      7:15 8:3,6 13:21                            84:12 85:10 96:8
                          generically 71:14                            hand 52:1 106:10
      15:2,19 16:10,15                            97:5 100:1,1
                          getting 78:18 93:1                             110:10 112:11
      23:10 51:5 52:3                           goals 48:4 60:2
                          giant 67:25                                  handle 96:13
      78:2 105:17                               god 67:24
                          gibson 1:23 2:10                             hands 37:5
    full 13:8 42:10,11                          goes 18:23,23 27:2
                            6:4,13 111:8                               hang 93:6
      64:15,15 67:1                               47:24 54:3 79:16
                          gibsondunn.com                               happen 88:6 90:10
      88:25 91:23 96:20                           83:24 88:14
                            2:12 114:2                                 happened 15:9
      102:24 103:9                              going 14:7,22
                          gilpin 2:5                                   happening 28:9
      104:3,5                                     21:14 31:14 32:22
                          give 5:16 9:1,3                                63:22 93:4 97:24
    fully 96:20                                   34:5 36:9,21
                            12:17 16:1 18:20                             98:1 103:2 107:3
                                                  40:21 44:8 51:15
                            19:20,22 20:7
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 43 of 59 PageID #: 2136


   [happens - issue]                                                              Page 11

    happens 19:24         hurricane 67:23          69:3 71:10 84:3       60:23,23 61:3,4
      68:13                 67:24 68:12,14,17    importantly 8:10        62:5 63:1 67:16
    happy 4:12 7:7          69:4,15,18           impossible 68:10        106:18,19 107:6
      26:22 42:13 50:23   hurricanes 68:9          68:11                 107:18 108:7,12
      56:11,13 62:1         68:21 69:9           imprecise 63:4,23       108:13
      63:6 66:2 67:6                i              76:11               instance 1:17 87:4
      72:2                                       imprecision 55:21       87:5,8,8 88:2,2
                          identified 18:5
    hardware 46:13                               improper 55:14        instruction 20:16
                            20:20
    headed 63:7                                  improvement           instrument 110:8
                          identify 20:5
    header 14:16                                   98:11,12            intention 9:16
                          ieee 22:1
      15:22                                      inaccurate 25:18      interacts 100:10
                          ignoring 15:22
    heading 22:11,14                             include 8:2 9:16      interest 65:7
                            29:10
      55:17 63:11                                  90:25               interested 112:8
                          imitate 35:8,13,17
    headings 19:12                               included 25:4 41:1    interface 62:7
                            42:20,23 64:11
    hear 4:11,12 51:13                             90:23               interpretation
                            70:22 71:3 72:5
      93:3 98:8                                  includes 15:7,20        35:4
                            74:19,23,24 75:3,4
    heard 30:15                                    21:9                intrinsic 31:23
                            75:8,12,18,20,20
    hearing 14:11                                including 9:17          35:20 43:10 46:25
                            75:25,25 76:2,5,15
    height 47:25                                   83:24                 46:25 47:2,17
                            76:19,23 77:2,5
    help 22:22 23:19                             incoming 94:15          63:13 66:15
                            79:5 81:5
      63:6 68:24 101:14                            102:22              invention 49:22
                          imitated 79:8,13
      105:2                                      incomplete 25:20      inventions 58:23
                            81:6,25 87:4
    helped 8:21                                  inconsistent 32:13    inventive 57:20
                          imitating 42:16
    helpful 36:11                                  33:12 34:2 35:1     inventor 33:1,8,20
                            43:12 70:13 76:10
      39:15 73:13                                  49:13                 33:24 34:1,20,24
                            76:12
    helps 12:13 55:6                             incorrect 25:3          34:25 36:14 47:8
                          imitation 63:4
    henrick 2:4                                  individually 18:5       49:9 83:18 94:3
                          immediately 36:9
    hereto 112:8                                 individuals 34:14     inventors 43:20,23
                            36:10 104:15
    hereunto 112:11                              industry 28:9           44:2 80:15,21,24
                          impacted 96:25
    high 43:11 47:3,4                            information 10:18       97:2
                          implement 69:23
      47:4,5                                       22:21 40:13,18,20   investigation
                          implementations
    higher 59:10                                   41:6,11 91:3          76:13,22
                            42:10
    highly 34:19 35:3                              104:19              involve 53:12
                          implemented 53:5
    hold 89:6 98:9                               informed 38:19        involved 4:25
                            99:14
    hope 6:25                                    informs 98:14         involving 10:9
                          implementing
    hopefully 12:13                              infringement            37:13
                            104:6
      19:14 41:13                                  32:19 86:8          irrelevant 71:17
                          implies 56:21
    hoping 45:25                                 initial 62:3          issue 5:3 13:17,21
                          imply 75:5
    hour 44:7,7                                  injection 66:7          31:5 38:23 69:21
                          import 92:10
    hparker 2:6                                  inside 52:25 53:1,2     73:3,10,22,24
                          important 49:3
                                                   54:1 55:5,19          75:11
                            59:25 60:9 61:21
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 44 of 59 PageID #: 2137


   [item - lunch]                                                                   Page 12

    item 10:19 20:8                  k           lexicographer           located 1:23 111:9
      57:3,4 77:24         keep 11:4                33:9,25 34:24        locations 92:5
      78:19 81:4           key 43:9 64:8 69:4    library 23:8            long 44:7 51:11
    items 22:10,13         kind 30:24 35:23      light 31:4,15 32:10       56:11
      38:11 51:6 61:12       48:12 74:21 76:14      33:19 34:22 36:18    look 7:19 8:19,23
      84:18                  86:7 89:24             39:12,13 43:15         9:19 10:6 13:11
              j            knew 104:17              45:11 71:7,24          13:14 15:3,23,24
                           know 5:15 6:7            73:4 75:10 88:17       20:1,4 22:3 24:15
    jacob 2:9
                             11:3,5 12:17 14:1   likewise 65:7 88:9        25:21 26:10,13,23
    jalali 2:9 3:5 6:15
                             14:5 44:7 55:5         90:21 92:2             27:12 39:19,24
      10:16 14:12,17
                             65:21 69:5,14       limited 1:3 11:25         41:15,25 43:18
      17:2,11,18 18:18
                             72:11 73:17 76:14      12:1,3,11 66:22,24     44:17,23 52:11,11
      20:25 25:5,7,23,25
                             77:11 86:16            114:4                  52:12 53:24 54:3
      27:20 29:13,25
                             102:12 104:24       line 15:22 43:13          60:3,4 61:9 62:17
      30:9 32:16 33:14
                           knowledge 5:19           51:10 80:12,12         62:20 66:2 67:2,6
      34:11 35:9 36:1,3
                             13:24 25:9 73:25       109:4                  69:18 78:4 80:11
      37:2,14 44:4,10
                             104:16 111:13       lines 64:18 98:3          81:11 82:21 84:8
      45:3 48:18 49:23
                           known 110:7              106:11,12              84:22 86:17 89:23
      50:4,14 53:9,16
                                                 list 8:5 13:22 23:2       96:15,19 102:18
      55:12 56:25 59:15              l
                                                    23:23 25:2,4,14,19   looked 5:25 13:16
      59:17 60:16 61:20    lack 101:1               25:20 26:18,20,21      13:22 14:2 15:25
      68:2 70:15 71:5      laid 40:14               47:24 69:4 80:16       16:8,8,13,17,21
      71:16 72:8,25        language 62:21           84:24                  24:23 25:16 26:4
      73:19 74:2,20        large 54:11 64:7      listed 8:8,13 10:22       26:6,14 38:12
      75:19 85:23 86:5     law 2:4                  12:4,21 13:4,16        39:7 76:24 77:1,5
      91:10,18 92:17       lay 33:21 34:16          16:22 20:17 22:10    looking 14:12 15:5
      93:11,14,19 94:23      36:9 38:4,6 63:9       22:13,19,21 24:2       24:20,22 28:1
      97:9 98:4,18 99:1      76:20 77:3,6,8         24:19 25:10 27:2       39:13 41:11 47:7
      99:18 105:8,9        layperson 30:18          27:3 84:18             54:10 60:21 65:12
      108:15 114:1           75:9 76:20 77:4     listing 11:4              76:14 81:4,7 86:3
    job 23:8 112:20        leads 48:25           lists 20:2 47:13          100:8 101:8
      113:22               leave 87:17 104:22       63:15                looks 9:5,7,9,13
    joint 3:16 14:10,18    leaving 16:4          litigation 4:17           15:7 16:3
    jointly 14:4           left 20:5                13:18                loop 16:18 24:1
    june 28:19             legal 18:24 19:2,2    little 9:22 11:15       lot 25:9,9 31:22
    juror 33:21 34:17        19:4 112:16            20:1 64:24 93:4        34:21 36:18 50:22
      36:9 37:4,10 38:4      113:18 114:23       llp 2:10                  67:21 70:22 81:13
      38:6 76:21 77:3,6    level 27:22 43:19     load 60:5 62:20           100:12
      77:8                   43:22 44:1 47:5        65:12,14             lots 67:25
    jury 33:16 35:4          86:21 88:19 95:17   locate 14:8             lunch 77:10,11
      36:21 39:16 73:14

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 45 of 59 PageID #: 2138


   [mac - moment]                                                               Page 13

            m              31:7 32:3,14 33:2   messages 64:12,12     missed 92:10
    mac 24:17,17 26:4      33:5,6,13 34:8,14   met 13:5              missing 91:9
     76:25                 35:7,12,25 37:25    meteorologists        mission 2:10
    machine 1:22           38:3,9 50:6 51:18    68:16                misspoke 29:9
    mail 102:6,9,13,18     71:2,3 72:4,5,22    methods 52:13          88:4
     102:22,25 103:3,8     72:23 73:10 74:1     105:23 107:10        misspoken 77:5
     103:10 104:5          75:8,18,25 76:15    micro 10:21 12:12     mobile 43:21,24
    main 16:9 98:7         76:20 77:7          microsoft 21:20        47:9,20 48:8,17
    majority 4:18         meanings 36:8        mid 29:6               49:10,18 50:25
    making 67:21          means 35:17 38:19    midatlantic            52:15,20,25 53:1,4
     113:11                53:3 56:20 70:21     114:15                53:25 54:6 55:7
    manner 33:12           73:14 74:12 75:23   middle 22:5 89:24      57:8 58:2,3,10
     34:7                  76:6 82:7,7 83:13   mimic 31:5,9,20        60:14,14 61:16
    march 114:3            83:17 85:17 88:16    36:24 37:3,7,22       62:4,12 65:12
    mark 14:21 15:16       90:16 91:2 92:15     42:23 43:3,5 49:2     67:14 74:13,15
    marked 6:23,24         93:23 106:4          49:5,10,11,17 50:6    79:7 82:11,23
     7:2 14:24 15:2,15    meant 17:8 33:20      56:20,21 57:23        83:19 84:6 103:21
    master's 42:1          34:20,22 44:2        68:11,11 72:24        105:24 106:7,10
    materials 22:20        75:5 88:4            73:7,21 74:1,4,7      106:18,24 107:1,7
     25:2,15,19 26:6,18   measure 67:18         75:22,23 76:19        107:12,18,24
     26:21 40:3,7,23,25   meet 4:10 97:25       77:5 85:17 92:22      108:2,3,8,10,13,14
     41:4                  108:19               97:19                mode 106:8
    matlab 42:6           meeting 14:13        mimicked 48:24        model 42:9,21
    matter 4:20 9:11      members 38:7          50:3,13 56:22         46:13 53:1,1 58:2
     72:22 73:2 74:1,6    memory 40:6           85:18 87:5 91:17      58:8 60:23,23
     74:22 104:2           60:24 62:22          97:8 106:21 107:5     61:4,11 62:6,24
    matters 59:18         mention 10:24         107:22                66:14,14,21,22,23
     111:13                12:15               mimicking 37:13        67:13,16 68:14,15
    matthew 1:13,16       mentioned 13:11       37:23 42:11 43:6      90:8 96:11,23
     3:4,11 4:1 109:2      13:14 18:11 24:11    46:17 48:16 50:17     97:16 108:13,14
     110:1,4,7 111:11      24:12 25:21 69:19    57:21 63:5 69:8      modeled 67:2
     114:5                 76:24                73:13 74:12,15,16    modeling 42:12,15
    mean 5:7 17:13,14     mentions 11:7,8       86:13,19 102:24       43:9 64:7,15
     24:4,5 26:22         menus 102:3          mimics 57:2,4,4        65:22,22 66:1,5,6
     31:20 36:12,17,19    merely 102:14,25      57:15                 66:7,8,11,13,18
     36:23 56:21 60:19    merriam 27:6         mind 30:20 40:4        67:10 68:14 76:12
     74:5,21 75:2,8,9     message 64:2,2        41:4 87:11 88:11     models 68:16,20
     80:6 84:9 92:18       65:8,8,17,18 96:5   minute 15:17 26:3      104:6 106:20
     105:1                 96:11,13,22          91:7                 module 61:2
    meaning 13:18          103:10,22           mischaracterize       moment 7:1 9:1,3
     29:23 30:8 31:1,4                          26:5 46:1             12:17 16:1,23

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 46 of 59 PageID #: 2139


   [moment - operator]                                                            Page 14

      18:20 19:23 20:7    needed 23:23 38:5      nokia 47:21 48:8        60:16 61:20 68:2
      21:11,12,19 28:16   needs 50:13 59:25      nontechnical            70:15 71:5,16
      31:2 40:6 50:19     neema 2:9 105:9          24:24 27:7 38:7       72:8 73:19 74:20
      58:12 60:17 63:7      114:1                north 5:18              75:19 78:6 86:5
      63:11 64:23 69:19   negative 11:23         northern 12:8           91:18 92:17 94:23
      70:8 74:3 75:20     neither 64:21          notary 110:13           98:18 99:1,18
      77:20 79:14 80:8      112:3                  111:23              objective 67:12,12
      81:13 84:21 87:10   network 51:6           note 71:10 114:10     obvious 34:16
      89:23 96:7 105:12     61:18 62:2,2,6,12    noted 110:2           occurring 103:3
      105:14                63:2,15,21 64:5,7    notified 113:4,6      occurs 90:20
    monitoring 61:2         64:8,11 65:6,13,16   notion 57:13 97:22    office 110:10
      62:25                 66:21,22,23,24       number 3:10 5:15      officer 113:7
    month 6:8               67:2 69:24 79:15       8:12 14:19 20:5,9   offices 1:22 13:6
    morning 4:5 6:6         79:17,20,22 80:1,3     20:9,10,11,12,13      111:8
      76:24 88:15           80:16 81:8,20          27:15 38:18 39:24   oh 15:7 75:5 84:14
    move 43:14 70:10        82:19 83:10,23         47:14 70:19 77:24     94:24 101:9
    movie 69:16             84:20,24 85:19,21      77:24 78:16,19      okay 6:3 9:4,15,25
    moving 86:8             85:25 86:1,13,19       82:10 84:11 97:1      10:6 11:7 14:21
    multiple 8:5 15:8       86:22,24 87:3,5,15     101:4 103:20          15:12,16,19 17:9
      15:9 101:12           87:22,23,24 88:8       105:15                25:1 32:25 40:9
    mute 51:12 67:20        88:10,23 89:5        numbered 1:18           41:17 48:10 50:10
      70:6,7,7              91:13,17,20,21,24      9:21 10:6             51:15,22 56:6
    mutually 55:25          91:25 92:7,16,23     numbers 16:12           67:22 70:9 75:17
      56:2                  93:5,21,22,24 94:3     19:13                 77:20,21,22,25
              n             94:10,17,21 95:2,6   numerous 5:14           78:6,18,24 79:11
                            95:10,15,22 96:3               o             81:22 82:17 84:14
    n 2:1 3:1
                            96:10,16 97:5,8,13                           84:18 85:4,12
    name 4:5 109:2                               oath 110:7 111:15
                            97:14,19 98:1,15                             87:11 91:10 92:9
      110:8                                      object 32:16 50:4
                            98:16 99:3,5,10,12                           93:8,19,25 95:14
    named 111:10                                   53:9 57:3 72:25
                            99:13,13,20,21,22                            105:4,4
    nature 68:1                                    74:2,9 85:23 97:9
                            100:4,10,13,15,21                          once 33:22 38:8
    near 10:10 64:15                               98:4
                            101:8,10,16,18,21                            65:3 67:20
    necessarily 49:1                             objection 6:15
                            101:24 102:3                               ones 20:20 22:24
      66:9                                         10:16 17:2,11,18
                            103:21 104:5,6                             online 24:24
    necessary 40:24                                18:18 20:25 25:5
                          new 22:1 41:8,10                             operating 57:22
      41:5,9 58:13                                 25:7,23,25 27:20
                          nice 4:10 108:19                               61:4 71:12
    need 14:9 18:6,6                               29:13,25 30:9
                          night's 13:10                                operator 79:15,17
      24:1 35:4 44:5                               33:14 34:11 35:9
                          njalali 2:12 114:2                             79:20 81:8,20
      49:5,5,20 50:2,17                            36:1,3 37:2,14
                          noah.gov 68:18                                 82:19 83:10,23
      50:21 72:15,15                               45:3 48:18 49:23
                          noise 67:21                                    100:5
      88:20 102:12                                 50:14 53:16 55:12
                                                   56:25 59:15,17
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 47 of 59 PageID #: 2140


   [opine - patents]                                                              Page 15

    opine 13:19,20         organized 21:11         46:6,10,16 63:10    parties 8:5 14:4
      18:10 20:21 21:3       78:25 85:8            63:12,17 64:17       18:5 38:17,20
      29:3 38:10 40:20     original 56:23          67:22 76:7,7,10      112:5,8
      70:20                originally 6:9,12       80:12 89:15,23      partnership 1:3
    opined 38:11             11:10,18,19           90:6,10 91:23        114:4
    opinion 5:13 20:15     output 90:12            92:4 94:2,11,17     parts 94:24
      20:23 31:25 35:11    outside 5:7 53:22       95:4 96:1 97:18     party 111:21
      39:1 49:19,25          71:18,25 73:6,21      97:18 101:20,23      112:2
      65:20 82:5             74:6                  101:25,25           patent 3:13,14,15
    opinions 5:20 6:10     overall 19:8 49:8      paragraphs 19:20      4:17 11:9,9,20
      6:14 11:19 20:6      overarching 48:12       19:23 40:10          12:5,6,16 13:8
      24:9 25:16 26:9      overlap 71:10          parker 2:4 3:5 4:4    15:8,10,11 27:23
      26:17,20 40:24       overload 61:6           4:6 6:21 10:24       29:8 31:11 47:13
      41:1,5,8,9,10,12     overloading 60:7        11:12,17 14:7,15     48:15 49:22 52:4
      44:16                  61:5                  14:21,25 17:7,14     52:5,11 56:6,11
    opposed 55:11                    p             21:5 25:6,24 26:2    57:13,18,18 60:17
      56:7,22 66:14                                27:21 30:3 32:25     62:10 66:20 71:15
                           p 2:1,1
      69:13 80:5                                   34:5 35:6,11 36:2    74:25 75:13 77:17
                           p.m. 1:20
    oral 1:11                                      37:11,19 44:12,15    78:3,5,23 79:2,13
                           pacer 14:19
    order 14:23                                    45:7 49:19,25        80:3 81:12 84:10
                           page 3:10 7:15 8:8
      105:13                                       50:10 53:11 54:7     84:15 85:2,6,10
                             8:13,14 9:20,21
    ordering 105:17                                56:1 57:1 59:16      87:16,17 89:3,7,9
                             10:6,10,22,24 12:4
    ordinary 27:25                                 60:12 61:17 62:8     91:14,23 92:22
                             15:23 16:2,2,4
      28:11,23 29:7,11                             69:11 70:25 71:13    95:14 102:11
                             19:12 20:8,9,11,12
      29:22,23 30:4,7,13                           72:1,11 73:16,25     103:11,14 105:11
                             20:13,14 22:5
      30:18,23 31:1,3,7                            74:4,24 77:10,13     105:13,17 107:13
                             31:21 35:19 39:21
      31:8,16,19 32:2,9                            77:16 85:24 86:24    107:19
                             39:21,25 41:18,19
      32:14 33:13,17                               91:6,12 92:25       patents 4:25 6:13
                             63:10 64:1,18
      34:3,8,9,15 35:2,7                           93:6,9,13,17,20      6:20 8:16,18 11:8
                             65:2 77:23 78:8,9
      35:12,15,25 36:8                             95:11 97:22 98:9     11:25 12:6,15,20
                             78:13,16,19 79:5
      36:16 37:8 39:11                             98:21 99:5,20        12:23 13:3,4,7
                             81:4 109:4
      44:25 45:5,13,15                             105:5 108:17         15:12 17:24 23:16
                           pages 37:20 78:7
      45:18,22 47:7                               part 9:10 13:25       27:10 28:1,2,4,14
                             78:11,13
      49:14 58:18 60:20                            26:14 40:17 46:3     28:23 29:10,16,19
                           paragraph 7:19
      61:8 65:9 72:19                              57:25 62:3 64:3      30:1,2,12,17 31:4
                             8:12,14,15 11:20
      73:5,15 82:5                                 94:8 98:7            31:8 32:1,10,11,12
                             13:5 27:12,14,17
      83:13 88:17 90:16                           particular 9:20       32:17,24 33:11
                             27:19 28:6 30:25
      94:25 95:13 96:18                            36:24,25 42:3        34:7 35:13 36:6
                             31:3,18 39:19,22
      100:20 101:14                                48:16 59:20 83:17    36:17 48:15 49:9
                             39:22,23,24,25
      103:6 104:11,16                              85:5 91:15 92:15     49:9,21 50:1,12,19
                             40:15,18,22 41:15
      107:2,20                                     95:3 97:8 98:15      51:17,19,24 52:8
                             42:4 43:18 45:16
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 48 of 59 PageID #: 2141


   [patents - problems]                                                          Page 16

      52:18 53:7,12       perspective 27:24     please 7:8 8:23         60:1 61:11 64:10
      55:9,15 58:23         30:13 31:16 32:8      14:22 17:9 20:19      64:14 66:23 67:11
      60:13 65:3 69:2       45:12,15,21 72:19     26:1 27:12 35:10      67:17 74:15 88:19
      71:6,11,23 72:7,9     73:5                  39:20 49:24 53:10     103:22 104:8,21
      72:14,18 73:2,10    pertain 8:7,9           57:17 85:2          precisely 46:14
      73:22,23 74:7,22    pertains 20:8,10      plenty 97:20            47:22 49:6,10
      75:3,3,4,11 84:9      20:11,12,13         plural 34:18 52:14      105:4
      90:7,11 91:16,20    ph.d. 42:1            plurality 79:14,20    precision 43:7,12
      92:3,5,12 93:21     phillip 2:9             81:8,20 82:19         43:20,22 44:2
      107:25 108:6        phone 4:6 9:4 48:9      83:10,22 85:19,21     46:4,7,21 47:3,4
    pause 81:9              67:21 93:1,15,18      86:13,19,22 89:5      48:2,3 59:9,10
    people 38:2             93:18               plus 78:14              63:22 64:7 67:4
    perform 45:14         phrase 79:12 81:3     point 7:25 19:19        75:24 86:21 88:19
    performance             89:11 91:14           19:23 35:18 43:1      95:17 103:7,8,13
      59:13 62:12         phrased 92:9            44:11 56:19 76:9      104:8,21
    performed 18:7        phrases 19:17           105:4               predict 68:21
      45:20 73:23           20:3,6 21:2 70:20   pointed 47:19         prehearing 3:16
    person 27:24            71:22                 101:4                 14:18
      28:11,22 29:7,10    phrasing 90:3         pointing 78:1         prepare 12:25
      29:23 30:3,13,18    pick 102:5            points 101:20           13:9 16:21
      30:19,23,24 31:16   pixels 47:25,25       poorly 92:10          prepared 5:6 17:1
      31:18 32:8 33:17    place 48:1,22         posita 27:19,22         17:10,13
      34:3,9 35:2,15        79:25 91:21 96:6      28:13 32:3 33:13    preparing 24:10
      36:7,16 37:8        places 55:18 62:16      35:7,13,24 36:23      44:15 76:16
      39:11 44:25 45:2      101:5                 38:1 46:10,22       presented 87:6
      45:5,12,15,18,21    plain 29:22 30:7        48:13 49:4 94:20      98:15,20
      47:6 49:14 58:18      30:25 31:3,6 32:2   position 33:4         presumably 56:21
      60:19 61:8 65:9       32:14 33:12 34:8    possession 23:7       pretty 85:13 93:11
      72:19 73:5,15         35:7,12,24          possible 43:8 55:4    previous 5:1 54:24
      74:10 82:5 83:12    plaintiff 1:18 2:3      55:6 69:8 87:22       92:19
      88:17 90:16 94:25     16:14 38:24 39:6      87:24 88:7,8,10     previously 9:8
      95:13 96:18         plans 77:11           potential 95:9        primary 27:25
      100:20,20 101:14    platform 106:25       potentially 50:18     printing 16:3
      103:6 104:7,11,16   play 67:15              66:4,11             prior 25:22 107:16
      107:20 110:8        played 57:19 58:3     power 68:10           privileged 10:17
      111:10                90:8                pr4-2 18:4 38:19        17:3,12,19 18:19
    personal 23:7,7       playing 56:18,18      pr4-3 18:2            probably 4:15
    personally 110:7        58:1,5,7 96:12      preamble 70:5           14:8 92:9 106:5
    persons 34:15         plea 14:11            precise 43:6,8,14     problem 49:8
      107:2               pleading 14:10          46:17,23,23 47:23   problems 108:9
                                                  47:23,24 49:13

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 49 of 59 PageID #: 2142


   [procedure - records]                                                           Page 17

    procedure 1:25           43:3 56:19 75:10      24:8 25:12 26:1      readily 33:16,22
      31:13                  77:18 79:3 81:3,5     28:25 29:15,17,21      37:4 38:4
    proceedings 17:21        81:22 85:16 90:24     30:15,17,22 31:10    reading 35:16,16
    process 17:15,20       proved 110:7            32:5 34:6,13           64:17 65:10 90:10
      18:4,15 19:14        provide 6:10,14         35:10 36:13 37:17    real 52:14 59:13
      32:18,20,20,23,23      11:11,19 92:14        40:11,21 41:14         70:12 79:6 90:8
      51:21 57:4,4           100:19                44:24 49:24 50:8       90:19 91:1 103:3
      102:22               provided 17:24          51:10,12 52:2,6        105:23 107:11,23
    processor 47:15          20:6 39:9 94:18       53:10,17,20 54:12      108:3,7,10
      47:22,23 59:23,25    provider 100:9          54:24 55:4,21,22     realize 14:22 49:4
      60:6,7 61:2,6        providing 33:19         56:6,10 57:12,17       84:3
      62:20                public 68:19            58:11 59:5 61:7      really 94:9
    produced 1:17            110:13 111:23         61:22 62:15 63:9     reason 26:7 54:23
    product 86:11,12       publicly 22:20          64:25 70:3,4,6,24      109:4 114:11
      86:17 95:3 101:15    pull 50:19 63:15        72:1,3,10 73:17      reasons 23:4 58:20
    profile 61:2 62:23       77:16 80:16 84:23     75:1,7,16,17 80:14     113:10
      67:18 78:21 81:18      102:3                 82:17 87:11,12,20    recall 6:18,19 8:4
      82:3,10 83:3,12,16   pure 14:3 16:4          87:25 88:6 89:21       16:24 21:8 24:16
      84:4 90:7,12         purpose 10:14           92:11,12,19,20,24      24:20,22 38:1
      103:24               purposes 6:5            93:20 94:9,12,25       44:23 105:19,24
    profiled 47:12,12        110:9                 98:7,12,19 99:3,7    receipt 111:24
      61:13                pursuant 1:25           99:8 104:20 108:5      114:18
    profiler 58:8            111:19              questions 18:14        received 96:11,13
      62:19,22,23,23       put 5:24 8:20 14:4      42:14 78:22 99:19      96:22
    profilers 61:1           15:2 19:21 29:15      105:6,20,25          receiving 96:4
      62:24 67:19            29:19 30:16 31:11   quite 8:19 86:16         103:10
    profiles 82:9            32:6 48:7 60:18     quote 26:21,21         recess 44:14 77:15
    profiling 49:7,12        65:14 85:6 93:15    quoted 22:25             91:11
      60:4,5 62:18         puts 95:18,19                   r            reciting 113:10
      74:16 82:22,24       putting 30:1 36:16                           recognize 7:9
                                                 r 2:1
      84:5                   72:9,14 74:22                              recognized 36:7
                                                 rain 67:25
    pronoun 99:2             80:1,3 105:13                              recollection 18:3
                                                 reaching 24:9
    proper 31:13,17                  q                                    23:11
                                                 read 13:7 25:9,11
      32:7 45:23,23                                                     record 16:2 17:4
                           qualified 111:5         25:12,13 28:2,3
      50:16 71:12                                                         23:22 30:10 31:23
                           qualities 67:24         40:9 46:8 51:14
      105:13,17                                                           38:22 43:11 46:9
                             75:21,24              54:23 58:6 63:17
    properly 60:10                                                        47:17 52:3 63:13
                           ques 21:24              79:9 90:6 96:16
      79:9 103:24                                                         64:24 65:25
                           question 4:14 7:23      104:17 110:1
    propose 38:24                                                         105:15 111:17
                             11:16,23 12:14        114:9
    proposed 16:14                                                      records 11:6 46:25
                             17:9 19:15 20:19    reader 98:14
      38:16,20 39:8
                             21:16 22:18,22
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 50 of 59 PageID #: 2143


   [recreate - runs]                                                                Page 18

    recreate 69:17         remember 105:25       resource 47:12         reveal 10:17 17:3
    reduced 96:15          repeat 11:16 17:9       48:9 58:2,9 61:14      17:12,19 18:19
      111:15                 20:19 26:1 35:10      62:25 65:12 67:18    reverse 70:23
    refer 44:21 46:16        49:24 53:10 57:17     74:17 83:1,19,21     review 12:20 16:1
      67:4 76:11             70:5 72:2 87:12       84:5 96:24             17:23 18:25 38:15
    reference 10:9,13      report 7:20,21        resources 47:14          38:16 113:8 114:7
      11:20                  13:20 18:21,22        48:11 61:15 65:15    reviewed 13:2,2,3
    referenced 15:13         26:25 31:3 35:18      79:7 82:11,23,25     right 8:16 14:6
      23:1 41:3 107:12       39:17 41:13 42:19     96:12,14               17:7 22:11 23:10
      114:6                  42:25 43:5,18       respect 24:14 28:5       46:20 53:25 57:8
    references 21:9          45:17 46:5,22         31:12,22 32:9          72:12 74:6 78:12
      22:23 23:19 24:2       63:7 69:5 70:22       33:25 35:21 38:15      78:15 79:9 80:6
      24:4,14,15             76:8 82:21 89:14      41:12 43:20 48:20      81:10 89:20 95:8
    referred 8:14            90:13                 51:4 54:20 60:1        102:6 106:10
    referring 35:23        reported 1:22           65:4,13 67:3         rik 4:5 14:12
      37:18 40:8 41:4      reporter 1:21 6:24      69:21 71:11 73:3       44:10 93:11
      41:20 90:1 94:5        11:15 14:8 15:1       73:23 75:9 82:1        108:16
    refers 8:15,17           111:5                 83:16,20 88:23       room 93:18
      10:13,20,20,25       reporter's 3:7          91:20 92:2 93:24     ross 1:23 111:9
    reflected 104:19       reports 5:5,10,11       96:1 100:15          roughly 5:5
    refresh 40:6             5:16 19:3             102:18 106:16        row 57:24 84:23
    regarding 7:13         representation        response 71:11           96:9
      105:20                 46:17 76:5,12       responsive 12:13       rows 91:24 102:1
    registration           representative          53:19 59:20 94:11    rule 111:19
      112:17 113:19          23:25               rest 7:5 19:5 23:2     rules 1:25
    related 4:24 51:6      represented 46:12       42:3 89:17           run 53:7,21 54:6,7
      62:21 64:5,11        requested 111:21      restate 40:7             54:9,12,25 55:4,6
      80:1 112:4             112:1               restrictions 76:1        55:10,23 56:3,4,10
    relates 28:14 68:7     require 32:12,17      result 49:7 60:4,5       56:13,15,17 57:19
      83:3                   50:15 59:12 67:24     61:12 79:8             65:5 67:15 106:18
    relating 105:25          84:6 89:4           results 49:12            106:20,23 107:6,6
    relative 59:9,10       required 59:10        retained 6:4,9,12        107:17,18,24,24
      112:6                  91:3 96:13            6:13,21 7:17,20,24     108:9
    relatively 43:7        requirement             10:14 11:10,18,19    running 43:24
      46:14,17,23 47:4,4     32:24 90:19,25      retention 6:16,17        53:13 54:17,19,20
      63:4,22 64:14        requires 35:23          8:1,3,7 10:20          55:20 56:7 57:14
      76:11                  47:3 83:11 84:2       11:24 12:1,5,10        57:14 62:5 64:19
    relevant 28:15,23      requiring 62:6        retrieved 96:11          70:2 91:5 96:23
      32:7 45:1              82:2                return 114:13,17         108:1,2,6,12
    rely 40:1              research 12:18        returned 111:24        runs 62:25
                             76:15,22              113:12

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 51 of 59 PageID #: 2144


   [s - simulation]                                                                    Page 19

              s                40:14 43:16,19,19    shedding 33:19           35:8,12,17,21 36:7
    s 2:1 3:9                  43:21,22,25 44:1     sheds 34:21              36:12,15,17,19,23
    san 2:11                   46:8 47:6,8 52:23    sheet 114:11             37:25,25 38:5,9
    saw 36:6,6 104:15          52:24 54:1,4         sherman 1:2              42:7 50:5 51:18
    saying 31:6 42:24          55:18 56:14 57:9     shift 51:1 60:21         63:11 68:20 69:23
      75:12,15 79:17           60:24 63:18,20,24    shoemake 1:13,16         70:21 71:2,8 72:4
      83:6 88:2 97:22          65:25 66:1,1,16,18     3:4,12 4:1,5 15:4      76:2,3,6,18 77:2,9
      98:6 101:9               66:20 67:3,4,8,9       44:15 105:10           78:20 81:17,19
    says 14:16 25:2            67:19 68:18 69:25      108:18 109:2           82:3,7 85:16
      41:9,23 46:10            72:16 80:15 81:16      110:1,4,7 111:11       87:24 88:1,2,5,10
      48:23 49:9 54:1          81:19 83:14 90:4       114:5                  92:13 97:23 101:5
      56:14,15 57:25           90:21 91:23 93:15    shoemake's 9:17          101:23
      66:25 80:18 81:5         94:5,6 98:9 100:8    shortcut 19:25         simulated 51:6
      81:17,17 84:23           104:1,1,2,4,12,13    shorthand 1:21,22        63:16 64:22 65:7
      94:13 96:10 97:18        106:6,10,12,17         111:5                  68:15 69:9 79:20
      98:22 105:22           seen 18:3 33:24        shortly 6:2              80:17 81:19,24
    scenarios 57:19            34:1,23,25 88:21     showing 79:6             83:4,9,22 85:1,22
    science 21:22              88:21 104:14         shown 47:21,22           86:25 87:7 88:13
    scope 72:4,5,22,23       send 64:2                55:18                  94:22 95:3 97:13
    screen 84:2              sending 64:12          shows 48:1 54:1          97:15 98:23,25
    scripted 80:19,20          65:8,17                55:19 62:17 80:16      100:22 101:10,16
      80:21 81:1 94:12       sent 6:1 114:14          82:14 84:23            102:14 104:3
      94:14 95:7             sentence 40:1,17         101:21               simulates 98:16
    seal 110:10                40:22 41:18,22,25    sic 12:11                103:1
    search 56:13               52:13,16 58:7        side 7:5 15:3 89:17    simulating 43:12
    searched 104:24            65:1 89:24,25          89:18 106:10           53:8,14 63:23,24
    seattle 12:12 114:4        105:20,22 106:2      sign 113:10 114:12       64:10 66:14 70:14
    second 6:7 27:5            107:9                signature 109:1          85:25 86:20 88:23
      85:7 86:7 90:1,11      separate 61:25           110:1 111:20,23        89:1,9 92:8 93:21
      96:8                   sequence 18:8            112:15 113:12,17       94:3 95:16 97:5
    section 18:24 19:2       server 100:5           signed 114:20            98:2 104:2
      19:4 31:20 35:18       servers 104:5          similar 16:17,19       simulation 34:21
      35:19 46:19 63:8       set 7:5 9:2,8,13         17:25 34:19 89:11      34:22 43:2,7,14
      100:25                   23:19,25 32:25       simple 19:20             46:3,20,24 50:18
    sections 19:3 43:1         49:9 79:4 101:8        75:17                  51:2,3,4 58:15,16
      61:25                    112:11               simpler 57:1             58:25 59:11,14
    see 9:1 10:10 11:2       setting 9:8 21:14      simply 53:14             63:8,14,20 64:14
      11:6 14:13 18:13         81:23                  55:11 87:21            65:8,16,21,23 66:9
      22:6 24:8 26:25        seven 22:13            simulate 23:9,12         66:17 68:7,25
      28:6 31:18 33:18       shed 36:18               23:14 24:20 34:6       69:12,13,15 83:11
      33:18 36:10,14                                  34:6,12,13,25 35:1     88:16,20 91:4

                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 52 of 59 PageID #: 2145


   [simulation - storage]                                                            Page 20

      92:1,6 95:5,8,9,19      90:17 95:1,14       specification 31:4     spots 59:3
      96:2,10,17,21 97:4      96:18 100:20          31:15 32:11 33:19    spreadsheet 13:16
      97:11 99:10,12,21       101:14 103:7          34:17,21 35:16         13:23,24 15:25
      100:16 101:2,18         104:12,16 107:2       36:20 39:14 43:17      16:19 24:11 38:12
      102:2,19 103:6,13       107:20                45:12 47:8,18          77:18 79:5
      103:25 105:3          skip 81:18              48:1,5,13,19,22      stack 7:3,4,5,7 9:2
    simulations 46:15       sleep 13:10             49:4,15,17 50:24     stage 13:17,18
      100:13                slightly 23:15          50:24 53:22 55:18      17:21 19:10 101:1
    simulator 63:16         small 70:19             56:15 57:25 60:3     stamp 14:19
      66:4,5,19 80:17,18    software 46:13          60:11 61:10 62:1     stand 18:22
      85:1 94:5,6,14          77:1                  62:3,10,21 63:14     standard 22:1
      100:4,5,9,10 101:5    solutions 112:16        63:20 64:2,4 65:6      45:9
      104:14,18               113:18 114:23         65:11,18 66:17,25    standards 19:5
    simulators 41:20        solve 49:10             67:3,6,7 71:7,24       45:8
      41:21,24 42:2,3,5     somebody 17:16          73:4 79:24 80:3      start 6:10 7:8 8:22
    simultaneous              69:16                 80:10,23 82:6,8,22     10:3 29:9 47:5
      90:22 91:2            sorry 5:10 10:3         83:14,15,16 84:22      55:17 58:14 89:24
    simultaneously            29:8 39:25 53:5       88:18,22 90:2,4,5    started 103:19
      78:20 89:3,8,12,16      77:4 78:18 81:12      90:9,15 92:22        starting 35:19
      89:19 90:3,15,18        84:11 85:7 88:4       94:1,19 96:6 97:2      64:18 76:6 80:11
    single 8:22 15:22         101:24 104:10         97:20,21 98:14       starts 20:11,12,13
      49:2,18               sounds 69:11            99:9 101:13            20:14 31:21 41:19
    sir 32:25                 93:12 100:24          103:12,17,18           63:10 65:2 89:25
    sit 44:25 45:4          sources 27:3            104:1,9,15,17,23       90:1
      72:12 73:16,20        spawned 69:7            106:23               state 1:21,24 28:8
    situation 36:5          speaker 93:15         specifications 28:2      90:7,11 110:5,13
    situations 51:19        speaking 50:23          34:18,19,20 43:16      111:1,6,10 113:2
      51:24 70:13             52:22                 75:11 104:13         statement 3:16
    skill 27:22,25          spear 2:9             specificity 6:19,20      14:19 40:5,8 62:7
      28:12,23 29:7,11      special 33:2,5,5      spectrum 65:22           113:10
      29:24 30:4,13,18      specific 8:1 12:2     speculate 14:1         statements 14:11
      30:23 31:8,16,19        18:11 19:19 34:2    speculation 12:19      states 1:1
      32:9 33:17 34:3,9       34:4,14 40:4          14:3                 stay 21:11 48:21
      34:15 35:2,15           47:22 48:22 50:8    speed 47:15,23           78:25 85:8
      36:8,16 37:8 38:2       50:11 51:8 52:4       58:13,22 59:1,3,4    step 18:4 32:20,20
      39:12 44:25 45:2        55:1 59:19 61:15      59:6,16,21,23,24       51:15 86:7
      45:4,5,13,16,18,22      61:23 62:20 70:5      60:8 69:6            stick 84:9 89:2
      47:7 49:14 58:18        71:15 72:16 83:20   speeds 47:24           stipulations 3:3
      60:20 61:8 65:9         88:8 89:1           spent 91:12            stop 18:13 86:15
      72:19 73:5,15         specifically 22:25    spinco 12:12 114:4     storage 47:23
      82:5 83:13 88:17        41:23 81:1

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 53 of 59 PageID #: 2146


   [street - thank]                                                                   Page 21

    street 2:10 30:6,19      suspect 18:4             77:22 89:10 91:13   tension 29:18
      112:17 113:19          switch 81:12             92:15 95:5,12,15    term 29:8,12 30:6
    strong 75:22             sworn 4:2 111:11         96:9 98:21 99:3       30:8 32:1,13 33:2
    study 68:17                113:14                 102:1 103:20          33:4,9,10,16,16
    styled 1:18              system 42:12           talks 47:18 52:17       34:2,6,25 35:8,12
    subject 4:20 9:11          52:13 53:18 54:8       62:3 79:25 82:12      35:17,21 36:24
    submit 14:5                54:10,11,13 57:20      85:25 86:1 94:3       37:7,22 39:12
    submitted 7:12,22          62:23 86:4 105:22      95:7 96:1 99:9,10     69:13 71:2,3
      8:11                     107:10                 99:11 101:18,23       76:23 77:23,24
    subscribed 110:8         systems 42:7,8,9         102:2,2 103:18        78:16 89:17 90:17
      113:14                   42:13 50:1,12        target 46:11,14,18    termination 5:3
    subsequent 89:25           53:7,12 55:9           48:7 50:18 52:19    terms 13:17,19,22
    substance 113:9            57:13 60:13 101:9      56:5 64:16 65:14      16:13 18:5,9,11,11
    sued 5:2                           t              65:15 74:9 76:10      19:17 20:2,6,16,18
    sufficed 23:20                                    76:12 106:25          20:20,23 21:2,6,7
                             t 3:9
    sufficient 49:6                                   107:7                 22:2 23:6,9 29:3
                             table 43:21 44:1
    suggesting 55:15                                taught 43:20 60:2       34:12,14 35:4
                               47:20,21 48:21
      55:23                                           83:18 88:18           36:11 37:24 38:3
                               103:20
    suit 28:14,24 32:1                                102:16                38:10,11,16,23,25
                             take 7:4 44:6
      50:2 72:7,9 108:1                             teach 107:19            51:18 58:21 59:16
                               71:14 91:6 95:14
    suite 112:17                                      108:8,11,11           71:1 77:7,8 86:10
                             taken 1:18 44:14
      113:19                                        teaches 49:17           89:17 98:22 101:5
                               77:15 78:12 91:11
    summary 13:9                                      60:11 90:9 106:23     103:13 105:1
                               112:6
    supervision                                     teaching 66:17        tested 49:20 50:2
                             talk 37:19 42:2
      111:16                                          90:5 97:3 104:1       50:13 52:21 53:13
                               46:6,20 51:1,4
    support 101:2,8                                 teachings 49:15         55:10
                               52:9 62:1 63:13
    supported 43:10                                   61:9 88:22          testified 4:2,23
                               72:21 76:10 82:10
      46:24                                         tech 1:3,3 10:10        107:9
                               87:2 89:8 91:21
    supposed 45:11                                    114:4               testify 111:11
                               91:22,24,25 92:3,4
      71:23                                         technical 23:6        testimony 31:9
                               92:6,7
    sure 5:14 8:19                                    24:18 27:4,10         46:1 111:17 114:9
                             talked 26:3 43:2
      11:17 19:11 22:18                               34:1 35:3             114:18
                               46:7 51:2,5 59:3,8
      29:14 30:10 32:4                              technically 20:9      tests 51:20
                               89:14 94:13
      37:15 41:22 44:20                               39:10,15            texas 1:1,22,25
                               101:17,19 103:19
      52:1,6 54:25 59:6                             technology 21:22        12:7 110:5 111:1
                             talking 11:12
      60:18 63:6 75:3                                 23:22                 111:6,10 112:18
                               14:14 15:17 30:23
      75:16 77:13 80:8                              telephonically 2:3      113:2,20
                               37:16 41:23 43:23
      83:5,8 86:16 91:8                             tell 8:23 9:6 14:15   text 54:3 67:7
                               50:9,24 53:18
      92:19                                           15:4 59:20 87:19      102:17
                               59:7,22,22,23
    surprised 5:17                                  tells 60:5 80:24      thank 58:12 107:8
                               61:22 63:14,14
                                                      82:11                 108:18
                               64:13 69:12,22
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 54 of 59 PageID #: 2147


   [thesaurus - understand]                                                         Page 22

    thesaurus 44:21          81:9,11 82:1,13        114:8               trying 25:14 33:3
    thesauruses 44:18        83:7 86:7 87:10     times 4:9,15 97:12       45:25 52:1 55:2
      44:23                  87:19,21 88:1,6,6      99:8,25 101:12        59:19 62:14 66:21
    thin 16:12               89:15 90:14,16,22   title 18:2 25:1,3        66:22 67:20 68:4
    thing 17:15 48:13        92:9,10 93:13       today 5:22 28:22         68:4,5,6,23 74:8,8
      56:23 80:5 83:17       94:8 95:11 96:5        28:25 44:25 45:4      74:10,10,13 75:6,7
      85:14                  96:18 97:1,19          50:22 73:20           75:16,23 85:7
    things 8:20 25:4,9       100:7 101:12           103:19 105:19         87:14 94:11 95:13
      25:12,13,15,21         102:10,15,17,21        107:10                107:17,23
      26:4 28:8 40:2         104:7,11,25         today's 9:12 12:25     turn 67:5 81:2
      43:17 47:10 58:17      105:16 106:5        told 25:12 53:18         82:6 83:14 86:21
      65:15 67:25 74:16      107:20              top 7:3 41:18 64:1       105:10
      86:3,21 97:2         thinking 6:6 26:10    topics 54:22           turned 79:1 90:4
      99:17,19 100:14        41:12               tornados 69:7          twice 88:1
      102:5 104:4          third 12:16 40:17     total 5:9,16           two 4:19,22 11:8
    think 4:14,22 6:16       89:9                touching 111:13          11:25 12:15 15:20
      6:17,18 9:9 13:8     thought 4:11          tracks 68:18             19:22 21:13 26:3
      14:8,9 16:7,10,16      36:10               transcript 111:25        32:20 42:17 45:7
      16:23 17:4,5,24      three 6:22 7:14,17       113:7 114:6,20        54:22 58:16 86:3
      18:1,6 19:16           8:9,12,15 12:23     transferred 58:1         89:17 94:24
      24:14 25:17 28:16      13:3 14:9 15:12     tried 13:9               104:22
      28:20 29:6,22          16:9 32:10 64:4     trigger 96:3,3,21      type 39:1 59:6,21
      33:15,15,21,23         99:8 107:25         triggering 104:4         74:9 79:22
      36:14,18,20 37:3,5   throckmorton          triggers 102:20,21     types 47:14 59:4
      37:6,9 38:8 40:12      112:17 113:19       true 26:8 52:21,23       94:16 102:4
      40:24 42:20 43:8     throwing 78:7            53:6,11,23 55:11    typewriting
      43:9 44:21 47:6      time 8:2 15:6            55:16 57:6,9          111:16
      48:12,19,21,25         16:24 28:3,6           61:19 66:11         typically 18:25
      49:13,17 50:7,7,20     29:16 31:8 32:3        100:23 110:2        typo 11:3,6
      50:22 52:2,3,22,23     33:13 34:10,23         111:17                        u
      53:3 54:14,22          35:7,13 36:25       truth 111:12,12,12
                                                                        u.s. 3:13,14,15
      55:4,14,24 56:1,3      37:8,12,21 41:11    try 5:16 11:4
                                                                          11:8
      56:12 58:12,20         44:9 50:22 52:14       19:25 48:11 51:14
                                                                        ultimately 18:10
      61:8,23 64:3,24        59:13 72:15 77:12      53:18,19 55:3
                                                                          107:24
      65:9 66:3,7,8,10       79:6,7 82:13 85:7      59:8 62:14 68:21
                                                                        underlying 68:20
      66:15,20 68:5,6,10     87:12 88:5 90:8        69:1,3 72:13 73:6
                                                                        understand 8:6,9
      69:5,20 70:3,10,10     90:19 91:1,4,12        74:15 78:24 87:1
                                                                          11:25 12:2,4,10
      70:19,23,25 71:8       105:23 107:11          89:6 92:18,19
                                                                          13:19 22:18,22
      71:12,17 72:20         114:19                 93:14 98:8 105:1
                                                                          27:23 29:14 31:13
      73:9 76:4,18,19      timeframe 28:7           105:2
                                                                          32:4,17,18,21,22
      77:3,6,7 80:13         31:17 32:8 35:14
                                                                          33:3,7,17,18,22,22
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 55 of 59 PageID #: 2148


   [understand - worse]                                                         Page 23

      34:13 35:3,5,17             v            52:5 59:5 63:18        83:3,12,18,22 84:4
      36:10,17 37:9,15    v 114:4              67:16 69:5 78:15      winds 67:25
      38:8 45:9,23        vague 31:10 53:17    83:5 84:11 85:10      wired 42:8
      46:11 48:14 49:5      99:8               91:8 93:14 100:1      wireless 42:8
      51:22 52:6 53:20    varies 50:6         wanted 15:21           wit 111:10
      54:25 58:19 59:6    various 59:3 84:20   47:16 51:8 54:25      witness 1:17 4:2
      60:20 65:10,11      vary 50:19          wapp   1:3,3 10:10      10:17 11:14 17:3
      68:24 75:7 82:6     vast 4:18            10:21                  17:12,19 18:19
      85:10 87:20 90:3    venn 71:1           wapps 8:7               44:6 77:10 93:8
      90:17 92:20 96:19   verb 67:15          warp 114:4              108:19 109:2
      98:6 105:2 108:5    verify 114:9        way 4:10 6:16           111:18 112:11
    understandable        veritext 112:16,17   11:22 14:2,5 20:3      113:4,5,8,9,11,12
      77:8                  113:18,19 114:14   26:22 27:25 32:13      114:8,10,12,19
    understanding           114:23             33:4 34:2 35:1        wondering 37:22
      32:7 36:22 38:24    veritext.com         36:4,15 42:20,20      word 29:4,23 31:1
      71:20 74:18,23        114:15             42:23 57:16 58:6       33:20,21 34:24
      75:18 76:20 83:5    version 10:4 104:3   59:8 65:24 68:3        36:6,15 37:4,5,7
    understood 31:19        106:22 107:14,22   76:9 78:14 80:10       38:5,9 44:3 45:10
      34:4,16 69:14         108:2,3            91:19 92:4 98:5        50:5 54:25 56:10
    undertake 100:24      versions 5:12 14:9   103:12 104:14          56:13,17,20 58:4
    unit 52:24 62:19      versus 65:21 86:20   106:9,19               66:1,7,8,10 72:22
      70:1                view 35:6 36:4,5    we've 24:11 44:8        72:23 74:1,4,7,18
    united 1:1              39:12 45:7 46:22   81:3,7 91:12           74:23 75:12,18
    upper 54:11             49:14 51:19 59:10 webster's 27:6          76:15 85:15 92:13
    usage 58:3 62:25        65:24 68:3 77:4,7 went 18:15 27:18        96:2
    use 14:9 26:9,11        80:24              45:17                 words 18:21 19:9
      34:1 36:11 38:3,5   viewed 45:11        west 4:12               20:18 26:5 42:17
      43:9 50:5 66:10       71:21             whereof 112:11          48:10 70:19 71:15
      67:16 68:23 79:11   viewing 49:4        whichever 67:15         71:22 72:6 76:18
      106:5               visually 78:20      white 16:4              76:19 104:21,25
    user 21:24 65:3         89:3,8,13,16,19   width 47:24            work 37:11,12,15
    uses 32:23 58:4         90:4,16,18,22     wifi 4:24               37:18,20,21,23
    usually 44:6          vs 1:5              wiley 21:23             38:1 41:24,24
    utilization 47:13                         wilmington 2:5          42:9
                                    w
      58:9 61:14 67:18                         4:6                   worked 6:17
      74:17 83:1,19,21    walked 22:10 30:5 winded 51:11             working 38:2 42:1
      84:5 96:24          want 7:6 18:13      window 80:16           works 98:10
    utilize 48:11           24:7 26:5,23       82:7,21 83:17         world 70:12 108:3
    utilizes 58:8           29:14 30:10,16,16  84:19,23 91:2,4        108:7,10
                            30:20 32:4 37:15  windows 78:21          worse 23:8
                            39:24 44:11 47:6   79:6 81:18 82:4

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 56 of 59 PageID #: 2149


   [worth - yesterday]                                                        Page 24

    worth 112:18
      113:20
    write 17:15
    written 5:12 17:16
      19:5,6,8 42:6
      101:2
    wrote 18:16 19:6,7
              x
    x 3:1,9 111:1,2,21
              y
    yeah 5:12 37:17
      65:24 75:2 93:13
      100:14 101:9
    year 6:7 7:25
      28:15
    years 19:4 25:10
      25:11 28:18,21
      41:19,24
    yesterday 13:6




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
           
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 57 of 59 PageID #: 2150



                         7H[DV5XOHVRI&LYLO3URFHGXUH

                 3DUW,,6HFWLRQ(YLGHQFHDQG'LVFRYHU\

                                      5XOH



          6LJQDWXUHDQG&KDQJHV



            D 'HSRVLWLRQWUDQVFULSWWREHSURYLGHGWR

          ZLWQHVV7KHGHSRVLWLRQRIILFHUPXVWSURYLGHWKH

          RULJLQDOGHSRVLWLRQWUDQVFULSWWRWKHZLWQHVVIRU

          H[DPLQDWLRQDQGVLJQDWXUH,IWKHZLWQHVVLV

          UHSUHVHQWHGE\DQDWWRUQH\DWWKHGHSRVLWLRQWKH

          GHSRVLWLRQRIILFHUPXVWSURYLGHWKHWUDQVFULSWWR

          WKHDWWRUQH\LQVWHDGRIWKHZLWQHVV

            E &KDQJHVE\ZLWQHVVVLJQDWXUH7KHZLWQHVVPD\

          FKDQJHUHVSRQVHVDVUHIOHFWHGLQWKHGHSRVLWLRQ

          WUDQVFULSWE\LQGLFDWLQJWKHGHVLUHGFKDQJHVLQ

          ZULWLQJRQDVHSDUDWHVKHHWRISDSHUWRJHWKHU

          ZLWKDVWDWHPHQWRIWKHUHDVRQVIRUPDNLQJWKH

          FKDQJHV1RHUDVXUHVRUREOLWHUDWLRQVRIDQ\NLQG

          PD\EHPDGHWRWKHRULJLQDOGHSRVLWLRQWUDQVFULSW

          7KHZLWQHVVPXVWWKHQVLJQWKHWUDQVFULSWXQGHU

          RDWKDQGUHWXUQLWWRWKHGHSRVLWLRQRIILFHU,I

          WKHZLWQHVVGRHVQRWUHWXUQWKHWUDQVFULSWWRWKH

          GHSRVLWLRQRIILFHUZLWKLQGD\VRIWKHGDWHWKH

          WUDQVFULSWZDVSURYLGHGWRWKHZLWQHVVRUWKH
           
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 58 of 59 PageID #: 2151



          ZLWQHVV VDWWRUQH\WKHZLWQHVVPD\EHGHHPHGWR

          KDYHZDLYHGWKHULJKWWRPDNHWKHFKDQJHV

            F ([FHSWLRQV7KHUHTXLUHPHQWVRISUHVHQWDWLRQ

          DQGVLJQDWXUHXQGHUWKLVVXEGLYLVLRQGRQRWDSSO\

                 LIWKHZLWQHVVDQGDOOSDUWLHVZDLYHWKH

          VLJQDWXUHUHTXLUHPHQW

                 WRGHSRVLWLRQVRQZULWWHQTXHVWLRQVRU

                 WRQRQVWHQRJUDSKLFUHFRUGLQJVRIRUDO

          GHSRVLWLRQV




          ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

          $5(3529,'(')25,1)250$7,21$/385326(621/<

          7+($%29(58/(6$5(&855(17$62)$35,/

          93/($6(5()(5727+($33/,&$%/(67$7(58/(6

          2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 4:18-cv-00519-ALM Document 60-7 Filed 03/16/20 Page 59 of 59 PageID #: 2152

                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
